Exhibit 10.1
 
AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT
Dated as of December 19, 2008

by and among

CENTERLINE HOLDING COMPANY and
CENTERLINE CAPITAL GROUP INC.,
as the Borrowers,

CENTERLINE INVESTOR LP LLC, CENTERLINE INVESTOR LP II LLC, CENTERLINE
CAPITAL COMPANY LLC, CENTERLINE AFFORDABLE HOUSING ADVISORS LLC,
CENTERLINE/AC INVESTORS LLC, CENTERLINE INVESTORS I LLC,
CENTERLINE REIT INC., CENTERLINE HOLDING TRUST,
CENTERLINE SERVICING INC., CENTERLINE FINANCE CORPORATION,
CENTERLINE CREDIT MANAGEMENT LLC, CM INVESTOR LLC CENTERLINE
MANAGER LLC, and CENTERLINE GUARANTEED MANAGER LLC,
and other named entities party hereto from time to time,
as Guarantors,

BANK OF AMERICA, N.A. and other named
entities party hereto from time to time, as Lenders,
and

BANK OF AMERICA, N.A.,
as Issuing Bank, and as Administrative Agent on behalf of the Lenders

* * * * *

BANC OF AMERICA SECURITIES LLC and CITICORP USA, INC.,
as Co- Lead Arrangers
and
BANC OF AMERICA SECURITIES LLC, as Book Manager
 

 

 



--------------------------------------------------------------------------------



 



Table of Contents

         
1. DEFINITIONS AND RULES OF INTERPRETATION
    1  
1.1 Definitions
    1  
1.1.1 Definitions of Borrowers, Guarantors and Affiliates
    1  
1.1.2 General Definitions
    2  
1.2 Rules of Interpretation
    28  
2. REVOLVING LOANS AND TERM LOAN
    29  
2.1 Revolving Loans
    29  
2.1.1 Commitments to Make Revolving Loans
    29  
2.1.2 Extension of Revolver Maturity Date
    30  
2.1.3 Unused Facility Fee
    30  
2.1.4 Revolving Notes
    30  
2.1.5 Interest on Revolving Loans
    31  
2.1.6 Requests for Revolving Loans
    31  
2.2 Term Loan
    33  
2.2.1 Commitments to Make Term Loan
    33  
2.2.2 Term Notes
    33  
2.2.3 Interest on Term Loan
    33  
2.3 Types of Loans: Conversion and Continuation Options
    34  
2.3.1 Conversion to Different Type of Loan
    34  
2.3.2 Continuation of Type of Loan
    34  
2.3.3 LIBOR Rate Loans
    35  
2.3.4 Notification by Borrowers
    35  
2.3.5 Amounts, Etc.
    35  
2.4 Swingline Loans
    35  
2.5 Reduction of Commitments
    35  
2.5.1 Elective Reduction of Commitments
    35  
2.5.2 Pro Rata Reductions in Commitments
    36  
3. USE OF PROCEEDS
    36  
3.1 Use of Proceeds
    36  
3.1.1 Term Loan and Termed Out Revolver
    36  
3.1.2 Revolving Portion
    36  
4. REPAYMENT OF REVOLVING LOANS AND TERM LOAN
    37  
4.1 Revolving Loans
    37  
4.1.1 Maturity
    37  
4.1.2 Quarterly Pay Down of Revolving Portion
    37  
4.1.3 Optional Repayments of the Termed Out Revolver
    37  
4.2 Amortization of Loans
    38  
4.2.1 Amortization of Term Loan
    38  
4.2.2 Mandatory Prepayments from Sales, Dispositions and Casualty Events
    38  
4.2.3 Application of Mandatory Repayments
    39  
4.2.4 Additional Mandatory Prepayments from Cash Flows
    39  
4.2.5 Optional Prepayments of Term Loan
    41  
4.3 Swingline Loans
    41  

 

ii



--------------------------------------------------------------------------------



 



         
5. LETTERS OF CREDIT
    41  
5.1 Limitations on Letters of Credit
    41  
5.1.1 Existing Letters of Credit
    41  
5.1.2 Letter of Credit Applications
    41  
5.1.3 Terms of Letters of Credit
    42  
5.1.4 Letter of Credit Participation of Lenders
    43  
5.1.5 Participations of Lenders
    43  
5.2 Reimbursement Obligation of the Borrowers
    43  
5.3 Letter of Credit Payments
    44  
5.4 Obligations Absolute
    45  
5.5 Reliance by Issuer
    45  
5.6 Letter of Credit Fees
    46  
6. CERTAIN GENERAL PROVISIONS
    46  
6.1 Fees
    46  
6.1.1 Administrative Agent’s Fee
    46  
6.1.2 Closing Fees
    46  
6.2 Payments to Administrative Agent
    46  
6.3 No Offsets, Taxes Etc.
    47  
6.3.1 No Offsets
    47  
6.3.2 Other Taxes
    47  
6.3.3 Indemnification
    47  
6.3.4 Non-U.S. Lenders
    48  
6.3.5 U.S. Lenders
    49  
6.3.6 Pre-Existing Withholding Requirements
    49  
6.3.7 Mitigation
    49  
6.3.8 Refunds
    50  
6.3.9 Evidence of Payment
    50  
6.3.10 Survival
    50  
6.4 Computations
    50  
6.5 Interest Limitation
    51  
6.6 Inability to Determine LIBOR Rate
    51  
6.7 Illegality
    51  
6.8 Additional Costs, Etc.
    52  
6.8.1 Taxes
    52  
6.8.2 Reserves
    52  
6.8.3 Other Costs
    52  
6.9 Capital Adequacy
    53  
6.10 Certificate
    53  
6.11 Mitigation Obligations; Replacement of Lenders
    54  
6.11.1 Designation of a Different Lending Office
    54  
6.11.2 Replacement of Lenders
    54  
6.11.3 Survival
    54  
6.12 Indemnity
    54  
6.13 Interest and Fees After Event of Default
    55  
6.14 Replacement of Lenders
    55  

 

iii



--------------------------------------------------------------------------------



 



         
7. CONDITIONS PRECEDENT
    55  
7.1 Documents
    55  
7.2 Other Conditions Precedent to any Loans
    56  
8. REPRESENTATIONS AND WARRANTIES
    57  
8.1 Financial Information
    57  
8.2 Litigation
    57  
8.3 Good Title and No Liens
    57  
8.4 Franchise, Patents, Copyrights, Etc.
    57  
8.5 Entity Matters
    58  
8.5.1 Organization
    58  
8.5.2 Ownership
    58  
8.5.3 Taxpayer Identification Numbers
    58  
8.5.4 Equity Interests
    59  
8.6 Authorization
    59  
8.7 Valid and Binding
    59  
8.8 Deferred Compensation and ERISA
    59  
8.9 No Materially Adverse Contracts, Etc.
    60  
8.10 Compliance With Other Instruments, Laws, Etc.
    60  
8.11 Tax Status
    60  
8.12 Holding Company and Investment Company Acts
    61  
8.13 Certain Transactions
    61  
8.14 Loan Documents
    61  
8.15 Regulations U and X
    61  
8.16 Solvency
    61  
8.17 No Material Change; No Default
    61  
8.18 Insurance
    62  
8.19 Use of Proceeds
    62  
8.20 Labor Matters
    62  
8.21 Exchange Listing
    62  
8.22 No Broker or Finder
    62  
8.23 LIHTC Investments
    62  
8.24 Non-Spinnaker Bonds
    63  
8.25 Supplemental Loans
    63  
8.26 Information True, Complete and Not Misleading
    63  
9. AFFIRMATIVE COVENANTS
    63  
9.1 Punctual Payment
    63  
9.2 Maintenance of Location and Office
    63  
9.3 Organizational Number
    63  
9.4 Records and Accounts
    63  
9.5 Delivery of Financial Statements and Notices
    64  
9.5.1 Financial Statements, Reports, Etc.
    64  
9.5.2 Notices
    66  
9.5.3 True, Accurate and Complete Financial Statements
    67  
9.5.4 Revisions to Schedule 8.5.2
    67  
9.6 Existence; Conduct of Business
    67  
9.6.1 Statutory Trusts
    67  
9.6.2 Corporations
    68  

 

iv



--------------------------------------------------------------------------------



 



         
9.6.3 Limited Liability Companies
    68  
9.7 Insurance
    68  
9.8 Taxes and Trade Debt
    68  
9.9 Compliance with Laws, Contracts, Licenses, and Permits
    69  
9.10 Indemnification Against Payment of Brokers’ Fees
    69  
9.11 Fiscal Year
    69  
9.12 Place for Records; Inspection
    69  
9.13 Replacement Documentation
    70  
9.14 Further Assurances
    70  
9.15 Guaranties
    70  
9.16 Additional Information
    70  
9.17 Exchange Listing
    70  
9.18 Consolidated EBITDA Covenant; Additional Guarantors and Pledged Entities
    70  
9.18.1 Consolidated EBITDA Covenant
    70  
9.18.2 Additional Guarantors or Pledged Entities
    70  
9.19 EIT Preferred Shares Covenants
    71  
9.20 Ownership of CCG, Guarantors and Pledged Entities
    71  
9.21 Blizzard
    72  
9.21.1 Blizzard Covenant
    72  
9.21.2 Blizzard Credit Facility
    72  
9.21.3 Blizzard Reorganization
    72  
9.22 Payment of Deferred Fees
    72  
9.23 Unfunded Escrow
    72  
9.24 Revolving Loan/Term Loan True Up
    72  
9.25 Distributions from Subsidiaries
    73  
9.26 Sale of Non-Core Assets
    73  
9.27 LIHTC Investments
    74  
9.28 Anticipated Cash Flow
    74  
10. NEGATIVE COVENANTS; FINANCIAL COVENANTS
    74  
10.1 Liens
    74  
10.1.1 Affordable Housing Syndications
    74  
10.1.2 Governmental Charges
    74  
10.1.3 Liens Contemplated Hereby
    75  
10.1.4 Warehouse Lines
    75  
10.1.5 Existing Liens
    75  
10.1.6 Mechanics Liens, Etc.
    75  
10.1.7 Pledges & Deposits
    75  
10.1.8 Bids
    75  
10.1.9 Easements
    75  
10.1.10 Judgments
    76  
10.1.11 Purchase Money
    76  
10.1.12 Precautionary UCC Financing Statements
    76  
10.1.13 Bankers’ Liens
    76  
10.1.14 Licenses
    76  
10.1.15 Public Utilities
    76  
10.1.16 Debt Liens
    76  
10.1.17 Bond Transaction
    76  

 

v



--------------------------------------------------------------------------------



 



         
10.2 Double Negative Pledge
    77  
10.2.1 Negative Pledge
    77  
10.2.2 Double Negative Pledge
    77  
10.3 Indebtedness
    77  
10.3.1 Types of Permitted Indebtedness and Persons to whom they Apply
    77  
10.3.2 CHC
    79  
10.3.3 The Borrowers
    80  
10.3.4 CCG
    80  
10.3.5 Centerline Investors
    80  
10.3.6 EIT
    80  
10.4 Merger; Ownership Interests; Sale of Assets
    80  
10.4.1 Mergers, Consolidations and Asset Sales
    80  
10.4.2 Other Asset Transfers
    80  
10.5 Loans, Guarantees and Investments
    81  
10.5.1 Limitations on Loans and Guarantees
    81  
10.5.2 Further Exception to Limitations on LIHTC Investments
    81  
10.6 Distributions
    81  
10.7 Distributions After Default
    82  
10.8 Affiliate Indebtedness
    82  
10.9 Purchase of Margin Stock
    82  
10.10 Transactions with Affiliates
    82  
10.11 Amendment to Governing Documents
    82  
10.12 Business Lines
    82  
10.13 Competing Businesses
    83  
10.14 Net Worth
    83  
10.15 Consolidated EBITDA to Fixed Charges Ratio
    83  
10.16 Funded Debt to Consolidated EBITDA Ratio
    83  
10.17 Stock Buy-Backs
    83  
10.18 Prohibition Against Payment of Deferred Fees
    83  
10.19 Limitations on Operating Expenses, Investments, Capital Expenditures and
Extraordinary Expenses
    84  
11. DEFAULT
    84  
11.1 Events of Default
    84  
11.1.1 Failure to Pay
    84  
11.1.2 Failure to Perform
    84  
11.1.3 Breach of Representation or Warranty
    84  
11.1.4 Failure to Pay Other Indebtedness
    84  
11.1.5 Insolvency
    85  
11.1.6 Involuntary Proceedings
    85  
11.1.7 Judgments
    85  
11.1.8 Cancellation of Loan Documents
    85  
11.1.9 ERISA
    86  
11.1.10 Indictment
    86  
11.1.11 Change in Control
    86  

 

vi



--------------------------------------------------------------------------------



 



         
11.1.12 Deferred Fee Forbearance Agreement
    86  
11.1.13 Material Adverse Change
    86  
11.2 Remedies Upon Event of Default
    86  
11.2.1 Accelerate Debt
    86  
11.2.2 Pursue Remedies
    87  
11.2.3 Power of Attorney
    87  
11.3 Written Waivers
    87  
11.4 Allocation of Proceeds
    87  
11.5 Performance by the Administrative Agent
    88  
11.6 Rights Cumulative
    88  
12. SETOFF
    89  
13. THE ADMINISTRATIVE AGENT
    90  
13.1 Authorization
    90  
13.1.1 Authorization to Act
    90  
13.1.2 Independent Contractor
    90  
13.1.3 Representative
    90  
13.1.4 Regarding Collateral
    90  
13.2 Employees, Advisors and the Administrative Agent
    90  
13.3 No Liability
    91  
13.4 No Representations
    91  
13.4.1 General
    91  
13.4.2 Closing Documentation, Etc.
    92  
13.5 Payments
    92  
13.5.1 Payments to Administrative Agent
    92  
13.5.2 Distribution by Administrative Agent
    92  
13.5.3 Delinquent Lenders
    93  
13.5.4 Indemnity
    93  
13.6 Administrative Agent as Lender and Issuing Bank
    94  
13.7 Resignation
    94  
13.8 Notification of Defaults
    94  
13.9 Duties in the Case of Enforcement
    95  
13.10 Administrative Agent May File Proofs of Claim
    95  
14. EXPENSES
    96  
15. INDEMNIFICATION
    97  
16. SURVIVAL OF COVENANTS, JOINT AND SEVERAL OBLIGATIONS, Etc.
    98  
16.1 Survival
    98  
16.2 Joint and Several Obligations
    98  
16.3 Maximum Amount
    98  
17. ASSIGNMENT AND PARTICIPATION
    99  
17.1 General Conditions
    99  
17.2 Assignments
    99  
17.2.1 Minimum Assignments
    99  
17.2.2 Deliverables
    99  
17.2.3 Joinder
    100  
17.3 Register; Accounts
    100  
17.4 Participations
    101  

 

vii



--------------------------------------------------------------------------------



 



         
17.5 Payments to Participants
    101  
17.6 Miscellaneous Assignment Provisions
    101  
17.7 Assignee or Participant Affiliated with CHC
    102  
17.8 Recordation in Register
    102  
18. NOTICES, ETC.
    102  
19. GOVERNING LAW; JURISDICTION; VENUE
    103  
20. HEADINGS
    103  
21. COUNTERPARTS
    103  
22. ENTIRE AGREEMENT, ETC.
    104  
22.1 Entire Agreement
    104  
22.2 Additional Guarantors and Pledged Entities
    104  
23. CONSENTS, AMENDMENTS, WAIVERS, ETC.
    104  
23.1 General Rule
    104  
23.1.1 Affected Lenders
    104  
23.1.2 All Lenders
    105  
23.1.3 Administrative Agent and Issuing Bank
    105  
23.1.4 Upon Change in Administrative Agent or Issuing Bank
    105  
23.2 Waivers
    106  
23.3 Reasonable Cooperation by Creditor Parties
    106  
23.4 Amendments Requiring Freddie Mac’s Consent
    106  
24. SEVERABILITY
    106  
25. CONFIDENTIALITY
    106  
25.1 Confidentiality
    106  
25.2 Definition of Information
    107  
25.3 Compliance Standard
    107  
25.4 Intralinks and Public Lenders
    107  
26. USA PATRIOT ACT
    108  
27. NO ADVISORY OR FIDUCIARY RESPONSIBILITY
    108  
28. DESIGNATION OF PERMITTED LIENS
    109  
29. WAIVER OF JURY TRIAL
    109  

Exhibits

     
Exhibit 1.1A
  Applicable Margin
Exhibit 1.1B
  Form of Guaranty
Exhibit 1.1C
  Form of Pledge Agreement
Exhibit 1.1D
  Risk-Adjusted Contingent Liabilities
Exhibit 2.1.4
  Form of Revolving Note
Exhibit 2.1.6
  Form of Revolving Loan Request
Exhibit 2.2.2
  Form of Term Note
Exhibit 2.3.1
  Form of Conversion or Continuation Request
Exhibit 2.4.2
  Form of Swingline Loan Request
Exhibit 6.3.4
  Form of Non-U.S. Lender Certificate
Exhibit 7.1
  Closing Checklist
Exhibit 9.5.1(c)
  Form of Compliance Certificate
Exhibit 17.2.2
  Form of Assignment and Acceptance

 

viii



--------------------------------------------------------------------------------



 



Schedules

     
Schedule 1A
  Guarantors and Pledged Entities
Schedule 1B
  Definition of Blizzard
Schedule 1C
  Re-Remic Collateral
Schedule 2
  Lender Register
Schedule 3
  Administrative Agent's Office; Certain Addresses for Notices
Schedule 4.2.2
  Designated Assets
Schedule 5
  Existing Letters of Credit
Schedule 8.2
  Litigation
Schedule 8.3
  Permitted Liens
Schedule 8.5.1
  Organization
Schedule 8.5.2
  Ownership
Schedule 8.5.3
  Tax Payer Identification Numbers
Schedule 8.5.4
  Rights with Respect to Equity Interests
Schedule 8.13
  Related Party Transactions
Schedule 8.17
  Material Adverse Effects
Schedule 8.23
  LIHTC Investments
Schedule 8.24
  Mortgage Revenue Bonds
Schedule 9.26
  Non-Core Assets
Schedule 10.3.1
  Permitted Indebtedness

 

ix



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
THIS AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Credit
Agreement”) dated as of December 19, 2008 is by and among CENTERLINE HOLDING
COMPANY, a Delaware statutory trust (“CHC”), and CENTERLINE CAPITAL GROUP INC.,
a Delaware corporation (“CCG”) (each a “Borrower” and collectively, the
“Borrowers”); those Persons (as defined below) listed as Guarantors on
Schedule 1A as of the date hereof and any other Person who may from time to time
be listed on such Schedule in accordance with this Credit Agreement (each a
“Guarantor” and collectively, the “Guarantors”); BANK OF AMERICA, N.A. and the
other lenders party hereto as listed on Schedule 2 from time to time in
accordance with this Credit Agreement (each a “Lender” and collectively, the
“Lenders”); and BANK OF AMERICA, N.A., as Administrative Agent (as defined
below), and as Issuing Bank (in such capacity, the “Issuing Bank”).
This Credit Agreement amends and restates in its entirety that certain Revolving
Credit and Term Loan Agreement, dated as of December 27, 2007, by and among the
parties hereto (as previously amended from time to time, the “Original
Agreement”), and is intended as a continuation of the transactions contemplated
by the Original Agreement, and is not intended as a novation thereof. All
references to the Original Agreement in any of the Loan Documents (as defined
below) shall constitute references to this Credit Agreement.
The parties hereto agree as follows:
1. DEFINITIONS AND RULES OF INTERPRETATION.

  1.1   Definitions.

  1.1.1   Definitions of Borrowers, Guarantors and Affiliates. For purposes of
this Agreement the Borrowers, Guarantors and certain of their Affiliates are
defined as set forth below:

Borrower and Borrowers. See the introductory paragraph to this Credit Agreement.
CAHA. Centerline Affordable Housing Advisors LLC, a Delaware limited liability
company (formerly known as Related Capital Company LLC and as CharterMac Capital
LLC).
CCC. Centerline Capital Company, LLC, a Delaware limited liability company.
CCG. See the introductory paragraph to this Credit Agreement.
Centerline/AC. Centerline/AC Investors LLC, a Delaware limited liability
company.
Centerline Guaranteed Manager LLC. Centerline Guaranteed Manager LLC, a Delaware
limited liability company.
Centerline Investor LP. Centerline Investor LP LLC, a Delaware limited liability
company.

 

 



--------------------------------------------------------------------------------



 



Centerline Investor LP II. Centerline Investor LP II LLC, a Delaware limited
liability company.
Centerline Investors. Centerline Investors I LLC, a Delaware limited liability
company.
Centerline Manager LLC. Centerline Manager LLC, a Delaware limited liability
company.
CFin. Centerline Financial LLC, a Delaware limited liability company through
which CHC indirectly engages in the business of providing credit intermediation.
CFin Holdings. Centerline Financial Holdings LLC, a Delaware limited liability
company.
CHC. See the introductory paragraph to this Credit Agreement.
CMC. Centerline Mortgage Capital Inc., a Delaware corporation.
CMP. Centerline Mortgage Partners Inc., a Delaware corporation.
Credit Management. Centerline Credit Management LLC, a Delaware limited
liability company.
EIT. Centerline Equity Issuer Trust, a Delaware statutory trust.
Guarantor and Guarantors. See the introductory paragraph to this Credit
Agreement.
Holding Trust. Centerline Holding Trust, a Delaware statutory trust.
Pledged Entities. (a) Those Persons who are not Guarantors, but whose Capital
Stock is pledged to secure the Loans as part of the Equity Collateral, and
(b) CMC and CMP.
SPV I. Centerline Sponsor 2007-1 Securitization, LLC, a Delaware limited
liability company.
SPV II. Centerline Stabilization 2007-1 Securitization, LLC, a Delaware limited
liability company.

  1.1.2   General Definitions. The following terms shall have the meanings set
forth in this Section or elsewhere in the provisions of this Credit Agreement
referred to below:

Acceptable Rating. See the definition of Cash Equivalents.
Act. See Section 26.
Adjustment Date. The first day of the month immediately following the date on
which a Compliance Certificate is to be delivered by the Borrowers pursuant to
Section 9.5.1(c).

 

2



--------------------------------------------------------------------------------



 



Administrative Agent. Bank of America, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
Administrative Agent’s Fee. See Section 6.1.1.
Administrative Agent’s Office. The Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 3, or at such other location as
the Administrative Agent may designate to the Borrowers and the Lenders from
time to time.
Affiliate. As to any Person, any other Person directly or indirectly
controlling, controlled by or under direct or indirect common control with, such
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”) as applied to any Person, means directly or indirectly possessing
the power (i) to vote 10% or more of the Capital Stock having ordinary voting
power for the election of directors of such Person, or (ii) to direct or cause
the direction of the management or policies of that Person, whether through the
ownership of voting securities, by agreement, or otherwise. Notwithstanding the
foregoing, Blizzard shall not be considered an Affiliate of the Borrowers, the
Guarantors, the Pledged Entities or any of their Subsidiaries in the event that
Blizzard would be an Affiliate of any such Persons solely because any such
Persons possess by agreement the power to direct or cause the direction of the
management or policies of Blizzard.
Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations and orders of all governmental bodies and all orders and decrees of
all courts, tribunals and arbitrators.
Applicable Margin. For each period commencing on an Adjustment Date through the
date immediately preceding the next Adjustment Date, the Applicable Margin
applicable to the Loans shall be as set forth on Exhibit 1.1A.
Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignment and Acceptance. See Section 17.2.2.
Available Cash. Cash which is not reserved, restricted or otherwise set aside
for third parties, by the Borrowers, Guarantors or Pledged Entities, in
connection with obligations incurred or, upon written notice to the
Administrative Agent, to be incurred in the ordinary course of business
consistent with past practices.
Balance Sheet Date. See Section 8.1.
Bank of America. Bank of America, N.A., and its successors.
Bankruptcy Code. See Section 9.21.3.

 

3



--------------------------------------------------------------------------------



 



Base Rate. For any day, a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
Base Rate Loans. All or any portion of the Revolving Loans or the Term Loan
bearing interest calculated by reference to the Base Rate.
BBA LIBOR. See the definition of LIBOR Rate.
B Bond Cash Flow. See Section 4.2.4(a).
B Bonds. Those certain series B certificates held initially by SPV I in
connection with the Bond Transaction.
Blizzard. See Schedule 1B.
Blizzard Covenant. See Schedule 1B.
Blizzard Credit Facility. See Schedule 1B.
Blizzard Note. See Section 9.21.2.
Blizzard Repayment Proceeds. See Schedule 1B.
Bond Stabilization Escrow Account. that certain Stabilization Escrow as such
term is defined in the Stabilization Escrow Agreement.
Bond Transaction. The exchange of a portfolio of bonds from Centerline 2007-1
EIT Securitization, LLC, Centerline 2007-1 SU Securitization, LLC and Centerline
2007-1 T Securitization, LLC to Freddie Mac, pursuant to which Freddie Mac
issued series A certificates that were sold by a placement agent and series B
certificates that were held initially by SPV I for purposes of a securitization
of such portfolio that is credit enhanced by Freddie Mac pursuant to a Bond
Exchange and Sale Agreement dated as of December 1, 2007 among Freddie Mac,
Centerline 2007-1 EIT Securitization, LLC, Centerline 2007-1 SU Securitization,
LLC, Centerline 2007-1 T Securitization, LLC, SPV I and SPV II, and the
documents contemplated thereby.
Borrower Materials. See Section 25.4.
Budget. A consolidated budget reflecting CHC and its Subsidiaries in the
aggregate as well as reflecting each of the separate businesses included in such
consolidated group, to be provided by CHC (a) prior to the date hereof with
respect to calendar year 2009, and (b) on or before December 1, 2009, with
respect to calendar year 2010. Each Budget shall reflect a detailed cash flow
analysis, including, without limitation, all projected revenues or receipts
anticipated to be received, and all operating or capital expenditures
anticipated to be incurred, during the period described in such Budget, in such
substance and form as the Administrative Agent may reasonably require.

 

4



--------------------------------------------------------------------------------



 



Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
Capitalized Lease Obligation. That portion of the obligations under a capital
lease that is required to be capitalized in accordance with GAAP.
Capital Stock. Any and all shares, interests, participations or other
equivalents, preferred or common (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing (including convertible debt instruments).
Cash Collateral. See Section 4.2.3.
Cash Equivalents. (a) Securities issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition (“Government Obligations”), (b) obligations of any state of the
United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, (c) Dollar
denominated time and demand deposit accounts or money market accounts with
domestic banks (i) that are “adequately capitalized” (as defined in the
regulations of its primary federal banking regulator) and (ii) have “Tier 1
capital” (as defined in such regulations) of not less than $250,000,000, where
such accounts are insured by the FDIC.
Casualty Event. With respect to any property (including any interest in
property) of either Borrower, any Guarantor or any of their respective
Subsidiaries, any loss of, damage to, or condemnation or other taking of, such
property for which such Person receives insurance proceeds, proceeds of a
condemnation award or other compensation.
CCG LIHTC Investments. Two investments made by CCG in properties providing low
income housing tax credits known as Skyline and King’s Gate.
Centerline CRE Funds. Collectively, (i) Centerline High Yield CMBS Fund LLC (“HY
CMBS Fund”), (ii) Centerline Diversified Risk CMBS Fund LLC (“DR CMBS Fund”),
(iii) Centerline High Yield CMBS Fund II LLC (“HY CMBS Fund II”),
(iv) Centerline Diversified Risk CMBS Fund II LLC (“DR CMBS Fund II”),
(v) Centerline High Yield CMBS Fund III LLC (“HY CMBS Fund III”),
(vii) Centerline Urban Capital I LLC (“Urban Capital”), and (viii) Centerline
Real Estate Special Situations Mortgage Fund LLC ( “CRESS”).

 

5



--------------------------------------------------------------------------------



 



Centerline Group. Consists of CHC and each of its direct and indirect
Subsidiaries.
Change in Control. The occurrence of any of the following:
(a) the occurrence of any events or circumstances such that any of CCG, any of
the Guarantors or any of the Pledged Entities, either directly or indirectly,
shall no longer be controlled by CHC;
(b) as to CHC: (i) any merger or consolidation of CHC with or into any Person or
any sale, transfer or other conveyance, whether direct or indirect, of all or
substantially all of the assets of CHC, on a consolidated basis, in one
transaction or a series of related transactions, if, immediately after giving
effect to such transaction, any Person or group of Persons (within the meaning
of Section 13 or 14 of the Securities Exchange Act) is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated by the SEC under the
Securities Exchange Act) of the common shares representing a majority of the
total voting power on a fully diluted basis of the aggregate outstanding
securities of the transferee or surviving entity normally entitled to vote in
the election of directors, managers, or trustees, as applicable, of the
transferee or surviving entity; (ii) any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act) (other than Morgan
Stanley & Co. Incorporated in the exercise of any of its rights under the
Deferred Fee Agreement) is or becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated by the SEC under the Securities Exchange Act) of the
common shares representing a majority of total voting power of the aggregate
outstanding common shares of CHC normally entitled to vote in the election of
directors of CHC; (iii) during any period of 12 consecutive calendar months,
individuals who were directors or trustees of CHC on the first day of such
period (together with any new directors or trustees whose election by the board
of directors or board of trustees of CHC or whose nomination for election by the
stockholders of CHC was approved by a vote of a majority of the directors or
trustees then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the board of directors of CHC;
or (iv) any Person becomes entitled to either force a change in the individuals
serving on CHC’s board of directors, or name one or more individuals to serve on
CHC’s board of directors, as a result of such Person’s rights as a holder of any
preferred Capital Stock of CHC (other than in connection with such rights
arising under the 4.4% Convertible CRA Shares or the 11% Cumulative Convertible
Preferred Shares, Series A-1, as in effect on the Closing Date); or
(c) in the event that CCG issues preferred Capital Stock creating rights to
force any change in CCG’s board of directors, if any, or management, similar to
such rights arising under the EIT Preferred Shares, the exercise of any such
rights resulting in any such forced changes.
CHC’s Filings. Forms 10-Q and 10-K filed from time to time by CHC with the SEC.
Closing Date. The first date on which the conditions set forth in Section 7 have
been satisfied, or waived in accordance with Section 23.

 

6



--------------------------------------------------------------------------------



 



Closing Fees. See Section 6.1.2.
Code. The Internal Revenue Code of 1986, as amended.
Collateral. Collectively, the Equity Collateral, the Cash Collateral, the
Designated Assets Collateral, and the Other Collateral.
Collateral Sale Proceeds. Proceeds realized from any one transaction or series
of related transactions in which CHC or any of its Subsidiaries conveys, sells,
transfers, or otherwise disposes of any of (a) the Equity Collateral or any of
the Capital Stock of CMC or CMP, or any other Collateral, or (b) any substantial
portion of any Borrower’s, Guarantor’s or Pledged Entity’s operating assets (as
distinguished from discrete investment assets). Collateral Sale Proceeds
expressly exclude the proceeds from any conveyance, sale, transfer or other
disposition of (including dispositions to joint ventures), during such time as
there is in existence no Default, any Capital Stock in any low income housing
tax credit projects or pre-sold mortgage loans in the ordinary course of
business consistent with past practices. Collateral Sale Proceeds shall be net
of (w) reasonable costs and expenses of effecting such sale (including, without
limitation, reasonable legal and brokerage fees to Persons that are not
Affiliates of CHC); (x) repayment of Indebtedness secured solely by, and
incurred in connection with the acquisition of, the asset disposed of; (y) any
income or gains tax due and payable arising out of such sale; and (z) reasonable
purchase price reserves (until such time as any portion of such reserves are
released to CHC or such Subsidiary).
Commitment. With respect to each Lender, (a) the aggregate Dollar amount set
forth on Schedule 2 equal to the sum of (i) such Lender’s Revolving Loan
Commitment (including such Lender’s commitment to participate in the issuance,
extension, renewal and honoring of Existing Letters of Credit issued for the
account of either of the Borrowers), plus (ii) such Lender’s Term Loan
Commitment; or (b) if such Lender’s Revolving Loan Commitment and Term Loan
Commitment are terminated pursuant to the provisions hereof, zero.
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 2 obtained by dividing (i) the sum of such Lender’s Revolving Loan
Commitment and Term Loan Commitment, by (ii) the aggregate Commitments of all
Lenders.
Compliance Certificate. See Section 9.5.1(c).
Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the named Person and its
Subsidiaries, consolidated in accordance with GAAP.

 

7



--------------------------------------------------------------------------------



 



Consolidated EBITDA. With respect to any Person for any period, the sum (without
duplication) of (a) Consolidated Net Income; plus (b) in each case to the extent
deducted in determining Consolidated Net Income, (i) consolidated interest
expense on Funded Debt and on the Term Loan, (ii) the Unused Facility Fee and
any other unused facility fees on Funded Debt, (iii) preferred dividends paid,
accrued or allocated to the 4.4% Convertible CRA Shares (if actually paid,
solely if and to the extent permitted to be paid by the terms of this Credit
Agreement), (iv) preferred dividends paid, accrued or allocated to other
preferred Capital Stock (if actually paid, solely if and to the extent permitted
to be paid by the terms of this Credit Agreement; and other than Distributions
permitted and contemplated by Section 10.6), (v) all federal, state, local and
foreign income tax expense, (vi) depreciation, depletion, and amortization
expense (including mortgage servicing rights) and other similar non-cash items,
(vii) losses related to mortgage servicing rights, (viii) income allocated to
minority interests related to SCU’s and SCI’s (viii) non-cash compensation,
(ix) non-cash impairments of non-working capital assets, including intangibles,
(x) non-recurring net losses from the sale or other disposition of assets
permitted under this Credit Agreement or outside the ordinary course of
business, (xi) non-cash losses associated with the change in fair market value
of derivatives and (xii) other non-recurring losses; minus (c) in each case to
the extent added in determining Consolidated Net Income, (i) all federal, state,
local and foreign income tax benefits, (ii) non-cash gains related to sales of
mortgage loans, (iii) losses allocated to minority interests related to SCU’s
and SCI’s, (iv) non-cash recoveries of non-working capital assets, including
intangibles, (v) non-recurring net gains from the sale or other disposition of
assets permitted under this Credit Agreement or outside the ordinary course of
business, (vi) non-cash gains associated with the change in fair market value of
derivatives and (vii) other non-recurring gains (including, without limitation,
gains related to mortgage servicing rights); all as determined in accordance
with GAAP.
Consolidated EBITDA Covenant. See Section 9.18.1.
Consolidated Net Income. With respect to any Person for any period of
calculation, the net income (or loss) of the Person with respect to which
Consolidated Net Income is being calculated (the “Target Person”) and its
Subsidiaries on a consolidated basis; provided that Consolidated Net Income
shall exclude (a) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such amounts are not permitted by operation of the terms of its
organizational documents or any agreement, instrument or Applicable Law
applicable to such Subsidiary, (b) the income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary or prior to the date any such Person
is merged into or consolidated with the Target Person or any of its Subsidiaries
or that Person’s assets are acquired by the Target Person or any of its
Subsidiaries, and (c) any income (or loss) for such Period of any Person if such
Person is not a Subsidiary, except that the Target Person’s equity in the net
income of any such Person shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such Period
to the Target Person or a Subsidiary as a dividend or other distribution (and in
the case of a dividend or other distribution to a Subsidiary, such Subsidiary is
not precluded from further distributing such amount to the Target Person as
described in clause (a) of this proviso), in each case as determined in
accordance with GAAP.
Continue, Continuation and Continued. Refers to the continuation of a Base Rate
Loan or a LIBOR Rate Loan from one Interest Period to another Interest Period
pursuant to Section 2.3.2.
Contractual Obligations. For any Person, any provision of any security issued by
that Person or of any material indenture, mortgage, deed of trust, contract,
undertaking, agreement, or other instrument to which such Person is a party or
by which it or any of its assets or properties is bound or to which it or any of
its assets or properties is subject.

 

8



--------------------------------------------------------------------------------



 



Conversion Request. A notice given by the Borrowers to the Administrative Agent
of the Borrower’s election to Convert or Continue a Base Rate Loan to a LIBOR
Rate Loan, or vice versa, in accordance with Sections 2.3.1 and 2.3.2.
Convert, Conversion and Converted. Refers to the conversion of either a Base
Rate Loan into a LIBOR Rate Loan or a LIBOR Rate Loan into a Base Rate Loan
pursuant to Sections 2.3.1 and 2.3.2.
Covered Taxes. See Section 6.3.1.
CRE Fund Capital Event. A transaction or series of related transactions giving
rise to the distribution to members of a Centerline CRE Fund of proceeds
received by such Centerline CRE Fund from the sale, exchange, transfer,
assignment or other disposition of all or substantially all of the assets of
such Centerline CRE Fund or the dissolution of such Centerline CRE Fund.
Credit Agreement. See the introductory paragraph to this Credit Agreement.
Creditor Parties. The Lenders, the Administrative Agent and the Issuing Bank, or
such group of such Persons as a context may suggest or require.
Daily Unused Amount. See Section 2.1.3(d).
Default. Any event or circumstance which is either an Event of Default, or, with
the giving of notice or the passage of time or both, will become an Event of
Default.
Default Rate. An interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin plus (c) 2% per annum, in all cases to the fullest extent
permitted by applicable laws.
Deferred Fee Agreement. That certain letter agreement effective as of
December 27, 2007, between CHC and Morgan Stanley & Co. Incorporated in
connection with the Bond Transaction, the terms of which are consistent with the
terms of the Original Agreement.
Deferred Fees. Those certain investment banking fees (a) in the aggregate amount
of approximately $28,900,000 accrued through the date hereof in connection with
the consummation of the Bond Transaction that remain unpaid as of the date
hereof, as evidenced by the Deferred Fee Agreement, and (b) in the amount of
approximately $2,000,000 due to JPMorgan Chase & Co. that remain unpaid as of
the date hereof, as reflected on CHC’s balance sheet.
Deferred Fee Forbearance Agreement. That certain Letter Agreement, executed and
delivered on or about the date hereof, between CHC and Morgan Stanley & Co.
Incorporated, regarding Morgan Stanley & Co. Incorporated forbearing with
respect to payment of $3,000,000 under the Deferred Fee Agreement.

 

9



--------------------------------------------------------------------------------



 



Delinquent Lender. See Section 13.5.3.
Derivative Agreement. Any forward contract, futures contract, swap, option or
other similar agreement or arrangement (including, without limitation, caps,
floors, collars and similar agreements).
Designated Assets. Those assets identified on Schedule 4.2.2.
Designated Assets Collateral. The Non-Core Assets, and those assets identified
in Sections 1(i), (ii), 2 and 3 of Schedule 4.2.2.; provided, however, that the
assets identified in clause (ii) of Section 3 of Schedule 4.2.2 shall constitute
Designated Assets Collateral only from and after such time as CHC directly or
indirectly owns all of the Capital Stock of Blizzard.
Distribution. The declaration or payment of any dividend on or in respect of any
shares of any class of Capital Stock of CHC or any Subsidiary of CHC, including,
without limitation, on account of and pursuant to SCI’s and SCU’s, other than
dividends payable solely in shares of common stock of CHC or such Subsidiary;
the payment or prepayment of principal of, premium, if any, or interest on, or
purchase, redemption, defeasance, retirement or other acquisition of or with
respect to any shares of any class of Capital Stock of CHC or any Subsidiary of
CHC, directly or indirectly through a Subsidiary of such Person or otherwise
(including the setting apart of assets for a sinking or other analogous fund to
be used for such purpose); the return of capital by CHC or any Subsidiary of CHC
to its shareholders as such; or any other distribution on or in respect of any
shares of any class of Capital Stock of CHC or any Subsidiary of CHC.
Dollars or $. Dollars in lawful currency of the United States.
Domestic Lending Office. Initially, the office of each Lender designated as such
by notice to the Borrowers; thereafter, such other office of such Lender, if
any, that shall be making or maintaining Base Rate Loans.
Drawdown Date. The date on which any Revolving Loan is made or is to be made, ,
and the date on which any Revolving Loan, in accordance with Section 2.3, is
Converted or Continued.
EIT Agreement. The Second Amended and Restated Trust Agreement dated as of
December 27, 2007, as amended from time to time, by and among the managing
trustees party thereto, CHC, Wilmington Trust Company, as registered trustee,
Holding Trust and CAHA, as manager relating to EIT.
EIT Common Shares. The common shares of EIT, and any securities into or for
which such common shares hereafter may be converted or exchanged, constituting
all Capital Stock of EIT other than the EIT Preferred Shares.

 

10



--------------------------------------------------------------------------------



 



EIT Preferred Shares. The preferred shares issued by EIT as of the date of the
EIT Agreement.
11% Cumulative Convertible Preferred Shares, Series A-1. CHC’s 11% Cumulative
Convertible Preferred Shares, Series A-1 as described in CHC’s filings as filed
with the SEC from time to time.
Eligible Assignee. Any Person who is: (i) a Lender, any Affiliate of a Lender or
any Approved Fund with respect to such Lender; and (ii) any other financial
institution approved by the Administrative Agent. In addition to the foregoing,
with respect to the Revolving Loan Commitments, no Lender (with respect to an
increase in such Lender’s Revolving Loan Commitment), no Affiliate of a Lender,
no Approved Fund with respect to such Lender and no other financial institution
shall be an Eligible Assignee without the prior approval of the Issuing Bank.
The Administrative Agent and the Issuing Bank acknowledge and agree that their
respective approvals provided for in this definition shall not be unreasonably
withheld or delayed.
Employee Benefit Plan. Any employee benefit plan within the meaning of
Section 3(3) of ERISA established, maintained or contributed to (including any
plan to which an obligation to contribute exists) by the Borrower, any Guarantor
or any ERISA Affiliate, other than a Guaranteed Pension Plan or a Multiemployer
Plan.
Equity Collateral. All of the Capital Stock of CFin Holdings held by CCG
(consisting of 90% of CFin Holdings’ issued and outstanding Capital Stock); and
all of the Capital Stock in CCG, each of the Guarantors (other than CCC), EIT
(other than the EIT Preferred Shares), ARCap 2004-RR3 Resecuritization, Inc.,
ARCap 2005-RR5 Resecuritization, Inc., SPV I and SPV II, and any other Persons
listed on Schedule 1A under paragraph C thereof.
ERISA. The Employee Retirement Income Security Act of 1974 as amended, and
regulations promulgated thereunder.
ERISA Affiliate. Any Person which is treated as a single employer with CHC or
any Subsidiary of CHC under Section 414 of the Code.

 

11



--------------------------------------------------------------------------------



 



ERISA Event. (i) A “reportable event” within the meaning of Section 4043 of
ERISA and the regulations issued thereunder with respect to any Guaranteed
Pension Plan; (ii) the failure to meet the minimum funding standard of Code
Section 412 with respect to any Guaranteed Pension Plan (whether or not waived
in accordance with Section 412(d) of the Code) or the failure to make by its due
date a required installment under Code Section 412(m) with respect to any
Guaranteed Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Guaranteed
Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the withdrawal by any Borrower, Guarantor, Pledged Entity or ERISA
Affiliate from any Guaranteed Pension Plan with two or more contributing
sponsors or the termination of any such plan resulting in liability pursuant to
Sections 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings
to terminate any Guaranteed Pension Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Guaranteed Pension Plan;
(vi) the imposition of liability on any Borrower, Guarantor, Pledged Entity or
ERISA Affiliate pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal by any Borrower,
Guarantor, Pledged Entity or any ERISA Affiliate in a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from any
Multiemployer Plan if there is any potential liability therefor, or the receipt
by any Borrower, Guarantor, Pledged Entity or any ERISA Affiliate of notice from
any Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission that could give rise to the imposition on any Borrower, Guarantor,
Pledged Entity or any ERISA Affiliate of material fines, penalties, taxes or
related charges under the Code in respect of any Employee Benefit Plan including
without limitation, the occurrence of a prohibited transaction within the
meaning of Code Section 4975, that would have a Material Adverse Effect;
(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan or the assets thereof, or against any
Borrower, Guarantor, Pledged Entity or any ERISA Affiliate in connection with
any such Employee Benefit Plan that would have a Material Adverse Effect;
(x) receipt from the Internal Revenue Service of notice of the failure of any
Guaranteed Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Code Section 401(a)) to qualify under Code Section 401(a), or
the failure of any trust forming part of any Employee Benefit Plan that is an
employee pension benefit plan within the meaning of Section 3(2) of ERISA to
qualify for exemption from taxation under Code Section 501(a); or (xi) the
imposition of a Lien pursuant to Code Section 401(a)(29) or 412(n) or pursuant
to ERISA with respect to any Employee Benefit Plan that is an employee pension
benefit plan within the meaning of Section 3(2) of ERISA.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder, but excluding any event for which the 30 day notice requirement has
been waived by applicable regulations of the PBGC.
Event of Default. See Section 11.1.
Excess Cash Flow. Net cash flow for each Fiscal Quarter ending after the Closing
Date, after the application of Available Cash to the then outstanding principal
balance of the Working Capital Revolver Advances on the last Business Day of
such Fiscal Quarter pursuant to Section 4.1.2, of any Borrower, Guarantor, or
Affiliate, which the Administrative Agent may determine, in its reasonable
discretion, is in excess of such net cash flow as such Borrower, Guarantor, or
Affiliate may require so as to make available to CHC on a consolidated basis for
the next Fiscal Quarter an amount not greater than $20MM consisting of the
aggregate sum, without duplication, of (a) Available Cash, (b) Cash Equivalents,
and (c) Working Capital Availability.

 

12



--------------------------------------------------------------------------------



 



Excess Re-Remic Cash Flow. See Section 4.2.4(d).
Excluded Taxes. With respect to the Administrative Agent, any Lender, the
Issuing Bank or any other recipient of any payment to be made by or on account
of any Obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located, and (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which either Borrower is located.
Existing Letters of Credit. Those Letters of Credit issued under the Original
Agreement that continue to be outstanding as of the date hereof and that are
listed on Schedule 5, and any renewals or extensions thereof.
Fannie Mae. Federal National Mortgage Association, a shareholder-owned
government-sponsored enterprise organized and existing under the laws of the
United States.
FDIC. The Federal Deposit Insurance Corporation.
Fee Letter. The fee letter, of even date herewith, among the Borrowers and the
Administrative Agent.
Fees. Collectively, the Letter of Credit Fees, the Administrative Agent’s Fee,
the Closing Fees and the Unused Facility Fee.
Fiscal Quarter(s). The approximately thirteen (13) or fourteen (14) week
periods, the first of which shall commence on the first day of each Fiscal Year,
and the second, third and fourth of which shall commence on the first day of
April, July and October, respectively.
Fiscal Year. The period commencing on January 1 and ending on December 31 of
each calendar year.
Fixed Charges. The amount measured as of the last day of the applicable period
derived from (A) interest expense on Funded Debt and Term Loan that is due and
payable during such applicable period, plus (B) the Unused Facility Fee and any
other unused facility fees on Funded Debt, plus (C) scheduled principal payments
of Funded Debt (excluding any amortization payments on the Term Loan and the
Termed Out Revolver), plus (D) payments made or funds allocated to pay any
interest on the Deferred Fees, plus (E) preferred dividends paid to any 4.4%
Convertible CRA Shares, plus (F) preferred dividends paid to any 11% Cumulative
Convertible Preferred Shares, Series A-1, plus (G) preferred dividends paid to
any preferred Capital Stock (other than Distributions permitted and contemplated
by Section 10.6).
4.4% Convertible CRA Shares. CHC’s 4.4% Convertible Community Reinvestment Act
Preferred Shares described in CHC’s Filings as filed with the SEC from time to
time, and any and all shares of capital stock of CHC with similar
characteristics and terms, including, without limitation, such shares that
possess different dividend rates.
Freddie Mac. Federal Home Loan Mortgage Corporation, a shareholder-owned
government-sponsored enterprise organized and existing under the laws of the
United States.

 

13



--------------------------------------------------------------------------------



 



Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.
Funded Debt. The sum of the outstanding principal of (a) Revolving Loans plus
any (b) Senior Unsecured Indebtedness of the Borrowers, plus (c) Subordinated
Debt of the Borrowers, plus (d) any Risk-Adjusted Contingent Liabilities which
have become payable or are short term GAAP liabilities.
Fund Promotes Income. With respect to each Centerline CRE Fund, all
Distributions to the managing member of such Centerline CRE Fund after the
investors in such Centerline CRE Fund have received their specified preferred
return, not including any such Distributions allocated to such managing member
on account of, or in proportion to, its percentage interest in such Centerline
CRE Fund or on account of such managing member’s so-called “participating
interest” or “asset management fee” (as defined in the documentation relating to
a particular Centerline CRE Fund). For the avoidance of doubt, Fund Promotes
Income means all Distributions made to the applicable managing member of:
(i) with respect to HY CMBS Fund, the “Incentive Allocation” referenced in
Section 7.2(c) of that certain Amended and Restated Limited Liability Company
Agreement, dated as of April 24, 2002 (as amended, restated, supplemented or
otherwise modified from time to time) in effect on the date hereof, provided,
however that Fund Promotes Income shall not include the portions of such
distributions allocated to the ARCap Fund I Incentive Compensation Plan and the
ARCap Fund I Senior Management Incentive Compensation Plan, aggregating to not
more than 40% of such distributions (collectively, the “Fund I Plans”);
(ii) with respect to DR CMBS Fund, the “Incentive Allocation” referenced in
Section 7.2(c) of that certain Amended and Restated Limited Liability Company
Agreement, dated as of October 31, 2002 (as amended, restated, supplemented or
otherwise modified from time to time) in effect on the date hereof, provided,
however that Fund Promotes Income shall not include the portions of such
distributions allocated to the Fund I Plans; (iii) with respect to HY CMBS Fund
II, the distributions made exclusively to the managing member under the terms of
Section 7.2(b) and 7.2(c) of that certain Limited Liability Company Agreement,
dated as of June 25, 2004 (as amended, restated, supplemented or otherwise
modified from time to time) in effect on the date hereof, provided, however,
that Fund Promotes Income shall not include the 12.9% of such distributions
allocated to Centerline Fund Investments LLC, and that portion of the remaining
87.1% of such distributions which are allocated to ARCap Fund II Incentive
Compensation Plan and the ARCap Fund II Senior Management Incentive Compensation
Plan which shall aggregate to not more than 40% of such 87.1% of such
distributions (collectively, the “Fund II Plans”); (iv) with respect to DR CMBS
Fund II, the distributions made exclusively to the managing member under the
terms of Section 7.2(b) and 7.2(c) of that certain Limited Liability Company
Agreement, dated as of July 12, 2004 (as amended, restated, supplemented or
otherwise modified from time to time) in effect on the date hereof, provided,
however, that Fund Promotes Income shall not include the 12.9% of such
distributions allocated to Centerline Fund Investments LLC, and that portion of
the remaining 87.1% of such distributions which are allocated to the Fund II
Plans; (v) with respect to HY CMBS Fund III, the distributions made exclusively
to the managing member under the terms of Section 6.2(c) and 6.2(d) of that
certain Limited Liability Company Agreement, dated as of August 6, 2007 (as
amended, restated, supplemented or otherwise modified from time to time) in
effect on the date hereof; (vi) with respect to CRESS, the “Managing Member’s
Promote Distributions” referenced in Section 7.2(a)(ii)(B) and 7.2(a)(iii)(B) of
that certain Limited Liability Company Agreement, dated as of May 10, 2006 (as
amended, restated, supplemented or otherwise modified from time to time) in
effect on the date hereof; and (vii) with respect to Urban Capital, the “Excess
Return Distribution” referenced in Section 6.01(b)(iii) of that certain Limited
Liability Company Agreement, dated as of November 19, 2001 (as amended,
restated, supplemented or otherwise modified from time to time) in effect on the
date hereof.

 

14



--------------------------------------------------------------------------------



 



GAAP. Principles that are (i) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors and
successors, as in effect from time to time, and (ii) consistently applied with
past financial statements of each Borrower, each Guarantor and their respective
Subsidiaries adopting the same principles, provided that in each case referred
to in this definition of “GAAP” a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than qualifications regarding changes in GAAP and
as to normal year-end adjustments) as to financial statements in which such
principles have been properly applied.
Governing Documents. With respect to any Person, its certificate or articles of
incorporation, certificate of formation, certificate of trust, or, as the case
may be, certificate of limited partnership, its by-laws, operating agreement,
trust agreement or, as the case may be, partnership agreement or other
constitutive documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its Capital Stock.
Governmental Authority. Any foreign, federal, state, provincial, regional, local
municipal or other government, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof, or any court or arbitrator.
Government Obligations. See the definition of Cash Equivalents.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA established, maintained, or contributed to (including any
plan to which an obligation to contribute exists) by either Borrower, any
Guarantor, any Pledged Entity or any ERISA Affiliate, the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.
Guaranties. Those Guaranties executed or ratified by the Guarantors on or about
the date hereof, or from time to time as contemplated hereby, substantially in
form and content of Exhibit 1.1B, and otherwise in form and content reasonably
satisfactory to the Administrative Agent, pursuant to which, among other things,
each Guarantor jointly, severally and unconditionally guaranties the payment and
performance in full of the Obligations.
Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
(a) every obligation of such Person for money borrowed;
(b) every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses;

 

15



--------------------------------------------------------------------------------



 



(c) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances, or similar facilities issued for the account of
such Person;
(d) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business);
(e) every obligation of such Person under any capitalized lease;
(f) every obligation of such Person under any synthetic lease;
(g) all sales by such Person of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith;
(h) every obligation of such Person to purchase, redeem, retire or otherwise
acquire for value any shares of Capital Stock issued by such Person or any
rights measured by the value of such Capital Stock;
(i) every obligation of such Person under any Derivative Agreement;
(j) every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law; and
(k) every obligation, contingent or otherwise, of such Person guaranteeing, or
having the economic effect of guarantying or otherwise acting as surety for, any
obligation of a type described in any of clauses (a) through (j) above (the
“primary obligation”) of another Person (the “primary obligor”), in any manner,
whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation,
(ii) to purchase property, securities or services for the purpose of assuring
the payment of such primary obligation, or (iii) to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such primary
obligation.

 

16



--------------------------------------------------------------------------------



 



The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (1) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (2) any
capitalized lease shall be the present value of the aggregate of the rentals
obligation under such capitalized lease payable over the term thereof that is
not subject to termination by the lessee, (3) any sale of receivables shall be
the amount of unrecovered capital or principal investment of the purchaser
(other than CHC or any of its wholly-owned Subsidiaries) thereof, excluding
amounts representative of yield or interest earned on such investment, (4) any
synthetic lease shall be the stipulated loss value, termination value or other
equivalent amounts, (5) any derivative contract shall be the maximum amount of
any termination or loss payment required to be paid by such Person if such
derivative contract were, at the time of determination, to be terminated by
reason of any event of default or early termination event thereunder, whether or
not such event of default or early termination event has in fact occurred, (6)
any equity related purchase obligation shall be the maximum fixed redemption or
purchase price thereof inclusive of any accrued and unpaid dividends to be
comprised in such redemption or purchase price and (7) any guaranty or other
contingent liability referred to in clause (k) above shall be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such guaranty or other contingent obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
Information. See Section 25.2.
Intercompany Subordination Agreement. That certain Subordination Agreement,
dated as of the date of the Original Agreement, and ratified as of the date
hereof, among the Borrowers, the Guarantors, the Pledged Entities, the
subordinating creditors and the Administrative Agent, which provides, inter
alia, that all Indebtedness owing to another Borrower, Guarantor or Pledged
Entity shall be subordinated to the full and final payment of the Obligations.
Interest Payment Date. (a) With respect to any outstanding Revolving Loans
(i) as to any Base Rate Loan, the first Business Day of each calendar month
(including the month immediately following the month which includes the Drawdown
Date thereof) and the Revolver Maturity Date, and (ii) as to any LIBOR Rate
Loan, the last day of each Interest Period applicable to such Loan, the Revolver
Maturity Date; and (b) with respect to the outstanding Term Loan (i) as to any
Base Rate Loan, the first Business Day of each calendar month (including the
month immediately following the month which includes the Drawdown Date thereof),
the Term Loan Maturity Date and any date on which any portion of the principal
outstanding of the Term Loan is prepaid, and (ii) as to any LIBOR Rate Loan, the
last day of each Interest Period applicable to such Loan, the Term Loan Maturity
Date and any date on which any portion of the principal outstanding of the Term
Loan is prepaid; provided, however, that, with respect to any portion of the
Revolving Loans or the Term Loan, if any Interest Period for a LIBOR Rate Loan
exceeds three (3) months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates.

 

17



--------------------------------------------------------------------------------



 



Interest Period. With respect to all or any relevant portion of each Revolving
Loan or the Term Loan, (a) initially, the period commencing on the Drawdown Date
of such Loan and ending on the last day of one of the periods set forth below,
as selected by the Borrowers in a Loan Request or as otherwise required by the
terms of this Credit Agreement (i) for any Base Rate Loan, each Business Day,
and (ii) for any LIBOR Rate Loan 1, 2, 3, or 6 months, and (b) thereafter, each
period commencing on the last day of the next preceding Interest Period
applicable to such Loan or portion thereof and ending on the last day of one of
the periods set forth above, as selected by the Borrowers in a Conversion
Request; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:
(a) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;
(b) if the Borrowers fail to give notice as provided in Section 2.3, the
Borrowers shall be deemed to have requested a conversion of the affected LIBOR
Rate Loan to a Base Rate Loan and the continuance of all Base Rate Loans as Base
Rate Loans on the last day of the then current Interest Period with respect
thereto;
(c) any Interest Period relating to any LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and
(d) any Interest Period relating to any LIBOR Rate Loan that would otherwise
extend beyond the applicable Maturity Date shall end on such Maturity Date.
Issuing Bank. See the introductory paragraph to this Credit Agreement.
LC Guaranty. See Section 5.1.1.
Lender or Lenders. See the introductory paragraph to this Credit Agreement. Such
term shall also include any Person that becomes a Lender by way of assignment or
transfer pursuant to this Credit Agreement.
Letter of Credit Application. Intentionally deleted.
Letter of Credit Fee. See Section 5.6.
Letter of Credit Participation. See Section 5.1.4.
LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London.
LIBOR Lending Office. Initially, the office of each Lender designated as such by
notice to the Borrower; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

 

18



--------------------------------------------------------------------------------



 



LIBOR Rate. For any Interest Period with respect to a LIBOR Rate Loan, the rate
per annum as determined on the basis of the offered rates for deposits in
Dollars, for a period of time comparable to such LIBOR Rate Loan which is equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time)
(collectively, the “Reuters System”) as of 11:00 a.m. London time on the day
that is two (2) LIBOR Business Days preceding the first day of the Interest
Period applicable to such LIBOR Rate Loan; provided, however, if the rate
described above does not appear on the Reuters System on any applicable interest
determination date, the LIBOR Rate shall be the rate (rounded upward if
necessary, to the nearest one hundred-thousandth of a percentage point),
determined on the basis of the offered rates for deposits in Dollars for a
period of time comparable to such LIBOR Rate Loan which are offered by four
major banks in the London interbank market at approximately 11:00 a.m. London
time, on the date that is two (2) LIBOR Business Days preceding the first day of
such Interest Period as selected by the Administrative Agent. The principal
London office of each of the four major London banks will be requested to
provide a quotation of its Dollar deposit offered rate. If at least two (2) such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two (2) quotations are provided as requested, the
rate for that date will be determined on the basis of the rates quoted for loans
in Dollars to leading European banks for a period of time comparable to such
Interest Period offered by major banks in New York City at approximately
11:00 a.m. Boston time, on the day that is two (2) LIBOR Business Days preceding
the first day of such LIBOR Rate Loan. In the event that the Administrative
Agent is unable to obtain any such quotation as provided above, it will be
deemed that the LIBOR Rate pursuant to a LIBOR Rate Loan cannot be determined.
In the event that the Board of Governors of the Federal Reserve System shall
impose a Reserve Percentage with respect to LIBOR Rate deposits of any Lender,
then for any period during which such Reserve Percentage shall apply, the LIBOR
Rate shall be equal to the amount determined above divided by an amount equal to
1 minus the Reserve Percentage.
LIBOR Rate Loans. All or any portion of the Revolving Loans or the Term Loan
bearing interest calculated by reference to the LIBOR Rate.
Liens. Any encumbrance, mortgage, deed of trust, assignment, attachment, deposit
arrangement, lien (statutory, judgment or otherwise), pledge, hypothecation,
charge, restriction or other security interest, security agreement, or any
interest of any kind securing any obligation of any entity or person, whether
such interest is based on common law, civil law, statute or contract.
LIHTC Investments. See Section 3.1.2. The term “LIHTC Investments” expressly
excludes the CCG LIHTC Investments.
Loan Documents. This Credit Agreement, any Notes, the Existing Letters of
Credit, the Guaranties, the Pledge Agreements, the Other Security Documents, the
Fee Letter and any other agreement between or among a Borrower and/or any
Guarantor and the Administrative Agent and/or any Lender relating to fee
arrangements, or any other agreement, instrument or writing between or among
such parties pursuant to, ancillary to or contemplated by this Credit Agreement.
Loan Request. A Revolving Loan Request.
Loans. Collectively, the Revolving Loans and the Term Loan.

 

19



--------------------------------------------------------------------------------



 



Material Adverse Effect. A material adverse effect on (i) the properties,
assets, financial condition, operations or business of each of the Borrowers and
Guarantors, and their Subsidiaries, taken as a whole, (ii) the ability of either
Borrower or any Guarantor to fully and timely pay or perform its obligations
under the Loan Documents, (iii) the legality, validity, binding effect or
enforceability against either Borrower or any Guarantor of a Loan Document to
which it is a party, or (iv) the rights, remedies and benefits available to, or
conferred upon, the Administrative Agent or any other Creditor Party under any
Loan Document.
Maturity Dates. Collectively, the Revolver Maturity Date and the Term Loan
Maturity Date.
Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit issued for the account of a
Borrower, as such aggregate amount may be reduced from time to time by draws
under such Letters of Credit or otherwise pursuant to the terms of such Letters
of Credit.
Moody’s. Moody’s Investors Service, Inc. and its successors.
Multiemployer Plan. Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by either Borrower, any Guarantor or any
ERISA Affiliate.
Negative Covenants and Financial Covenants. The covenants of the Borrowers and
the Guarantors set forth in Section 10.
Net Worth. CHC’s total shareholders’ equity as set forth on the most recent
balance sheet of CHC in accordance with GAAP as adjusted in the following
manner, in each case, as such adjustment is approved by the Administrative Agent
in its reasonable discretion: (i) by adding the amount attributable to
Reclassified CRA Shares on the balance sheet of CHC to the extent not already
included therein, (ii) by adding any charge to shareholders’ equity based on
(A) the difference between fair value of the Reclassified CRA Shares as of the
date on which such shares required reclassification and the carrying basis of
such shares, and (B) the difference between the fair value of the Reclassified
CRA Shares as of the date on which such shares required reclassification and the
future redemption price of such shares, and (iii) by eliminating the increase or
decrease to shareholders’ equity caused by the consolidation of Centerline High
Yield CMBS Fund I LLC, Centerline High Yield CMBS Fund II LLC, Centerline High
Yield CMBS Fund III LLC and Centerline Real Estate Special Situations Mortgage
Fund LLC (collectively, the “Consolidated Funds”) solely because of the
application of FIN 46. At such time as changes in GAAP require a material
alteration in the calculation of CHC’s Net Worth, shareholder equity or other
similar measurements of CHC’s equity value, including, without limitation, in
the event GAAP requires the calculation of so-called “controlling” and
“non-controlling” equity, the Administrative Agent, the Borrowers and the
Guarantors shall negotiate in good faith to revise the definition of Net Worth
and to re-set the Net Worth covenant in Section 10.14 in order to continue to
measure the economic health of CHC in a manner substantially equivalent to the
manner in which CHC’s economic health is measured by the Net Worth covenant set
forth in Section 10.14 on the Closing Date. Following such changes in GAAP, and
prior to the Administrative Agent, the Borrowers and the Guarantors agreeing to
such revisions and re-set of the Net Worth covenant in Section 10.14, the
definition of Net Worth and Section 10.14 in effect on the Closing Date shall
continue to apply and for purposes of calculating Net Worth and compliance with
Section 10.14 the Borrowers shall prepare supplements to their GAAP financial
statements allowing the calculation of covenant compliance in accordance with
GAAP as in effect on the Closing Date.

 

20



--------------------------------------------------------------------------------



 



New Lending Office. See Section 6.3.4.
Non-Core Assets. See Section 9.26.
Non-Core Asset Loan. See Section 9.26.
Non-U.S. Lender. See Section 6.3.4.
Notes. Any Revolving Notes and any Term Notes as a Lender may request from time
to time pursuant to Section 2.1.4 or Section 2.2.2, as the case may be.
Obligations. All indebtedness, obligations and liabilities of the Borrowers, any
of the Guarantors and their respective Subsidiaries to any of the Lenders, the
Issuing Bank, the Administrative Agent or any of their Affiliates, individually
or collectively, existing on the date of this Credit Agreement or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Credit Agreement or any of the other Loan Documents or any Derivative Agreement
or in respect of any of the Loans made, or any obligations under Derivative
Agreements or Reimbursement Obligations incurred or any of the Existing Letters
of Credit or other instruments at any time evidencing any thereof.
Original Agreement. See the second paragraph of this Credit Agreement.
Original Closing Date. December 27, 2007.
Other Collateral. All of the collateral described in the Other Security
Documents.
Other Security Documents. Collectively, (i) the Security Agreements (All Assets)
between the Administrative Agent and each Borrower and each Guarantor, (ii) the
Security Agreements relating to specific assets between the Administrative Agent
and, respectively, SPV II, Centerline Equity Issuer Trust II, Centerline Fund
Management LLC, Centerline CMBS Fund III Management LLC, Centerline Urban
Capital Advisor LLC, CMC, CMP, CFin Holdings, and Centerline GP Holdings LLC,
(iii) the Note Pledge Agreements between the Administrative Agent and,
respectively, EIT and Centerline CMBS Fund III Management LLC, (iv) the
Securities Pledge Agreement between the Administrative Agent and Centerline
REIT, (v) the Collateral Assignments of Right to Receive Payments between the
Administrative Agent and, respectively, SPV I and SPV II, (vi) the Bond Pledge
Agreements between the Administrative Agent and EIT, (vii) the Equity Pledge
Agreement between the Administrative Agent and CHC relating to the Capital Stock
of Blizzard, and (viii) the Global Pledge Agreements between the Administrative
Agent and, respectively, Centerline Investor LP, Centerline Investor LP II and
Centerline SLP LLC, in each case as such agreement is amended and/or restated
from time to time.

 

21



--------------------------------------------------------------------------------



 



Other Taxes. See Section 6.3.2.
Outstanding or outstanding. With respect to the Loans, the aggregate unpaid
principal thereof as of any date of determination.
Participant. See Section 17.4.
PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.
Permitted Businesses. See Section 10.12.
Permitted Indebtedness. See Section 10.3.
Permitted Liens. See Section 10.1.
Person. Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity.
Platform. See Section 25.4.
Pledge Agreements. The Pledge Agreements to be executed by each of the holders
of Equity Collateral, on or about the date hereof, or from time to time as
contemplated hereby, substantially in form and content of Exhibit 1.1C, and
otherwise in form and content satisfactory to the Administrative Agent, pursuant
to which, among other things, such entities shall pledge and assign to the
Administrative Agent, on behalf and for the pro rata benefit of the Creditor
Parties, a first priority security interest in, all of such entities’ right,
title and interest in and to the Capital Stock of the Person whose Capital Stock
constitutes Equity Collateral.
Public Lender. See Section 25.4.
Reclassified CRA Shares. Collectively, the Convertible Community Reinvestment
Act Preferred Shares and the 4.4% Cumulative Perpetual Convertible CRA Preferred
Shares (as such terms are defined in CHC’s Filings) that have been reclassified
outside of permanent equity provided that the holders of such shares have no
right to put such shares for redemption prior to the Revolver Maturity Date.
Register. See Section 17.3.
Regulation D. Regulation D of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor or other regulation or
official interpretation of said Board of Governors relating to reserve
requirements applicable to member banks of the Federal Reserve System.
Reimbursement Obligation. See Section 5.2.
Related Parties. With respect to any specified Person, such Person’s Affiliates
and the respective equityholders, directors, trustees, officers, employees,
agents, attorneys, representatives and advisors of such Person and such Person’s
Affiliates.

 

22



--------------------------------------------------------------------------------



 



Re-Remic Cash Flow. All cash flow received from time to time from the Re-Remic
Collateral.
Re-Remic Collateral. Those securities listed on Schedule 1C.
Re-Remic Loan. That certain loan made by Bank of America, N.A. to Centerline
REIT Inc., in principal face amount of $13,847,031.12, evidenced by that certain
Non-Recourse Term Note, dated as of December 4, 2008, made by Centerline REIT
Inc. payable to Bank of America, N.A. or its assigns, and secured by the
Re-Remic Collateral.
Required Lenders. Until such time as the Term Loan and all Obligations relating
directly thereto or arising therefrom have been fully paid, any Lender or
combination of two or more Lenders holding at least 75% of the sum of all Term
Loans outstanding, all Revolving Exposure, unused Revolving Loan Commitments and
unused Term Loan Commitments (as such Commitments are reflected on Schedule 2
and as such Commitments may be reduced from time to time pursuant to Section
2.5). From and after such time as the Term Loan and all Obligations relating
directly thereto or arising therefrom have been fully paid, Required Lenders
shall mean any Lender or combination of two or more Lenders holding at least
66.67% of the sum of all Revolving Exposure and unused Revolving Loan
Commitments.
Reserve Percentage. The maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Eurocurrency Liabilities” as
defined in Regulation D.
Reuters System. See the definition of LIBOR Rate.
Revolver Maturity Date. September 30, 2010, subject to acceleration under
Section 11.2.1.
Revolving Credit Lender. Each Lender whose Revolving Loan Commitment and
Revolving Loan Commitment Percentage is greater than zero.
Revolving Credit Limit. The aggregate of all Revolving Loan Commitments from
time to time under this Agreement, as may be reduced from time to time pursuant
to this definition and the other terms of this Credit Agreement. As of the date
hereof, the Revolving Credit Limit equals $245,000,000; which amount consists of
the aggregate of $220,000,000 of principal outstanding under the Termed Out
Revolver, and $25,000,000, which is the maximum amount permitted to be borrowed
under the Revolving Portion (all of which has been borrowed as of the date
hereof). At all times the Revolving Credit Limit shall equal the sum of the
remaining unpaid principal of the Termed out Revolver and the maximum amount
permitted to be borrowed under the Revolving Portion; so that as the outstanding
principal of the Termed Out Revolver is repaid, and the maximum amount permitted
to be borrowed under the Revolving Portion is reduced, the Revolving Credit
Limit shall be automatically reduced Dollar for Dollar. In the event that the
outstanding principal balance of the Termed Out Revolver exceeds $190,000,000 on
June 30, 2010, the Borrowers shall pay down such principal so that the remaining
outstanding principal balance of the Termed Out Revolver shall equal
$190,000,000 on June 30, 2010, and the Revolving Credit Limit shall be reduced
as of June 30, 2010 to equal the aggregate sum of $190,000,000 plus the maximum
amount then permitted to be borrowed under the Revolving Portion. In addition,
in the event that any Existing Letter of Credit is terminated or expires, or the
amount available to be drawn under any Existing Letter of Credit is reduced, the
outstanding principal balance of the Termed Out Revolver and the Revolving
Credit Limit shall be reduced dollar for dollar. Promptly in the event of any
reduction in the Revolving Credit Limit, the Administrative Agent will provide
written notice to the Borrowers, the Guarantors and the Lenders of the decrease
in the Revolving Credit Limit and the Total Credit Amount then occurring. From
time to time as the Administrative Agent provides notice of any such decrease,
the Administrative Agent will also provide a revised Schedule 2 pursuant to
Section 17.3 reflecting the updated Revolving Loan Commitments and the then
applicable Revolving Credit Limit.

 

23



--------------------------------------------------------------------------------



 



Revolving Exposure. At any time, the sum of the outstanding amount of all
Revolving Loans, plus the Maximum Drawing Amount, plus, without duplication, all
Unpaid Reimbursement Obligations.
Revolving Loan Account. See Section 17.3.
Revolving Loan Commitment. Each Revolving Credit Lender’s share of the
outstanding principal balance of the Termed Out Revolver plus the obligation of
such Lender to make Revolving Loans under the Revolving Portion not to exceed
such Lender’s Revolving Portion Commitment. and in an aggregate principal and/or
face amount not to exceed the amount set forth under the heading Revolving Loan
Commitment opposite such Lender’s name on Schedule 2 or in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be (a) reduced from time to time pursuant to the definition of Revolving Credit
Limit, Section 2.5 or, Section 4.2;or (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 17.2.
Revolving Loan Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth opposite its name on Schedule 2.
Revolving Loan Request. See Section 2.1.6(a).
Revolving Loans. The revolving credit loans made by the Revolving Credit Lenders
to the Borrowers pursuant to Section 2.1, and consisting of the aggregate of the
Termed Out Revolver and the Revolving Portion.
Revolving Note. See Section 2.1.4.
Revolving Portion. See Section 3.1.2.
Revolving Portion Commitment. The obligation of each Revolving Credit Lender to
make Revolving Loans under the Revolving Portion not to exceed the amount set
forth under the heading Revolving Portion Commitment opposite such Lender’s name
on Schedule 2 or in the Assignment and Acceptance pursuant to which such Lender
became a party hereto, as the same may be (a) reduced from time to time pursuant
to the definition of Revolving Credit Limit, Section 2.5 or, Section 4.2;or
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 17.2.

 

24



--------------------------------------------------------------------------------



 



Risk-Adjusted Contingent Liabilities. Any guaranties or other indirect
contingent Indebtedness with respect to which a risk-adjusted category has been
determined, and with the aggregate amount thereof with respect to Risk-Adjusted
Contingent Liabilities of CHC or CCG to be based upon the risk classifications
and the risk factor weightings associated therewith as set forth on
Exhibit 1.1D. Any potential liabilities arising from matters not clearly
attributable to an existing risk category shall be assigned an initial
risk-rating by the Administrative Agent in its sole discretion, and upon such
assignment Exhibit 1.1D may be revised unilaterally by the Administrative Agent
in order to reflect such new risk category.
S&P. Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies,
Inc.
SCI’s. Special Common Interests issued by Centerline Investors entitling the
holders thereof to a Preferred Return (as defined in Centerline Investors’
Second Amended and Restated Limited Liability Company Agreement dated as of
August 15, 2006, as amended).
SCU’s. Special Common Units issued by CCC entitling the holders thereof to a
Preferred Return (as defined in CCC’s Amended and Restated Operating Agreement
dated November 17, 2003, as amended).
SEC. The United States Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of the United States
Securities and Exchange Commission.
Senior Unsecured Indebtedness. Recourse indebtedness for borrowed money that is
not secured by any of the Borrowers’ or any of their Subsidiaries’ assets, and
that is not Subordinated Debt. Senior Unsecured Indebtedness shall include the
Deferred Fees. Notwithstanding the foregoing, Senior Unsecured Indebtedness
shall not include any indebtedness reflected on the balance sheet of a Person as
required by GAAP that arises from deferred fees or other deferred revenues
associated with providing guaranties.
Solvent. A Person is Solvent if the present fair saleable value of such Person’s
assets is greater than the amount that will be required to pay such Person’s
probable liability on its existing debts as they become absolute and matured.
Stabilization Escrow Agreement. That certain Stabilization Escrow and Security
Agreement dated as of December 1, 2007, between Freddie Mac and SPV II.
Subordinated Debt. Any of the Borrowers’ Indebtedness for borrowed money
subordinated to the payment and performance of the Obligations upon terms and
conditions reasonably acceptable to the Administrative Agent. Such Indebtedness
will be acceptable to the Administrative Agent, and therefore will constitute
Subordinated Debt, if such Indebtedness provides for the following: (a) such
Indebtedness is not secured by any interest in the Collateral; (b) payments with
respect to such Indebtedness is prohibited during the existence of either or
both of (i) a Default in any Obligation requiring the payment of money or
(ii) any Event of Default, and (c) the holder of such Indebtedness shall have
agreed, for the benefit of the Lenders, to refrain from pursuing any rights or
remedies with respect to such Indebtedness or with respect to any collateral or
security therefor until such time as the Obligations have been fully and
indefeasibly paid and performed.

 

25



--------------------------------------------------------------------------------



 



Subsidiary. Any corporation, association, trust, partnership, limited liability
company or other business entity of which the designated parent shall at any
time own directly or indirectly through a Subsidiary or Subsidiaries at least a
majority (by number of votes) of the outstanding Voting Stock.
Supplemental Loans. Loans made with respect to assets included in the properties
supporting the Bond Transaction which are made in connection with making
operating or capital protective advances in the form of documented or
undocumented so-called “supplemental loans” in the ordinary course of business
consistent with past practices.
Target Person. See the definition of Consolidated Net Income.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
Termed Out Revolver. See Section 3.1.1(d).
Term Loan. The term loan advanced by the Term Loan Lenders to the Borrowers
pursuant to Section 2.2.
Term Loan Account. See Section 17.3.
Term Loan Commitment. As to each Term Loan Lender, the portion of the Term Loan
advanced by such Term Loan Lender as set forth on Schedule 2, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Term Loan
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.5, or (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 17.2.
Term Loan Commitment Percentage. With respect to each Term Loan Lender, the
percentage set forth opposite its name on Schedule 2.
Term Loan Lender. Each Lender whose Term Loan Commitment and Term Loan
Commitment Percentage is greater than zero.
Term Loan Limit. The aggregate of all Term Loan Commitments from time to time
under this Agreement, as may be reduced from time to time pursuant to this
definition, Section 2.5, Section 4.2, Section 9.26 or Section 9.28. As of the
date hereof, the Term Loan Limit equals $68,883,627.49. As contemplated in
Section 9.28, as of July 15, 2009, the Term Loan Limit shall equal less than
$39,000,000.00.

 

26



--------------------------------------------------------------------------------



 



Term Loan Maturity Date. December 31, 2009, subject to acceleration under
Section 11.2.1.
Term Note. See Section 2.2.2.
The Related Companies. The Related Companies, L.P., a New York limited
partnership.
The Related Companies Group. Consists of The Related Companies and all of its
Affiliates other than the Centerline Group.
Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time.
Total Credit Amount. The aggregate of the Revolving Credit Limit and the Term
Loan Limit, from time to time. As of the date hereof, the Total Credit Limit
equals $313,883,627.49. The Total Credit Amount is subject to decrease pursuant
to the definition of Revolving Credit Limit, Section 2.5, Section 3.1.3,
Section 4.2, the last sentence of Section 9.28, or Section 10.3.1(j).
Type. As to all or any portion of any Revolving Loan or the Term Loan, its
nature as a Base Rate Loan or LIBOR Rate Loan.
Uniform Customs. See Section 5.1.3.
United States. United States of America.
Unpaid Reimbursement Obligation. The Reimbursement Obligations for which the
Borrowers do not reimburse the Administrative Agent and the Lenders on the date
specified in, and in accordance with, Section 5.2.
Unused Facility Fee. See Section 2.1.3.
Valid Business Impediment. With respect to any Person whose Consolidated EBITDA
is required in order to satisfy the Consolidated EBITDA Covenant, any (a) valid
legal prohibition, (b) contractual impediment required for the ongoing
profitable operation of such Person, or (c) circumstance in which a consent
cannot be obtained after reasonable effort, that would prevent such Person from
providing a Guaranty, as reasonably determined by the Administrative Agent from
time to time.
Voting Stock. Capital Stock of any class or classes (however designated), the
holders of which are at the time entitled, as such holders, to vote for the
election of the directors (or persons performing similar functions) of the
corporation, association, trust, partnership, limited liability company or other
business entity involved, whether or not the right so to vote exists by reason
of the happening of a contingency.
Working Capital Availability. The portion of the Revolving Portion available to
be borrowed from time to time for Working Capital Purposes. During the period
from the Closing Date through September 30, 2009, Working Capital Availability
shall equal the lesser of (a) $25,000,000 minus the outstanding principal amount
of Revolving Loans advanced from the Revolving Portion for the purpose of making
LIHTC Investments, and (b) $15,000,000 minus the outstanding principal amount of
Working Capital Revolver Advances. During the period from October 1, 2009
through the Revolver Maturity Date, Working Capital Availability shall equal the
lesser of (a) $25,000,000 minus the outstanding principal amount of Revolving
Loans advanced from the Revolving Portion for the purpose of making LIHTC
Investments, and (b) $10,000,000 minus the outstanding principal amount of
Working Capital Revolver Advances.

 

27



--------------------------------------------------------------------------------



 



Working Capital Purposes. See Section 3.1.2.
Working Capital Revolver Advances. Revolving Loans made from time to time out of
the Revolver Portion for Working Capital Purposes.

  1.2   Rules of Interpretation.

(a) Unless otherwise expressly indicated, a reference to any document or
agreement shall include such document or agreement as amended, modified,
restated or supplemented from time to time in accordance with its terms and the
terms of this Credit Agreement.
(b) The singular includes the plural and the plural includes the singular.
(c) Unless otherwise expressly indicated, a reference to any law or regulation
includes any amendment or modification to, or replacement of, such law or
regulation.
(d) A reference to any Person includes its permitted successors and permitted
assigns.
(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f) The words “include,” “includes” and “including” are not limiting.
(g) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein, with the term “instrument” being
that term as defined under Article 9 of the Uniform Commercial Code.
(h) Reference to a particular “Section” refers to that section of this Credit
Agreement unless otherwise indicated. Reference to a particular “Exhibit” or
“Schedule” refers to that Exhibit or Schedule, as applicable, to this Credit
Agreement.
(i) The words “herein,” “hereof,” “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.
(j) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”

 

28



--------------------------------------------------------------------------------



 



(k) This Credit Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are, however, cumulative and are to be
performed in accordance with the terms thereof.
(l) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent, the Lenders, the Guarantors and the Borrowers and are the
product of discussions and negotiations among all parties. Accordingly, this
Credit Agreement and the other Loan Documents are not intended to be construed
against the Administrative Agent or any of the Lenders or the Issuing Bank
merely on account of such Person’s involvement in the preparation of such
documents.
(m) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrowers or the Required Lenders shall so request, the Administrative Agent,
the Lenders, the Borrowers and the Guarantors shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Credit Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
2. REVOLVING LOANS AND TERM LOAN.

  2.1   Revolving Loans.

  2.1.1   Commitments to Make Revolving Loans. Subject to the terms and
conditions of this Credit Agreement, each Revolving Credit Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrowers from time to
time during the period commencing on the Closing Date and ending on the Revolver
Maturity Date, during which period the Borrowers may borrow, repay and reborrow
in accordance with the terms of this Credit Agreement, an amount equal to the
then applicable Revolving Portion; provided, however, that the Borrowers shall
not be permitted to borrow Revolving Loans hereunder to the extent that (a) such
borrowing would cause the total Revolving Exposure to exceed the Revolving
Credit Limit, or (b) a Default has occurred and is continuing or would otherwise
be caused by such borrowing. In furtherance of the foregoing, the Borrowers and
Guarantors acknowledge and agree that (i) on the Closing Date the outstanding
principal balance of Revolving Loans from the Revolving Portion equals
$25,000,000 and that, accordingly, as of the Closing Date there is no
availability for any additional Revolving Loans to be made out of the Revolving
Portion; and (ii) with respect to advances under the Revolving Portion made to
fund LIHTC Investments (which include all advances outstanding on the Closing
Date of the full $25,000,000 of the Revolving Portion) availability for
additional Revolving Loans out of the Revolving Portion can be created solely
out of repayments of such principal outstanding on the Closing Date from the
proceeds of the sale of LIHTC Investments.

 

29



--------------------------------------------------------------------------------



 



In the event that such borrowing would cause the total Revolving Exposure to
exceed the Revolving Credit Limit, the Borrowers agree that such event shall be
an Event of Default unless the Borrowers shall, within two (2) Business Days
after notice of such excess from the Administrative Agent, pay cash to the
Administrative Agent in such amount as shall be necessary to eliminate such
excess.

  2.1.2   Extension of Revolver Maturity Date. Intentionally deleted.

  2.1.3   Unused Facility Fee. The Borrowers agree to pay to the Administrative
Agent for the pro rata benefit of the Lenders in accordance with their
respective Revolving Loan Commitment Percentages a fee (the “Unused Facility
Fee”) calculated as follows:

(a) The Unused Facility Fee will accrue at the rate of 0.20% per annum (based on
a 360 day year and actual number of days elapsed) times the Daily Unused Amount.
(b) The Unused Facility Fee as calculated under this Section for each day of
such Fiscal Quarter shall be payable quarterly in arrears on the first day of
each Fiscal Quarter for the immediately preceding Fiscal Quarter commencing on
the first such date following the date hereof, with a final payment on the
Revolver Maturity Date or any earlier date on which the Revolving Loan
Commitments shall terminate.
(c) For purposes of the forgoing, the “Daily Unused Amount” shall mean (i) the
maximum amount of the Revolving Portion permitted to be outstanding under the
terms of this Credit Agreement at such time, minus (ii) the actual principal
outstanding balance of such maximum amount, determined on a daily basis.

  2.1.4   Revolving Notes. At the request from time to time of any Revolving
Credit Lender, such Lender’s portion of the Revolving Loan Commitment shall be
evidenced by a separate promissory note made by the Borrowers payable to the
order of such Lender in substantially the form of Exhibit 2.1.4 (each a
“Revolving Note”), dated as of the date of the Original Agreement (or such other
date on which such Lender may become a Revolving Credit Lender in accordance
with Section 17) and completed with appropriate insertions. Any such Revolving
Note shall be payable to the order of such Lender in a principal face amount
equal to such Lender’s Revolving Loan Commitment and representing the joint and
several obligations of the Borrowers to pay to such Lender such principal amount
or, if less, the outstanding amount of all Revolving Loans actually made by such
Lender as reflected from time to time in the Revolving Loan Account, plus
interest accrued thereon, as set forth below.

 

30



--------------------------------------------------------------------------------



 



  2.1.5   Interest on Revolving Loans. Except as otherwise provided in
Section 6.13:

(a) Each Revolving Loan which is a Base Rate Loan shall bear interest for each
day such Loan is outstanding at the rate per annum equal to the Base Rate plus
the Applicable Margin as in effect from time to time applicable to Revolving
Loans that are Base Rate Loans.
(b) Each Revolving Loan which is a LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
the Interest Period with respect thereto at the rate per annum equal to the
LIBOR Rate determined for such Interest Period plus the Applicable Margin as in
effect from time to time applicable to Revolving Loans that are LIBOR Rate
Loans.
(c) The Borrowers promise to pay interest on each Revolving Loan in arrears on
each Interest Payment Date with respect thereto.

  2.1.6   Requests for Revolving Loans.

(a) The Borrowers shall give to the Administrative Agent written notice in the
form of Exhibit 2.1.6 of each Revolving Loan requested hereunder (a “Revolving
Loan Request”) by no later than 1:00 p.m. Boston time no less than (a) one
(1) Business Day prior to the proposed Drawdown Date of any Base Rate Loan and
(b) three (3) Business Days prior to the proposed Drawdown Date of any LIBOR
Rate Loan. Each such notice shall specify (i) the principal amount of the
Revolving Loan requested, (ii) the proposed Drawdown Date of such Revolving
Loan, (iii) the Type of such Revolving Loan and (iv) the Interest Period for
such Revolving Loan that is to be a LIBOR Rate Loan. Promptly upon receipt of
any such notice, the Administrative Agent shall notify each of the Lenders
thereof. Each Revolving Loan Request shall be irrevocable and binding on the
Borrowers and shall obligate the Borrowers to accept the Revolving Loan
requested from such Lenders on the proposed Drawdown Date. Each Revolving Loan
Request with respect to a Base Rate Loan shall be in a minimum aggregate amount
of $500,000 and integral multiples of $100,000 in excess thereof and each
Revolving Loan Request with respect to a LIBOR Rate Loan shall be in a minimum
aggregate amount of $1,000,000 and integral multiples of $100,000 in excess
thereof.

 

31



--------------------------------------------------------------------------------



 



(b) Each Revolving Loan that is advanced under this Credit Agreement shall be
made by all of the Revolving Credit Lenders simultaneously and proportionately
to their respective Revolving Loan Commitment Percentages, it being understood
that no Revolving Credit Lender shall be responsible for any default by any
other Revolving Credit Lender in such Delinquent Lender’s obligation to make a
Revolving Loan requested hereunder nor shall the Revolving Loan Commitment of
any Lender to make any Revolving Loan be increased or decreased as a result of a
default by a Delinquent Lender in the Delinquent Lender’s obligation to make a
Revolving Loan requested hereunder. No later than 4:00 p.m. Boston time on the
date that the Administrative Agent receives a Revolving Loan Request, the
Administrative Agent shall notify each Revolving Credit Lender of such Revolving
Loan request. Each Revolving Credit Lender shall make the amount of its
Revolving Loan available to the Administrative Agent, in same day funds, at the
office of the Administrative Agent located at One Federal Street, Boston,
Massachusetts, not later than 1:00 p.m. Boston time on the date on which the
Revolving Loan is to be made.
(c) Except as provided in Section 5 with respect to Revolving Loans to be used
to reimburse the Administrative Agent or Issuing Bank for the amount of any
drawing under an Existing Letter of Credit, upon satisfaction or waiver of the
conditions precedent specified in Section 7, the Administrative Agent shall make
the proceeds of such Revolving Loan available to the Borrowers by causing an
amount of same day funds equal to the proceeds of such Revolving Loan received
by the Administrative Agent from the Revolving Credit Lenders to be credited to
the account of the Borrowers at the Administrative Agent.
(d) Unless the Administrative Agent shall have been notified by any Revolving
Credit Lender prior to the date on which a Revolving Loan is to be advanced that
such Revolving Credit Lender does not intend to make available to the
Administrative Agent the amount of such Revolving Credit Lender’s Revolving Loan
requested on such date, the Administrative Agent may assume that such Revolving
Credit Lender will make such amount available to the Administrative Agent on
such date and that the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrowers a corresponding
amount on the date of such advance. If such corresponding amount is not in fact
made available to the Administrative Agent by such Revolving Credit Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Delinquent Lender together with (i) interest thereon, for each
day from the advance of such Revolving Loan until the date such amount is paid
to the Administrative Agent, at the greater of the rate of interest accruing on
such Revolving Loan and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus (ii) any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. If such Delinquent Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrowers
and the Borrowers shall immediately pay such corresponding amount to the
Administrative Agent together with interest thereon, for each day such Revolving
Loan is outstanding, at the rate payable under this Credit Agreement with
respect to such Revolving Loan.

 

32



--------------------------------------------------------------------------------



 



(e) Nothing in this Section shall be deemed to relieve any Delinquent Lender
from its obligation to fulfill its Revolving Loan Commitment hereunder, to
prejudice any rights that the Borrowers may have against any Delinquent Lender
as a result of any default by such Delinquent Lender hereunder, or to require
the Borrowers to pay more than the rate of interest otherwise applicable to the
principal amounts outstanding.

  2.2   Term Loan.

  2.2.1   Commitments to Make Term Loan. Subject to the terms and conditions set
forth in the Original Agreement, each Lender has loaned to the Borrowers the
amount of its Term Loan Commitment Percentage of the Term Loan outstanding as of
the Closing Date. On the Closing Date the total outstanding principal amount of
the Term Loan shall be $68,883,627.49. Any principal of the Term Loan repaid may
not be reborrowed.     2.2.2   Term Notes. At the request from time to time of
any Term Loan Lender such Lender’s portion of the Term Loan shall be evidenced
by a separate promissory note made by the Borrowers payable to the order of such
Lender in substantially the form of Exhibit 2.2.2 (each a “Term Note”), dated
the Closing Date (or such other date on which such Lender may become a Term Loan
Lender in accordance with Section 17) and completed with appropriate insertions.
Any such Term Note shall be payable to the order of such Lender in a principal
face amount equal to such Lender’s Term Loan Commitment and representing the
joint and several obligations of the Borrowers to pay to such Lender such
principal amount or, if less, the outstanding amount of the Term Loan actually
made by such Lender as reflected from time to time in the Term Loan Account,
plus interest accrued thereon, as set forth below.     2.2.3   Interest on Term
Loan. Except as otherwise provided in Section 6.13:

(a) To the extent that all or any portion of the Term Loan bears interest at the
Base Rate, the Term Loan or such portion shall bear interest at the rate per
annum equal to the Base Rate plus the Applicable Margin as in effect from time
to time applicable to all or any portion of the Term Loan bearing interest at
the Base Rate.
(b) To the extent that all or any portion of the Term Loan bears interest at the
LIBOR Rate, the Term Loan or such portion shall bear interest during the
applicable Interest Period at the rate per annum equal to the LIBOR Rate
determined for such Interest Period plus the Applicable Margin as in effect from
time to time applicable to all or any portion of the Term Loan bearing interest
at the LIBOR Rate.
(c) The Borrowers promise to pay interest on the Term Loan or any portion
thereof in arrears on each Interest Payment Date with respect thereto.

 

33



--------------------------------------------------------------------------------



 



  2.3   Types of Loans: Conversion and Continuation Options.

  2.3.1   Conversion to Different Type of Loan. The Borrowers may elect from
time to time, by giving the Administrative Agent written notice in the form of
Exhibit 2.3.1 by 1:00 p.m. Boston time, to convert any portion of the
outstanding Loans to a Loan of another Type, provided that (a) with respect to
any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrowers
shall give the Administrative Agent at least one (1) Business Day’s prior
written notice of such election; (b) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan, the Borrowers shall give the Administrative
Agent at least three (3) Business Days’ prior written notice of such election;
(c) with respect to any such conversion of a LIBOR Rate Loan into a Base Rate
Loan, such conversion shall only be made on the last day of the Interest Period
with respect thereto unless the Borrowers pay breakage fees to the extent
required pursuant to Section 6.12, and (d) no Loan may be converted into, or
continued as, a LIBOR Rate Loan when any Default has occurred and is continuing.
Promptly upon the receipt of any such election, the Administrative Agent shall
notify the Lenders thereof. On the date on which such conversion is being made,
each Lender shall take such action as is necessary to transfer its Commitment
Percentage of such Loans to its Domestic Lending Office or its LIBOR Lending
Office, as the case may be. All or any part of outstanding Loans of any Type may
be converted into a Loan of another Type as provided herein, provided that any
partial conversion with respect to Loans shall be in an aggregate principal
amount of $1,000,000 or whole multiples of $1,000,000 in excess thereof. Each
Conversion Request by the Borrowers relating to the conversion of any portion of
the Loans to a LIBOR Rate Loan shall be irrevocable.

  2.3.2   Continuation of Type of Loan. Any portion of the Loans of any Type may
be continued as a Loan of the same Type upon the expiration of an Interest
Period with respect thereto by the Borrowers giving to the Administrative Agent
written notice in the form of Exhibit 2.3.1 by 1:00 p.m. Boston time, to
continue any portion of the outstanding Loans as a Loan of such Type; provided
that no LIBOR Rate Loan may be continued as such when any Default has occurred
and is continuing, but shall be automatically converted to a Base Rate Loan on
the last day of the first Interest Period relating thereto ending during the
continuance of any Default of which officers of the Administrative Agent active
upon the Borrowers’ account have actual knowledge. In the event that the
Borrowers fail to provide any notice with respect to the continuation of any
LIBOR Rate Loan, then such LIBOR Rate Loan shall be automatically converted to a
Base Rate Loan on the last day of the Interest Period relating thereto. The
Administrative Agent shall notify the Lenders thereof promptly when any such
automatic conversion contemplated by this Section is scheduled to occur.

 

34



--------------------------------------------------------------------------------



 



  2.3.3   LIBOR Rate Loans. Any conversion to or from LIBOR Rate Loans shall be
in such amounts and be made pursuant to such elections so that, after giving
effect thereto, the aggregate principal amount of all LIBOR Rate Loans having
the same Interest Period shall not be less than $1,000,000 or whole multiples of
$1,000,000 in excess thereof. No more than twelve (12) LIBOR Rate Loans having
different Interest Periods may be outstanding at any time.

  2.3.4   Notification by Borrowers. The Borrowers shall notify the
Administrative Agent, such notice to be irrevocable, at least three (3) Business
Days prior to the Drawdown Date of any portion of the Loans if all or any
portion of the Loans is to bear interest at the LIBOR Rate. After any portion of
the Loans has initially been made, the provisions of Sections 2.3.1 and 2.3.2
shall apply mutatis mutandis with respect to such portion of the Loans so that
the Borrowers may have the same interest rate options with respect to such
portion of the Loans outstanding from time to time.     2.3.5   Amounts, Etc.
Any portion of the Loan bearing interest at the LIBOR Rate relating to any
Interest Period shall be in the amount of $1,000,000 or an integral amount
thereof. No Interest Period relating to the Term Loan or any portion thereof
bearing interest at the LIBOR Rate shall extend beyond the date on which a
regularly scheduled installment payment of the principal of the Term Loan is to
be made unless a portion of the Term Loan at least equal to such installment
payment has an Interest Period ending on such date or is then bearing interest
at the Base Rate.

  2.4   Swingline Loans. Intentionally deleted.

  2.5   Reduction of Commitments.

  2.5.1   Elective Reduction of Commitments. Provided that there is then no
outstanding Default and that no Default will be caused by such reduction, the
Borrowers shall have the right, without premium or penalty (except as otherwise
set forth herein), at any time and from time to time upon at least three
(3) Business Days prior written notice to the Administrative Agent to reduce by
$3,000,000, or integral multiples of $1,000,000 in excess thereof, or to
terminate entirely, (a) the Term Loan Limit in excess of the then outstanding
Term Loans, or (b) the Revolving Credit Limit in excess of the then outstanding
Revolving Exposure; provided that the Revolving Credit Limit may not be reduced
below $75,000,000 unless all Revolving Loans are paid and performed in full, all
Letters of Credit are terminated, replaced or secured by Cash Collateral in
accordance with Section 5.2 and the Revolving Credit Limit is reduced to zero.

 

35



--------------------------------------------------------------------------------



 



  2.5.2   Pro Rata Reductions in Commitments. In the event of any such reduction
pursuant to Section 2.5.1, the Commitments of the Lenders shall be either
(i) reduced pro rata in accordance with their respective Revolving Loan
Commitment Percentages or Term Loan Commitment Percentages, as the case may be,
of the amount so reduced, or (ii) as the case may be, terminated. Promptly after
receiving any notice from the Borrowers delivered pursuant to Section 2.5.1, the
Administrative Agent will notify the Lenders of the substance thereof. Upon the
effective date of any such reduction or termination, the Borrowers shall pay to
the Administrative Agent for the respective pro rata accounts of such Lenders
the full amount of any Unused Facility Fee or other Fee then accrued on the
amount of the reduction. No reduction or termination of the Commitments may be
reinstated. Upon any reduction or termination of one but not both of the
aggregate Revolving Loan Commitments or Term Loan Commitments of all the
Revolving Credit Lenders and Term Loan Lenders, respectively, pursuant to this
Section, the Administrative Agent will circulate to the Borrowers and each of
the Lenders a revised Schedule 2 reflecting such reduction or termination.

3. USE OF PROCEEDS.

  3.1   Use of Proceeds.

  3.1.1   Term Loan and Termed Out Revolver. The proceeds of the Revolving Loans
and the Term Loan shall be used solely and exclusively for the following
purposes:

(a) Use of Term Loan. The proceeds of the Term Loan were fully advanced under
the Original Agreement, shall be repaid in full in accordance with the terms of
this Credit Agreement, and may not be reborrowed.
(b) Use of Termed Out Revolver. The proceeds of the Revolving Loans outstanding
as of the Closing Date in principal face amount of $220,000,000 (the “Termed Out
Revolver”) were fully advanced as of the Closing Date under the terms of
Original Agreement. The Termed Out Revolver shall be repaid in full in
accordance with the terms of this Credit Agreement and shall not be available to
be reborrowed.

  3.1.2   Revolving Portion. From the Closing Date through the Revolver Maturity
Date, a portion of the Revolving Credit Limit, initially equal to $25,000,000 at
the Closing Date (the “Revolving Portion”) may be repaid and reborrowed from
time to time and may be used entirely for investments by Centerline Investor LP
in properties providing low income housing tax credits (“LIHTC Investments”). In
addition, the portion of the Revolving Portion constituting the Working Capital
Availability may be used for the Borrowers’ working capital expenses incurred in
the ordinary course of business consistent in all material respects as to types
and magnitudes of expenses with the Budget (“Working Capital Purposes”). The
Revolving Portion is fully advanced under the terms of the Original Agreement as
of the Closing Date, and such principal shall be repaid in full, and may be
reborrowed from time to time, in accordance with the terms of this Credit
Agreement, including, without limitation, the terms of Section 2.1.1. The term
“LIHTC Investments” expressly excludes the CCG LIHTC Investments.

 

36



--------------------------------------------------------------------------------



 



4. REPAYMENT OF REVOLVING LOANS AND TERM LOAN.

  4.1   Revolving Loans.

  4.1.1   Maturity. The Borrowers promise to pay on the Revolver Maturity Date,
and there shall become absolutely due and payable on the Revolver Maturity Date,
all of the Revolving Loans outstanding on such date, together with any and all
accrued and unpaid interest thereon and all other fees and other amounts and
Obligations then accrued and outstanding with respect thereto.     4.1.2  
Quarterly Pay Down of Revolving Portion. On the last Business Day of each Fiscal
Quarter, the Borrowers and the Guarantors shall cause all Available Cash to be
paid to the Administrative Agent to pay down and to be applied to reduce the
then outstanding principal balance of the Working Capital Revolver Advances.    
4.1.3   Optional Repayments of the Termed Out Revolver. The Borrowers shall have
the right, at their election, to repay all or any portion of the outstanding
Termed Out Revolver, at any time without penalty or premium; provided that any
full or partial prepayment of the outstanding amount of any portions of the
Termed Out Revolver that are LIBOR Rate Loans may be made only on the last day
of the Interest Period relating thereto (unless breakage costs are paid by the
Borrowers pursuant to Section 6.12). The Borrowers shall provide to the
Administrative Agent, no later than 12:00 p.m. Boston time, at least three
(3) Business Days prior written notice of any proposed prepayment of any LIBOR
Rate Loans pursuant to this Section, specifying the proposed date of prepayment
and the principal amount to be prepaid. Any prepayment of a portion of the
Termed Out Revolver shall be applied, in the absence of instruction by the
Borrowers, first to the principal of such Revolving Loans which are Base Rate
Loans and second to the principal of such Revolving Loans which are LIBOR Rate
Loans. Each partial prepayment shall be allocated among the Lenders, in
proportion to their respective Revolving Loan Commitment Percentages, to the
respective unpaid principal amount of each such Lender’s outstanding portion of
the Termed Out Revolver as reflected in the Revolving Loan Account. No amount
repaid with respect to the Termed Out Revolver may be re-borrowed.

 

37



--------------------------------------------------------------------------------



 



4.2   Amortization of Loans.

  4.2.1   Amortization of Term Loan. The entire outstanding principal balance of
the Term Loan, along with all interest thereon and any other Obligations
relating thereto, shall be due and payable in full on the Term Loan Maturity
Date.

  4.2.2   Mandatory Prepayments from Sales, Dispositions and Casualty Events.
Concurrently with the receipt by CHC or any of its Subsidiaries of:

(a) any Collateral Sale Proceeds received by CHC or such Subsidiary during the
term of this Credit Agreement;
(b) net cash proceeds received by CHC or such Subsidiary from Casualty Events
which have not been utilized by CHC or such Subsidiary to repair or replace the
property so damaged, destroyed or taken within one hundred eighty (180) days of
receipt of such proceeds (or within 365 days of such receipt if a contract for
such utilization is executed and delivered within 180 days of such Casualty
Event);
(c) net cash proceeds received by CHC or such Subsidiary from the sale,
securitization or other disposition of any of the Designated Assets;
(d) any Fund Promotes Income resulting from a CRE Fund Capital Event;
the Borrowers shall pay to the Administrative Agent for the respective accounts
of the Lenders an amount equal to 100% of such proceeds, to be applied in the
manner set forth in Section 4.2.3. Notwithstanding the foregoing, (i) the
provisions of this Section shall not impair any restrictions or prohibitions set
forth in the Loan Documents with respect to the incurrence of Indebtedness or
the consummation of any asset sales by CHC or any of its Subsidiaries; and
(ii) if Collateral Sale Proceeds are generated pursuant to clause (a) of this
Section by CCG’s sale of the Capital Stock of CFin Holdings, the Collateral Sale
Proceeds to be applied pursuant to Section 4.2.3. shall be net of the amount of
capital CCG is obligated to contribute to CFin Holdings pursuant to the
transaction in which such cash proceeds are generated.

 

38



--------------------------------------------------------------------------------



 



  4.2.3   Application of Mandatory Repayments. All payments made pursuant to
Section 4.2.2 shall be applied (a) first, to repay the outstanding principal
amount of the Term Loan (to be applied, if applicable, to installments of the
Term Loan in inverse order of maturity) pro rata among the Lenders in accordance
with their respective Term Loan Commitment Percentages; and (b) then, upon
payment in full of all outstanding principal amounts of the Term Loan, to repay
the outstanding principal amount of the Termed Out Revolver and then the
Revolving Portion. Any such payments shall, first, permanently reduce the Term
Loan Limit and the related Term Loan Commitment (and, if applicable, may be held
by the Administrative Agent, for the benefit of the Issuing Bank and the
Lenders, as cash collateral for the then outstanding Existing Letters of Credit
(“Cash Collateral”), and then the Revolving Credit Limit (and, to the extent any
such payments are applied to the outstanding balance of the Revolving Portion,
the maximum amount available to be outstanding under the Revolving Portion shall
be reduced dollar for dollar) and the related Revolving Loan Commitment. Such
mandatory prepayments shall be allocated among the Lenders in proportion to
their respective Term Loan Commitment Percentages and Revolving Loan Commitment
Percentages, as the case may be.

  4.2.4   Additional Mandatory Prepayments from Cash Flows.

(a) All payments made pursuant to Section 2 of Schedule 4.2.2 (the “B Bond Cash
Flow”) shall be paid immediately upon receipt by SPV I to the Administrative
Agent for the respective accounts of Lenders in the following manner:
(i) until such time as the Re-Remic Loan is paid in full, 50% of the B Bond Cash
Flow shall be applied to repay any outstanding principal of the Term Loan pro
rata among the Lenders in accordance with their respective Term Loan Commitment
Percentages (with the remaining 50% of such B Bond Cash Flow to be made
available to the Borrowers for Working Capital Purposes, or, on a quarterly
basis, included in Excess Cash Flow);
(ii) following such time as the Re-Remic Loan is paid in full, 100% of the B
Bond Cash Flow shall be applied to repay the outstanding principal amount of the
Term Loan, along with all outstanding interest or other Obligations relating to
the Term Loan, pro rata among the Lenders in accordance with their respective
Term Loan Commitment Percentages;
(iii) following such time as all principal, interest and other Obligations
relating to the Term Loan have been paid in full, and until the Re-Remic Loan
has been paid in full, 50% of the B Bond cash flow shall be applied, first, to
repay the outstanding principal amount of the Termed Out Revolver and then to
repay the Revolving Portion, along with all outstanding interest or other
Obligations relating to the Revolving Loans, pro rata among the Lenders in
accordance with their respective Revolving Loan Commitment Percentages (with the
remaining 50% of such B Bond Cash Flow to be made available to the Borrowers for
Working Capital Purposes, or, on a quarterly basis, included in Excess Cash
Flow);. The application of such funds to the Revolving Portion shall also
permanently reduce the maximum amount permitted to be borrowed under the
Revolving Portion; and

 

39



--------------------------------------------------------------------------------



 



(iv) at such time as all principal, interest and other Obligations relating to
the Term Loan have been paid in full, and the Re-Remic Loan has been paid in
full, 100% of the B Bond Cash Flow shall be applied, first, to repay the
outstanding principal amount of, and all interest and other Obligations relating
to, the Termed Out Revolver, and then to repay the Revolving Portion, pro rata
among the Lenders in accordance with their respective Revolving Loan Commitment
Percentages. The application of such funds to the Revolving Portion shall also
permanently reduce the maximum amount permitted to be borrowed under the
Revolving Portion.
(b) After such time as the Re-Remic Loan has been paid in full, all Re-Remic
Cash Flow in excess of $1,250,000 per month (the “Excess Re-Remic Cash Flow”)
shall pay down all principal, interest and other Obligations relating to the
Term Loan, and, after such time as all the Obligations relating to the Term Loan
have been fully repaid, such Excess Re-Remic Cash Flow shall be paid to the
Administrative Agent to be applied to pay down, first, all principal, interest
and other Obligations relating to the Termed Out Revolver, and, second, all
principal, interest and other Obligations relating to the Revolving Portion. The
application of such funds to the Revolving Portion shall also permanently reduce
the maximum amount permitted to be borrowed under the Revolving Portion.
(c) Excess Cash Flow shall be applied, first, to repay all principal, interest
and other Obligations relating to the Term Loan, and, at such time as all such
Obligations relating to the Term Loan have been paid in full, the Excess Cash
Flow shall be applied to pay down all principal, interest and other Obligations
relating to the Termed Out Revolver, and, then, to pay down all principal,
interest and other Obligations relating to the Revolving Portion. The
application of such funds to the Revolving Portion shall also permanently reduce
the maximum amount permitted to be borrowed under the Revolving Portion.
(d) Blizzard Repayment Proceeds shall be applied, first, to repay all principal,
interest and other Obligations relating to the Term Loan, and, at such time as
all such Obligations relating to the Term Loan have been paid in full, the
Blizzard Repayment Proceeds shall be applied to pay down all principal, interest
and other Obligations relating to the Termed Out Revolver, and, then, to pay
down all principal, interest and other Obligations relating to the Revolving
Portion. The application of such funds to the Revolving Portion shall also
permanently reduce the maximum amount permitted to be borrowed under the
Revolving Portion.
(e) Funds released from time to time from the Bond Stabilization Escrow Account
(as contemplated by clause (ii) of Section 1 of Schedule 4.2.2) shall be
applied, first, to repay all principal, interest and other Obligations relating
to the Term Loan, and, at such time as all such Obligations relating to the Term
Loan have been paid in full, such funds shall be applied to pay down all
principal, interest and other Obligations relating to the Termed Out Revolver,
and, then, to pay down all principal, interest and other Obligations relating to
the Revolving Portion. The application of such funds to the Revolving Portion
shall also permanently reduce the maximum amount permitted to be borrowed under
the Revolving Portion.

 

40



--------------------------------------------------------------------------------



 



  4.2.5   Optional Prepayments of Term Loan. The Borrowers shall have the right
at any time to prepay the Term Loan on or before the Maturity Date as a whole,
or in part, without premium or penalty; provided that the minimum optional
prepayment amount shall equal or exceed $1,000,000, upon not less than one
(1) Business day with respect to Base Rate Loans and three (3) Business Days
with respect to LIBOR Rate Loans prior written notice to the Administrative
Agent; provided that (a) no portion of the Term Loan bearing interest at the
LIBOR Rate may be prepaid pursuant to this Section except on the last day of the
Interest Period relating thereto (unless breakage costs are paid by the
Borrowers pursuant to Section 6.12) and (b) each partial prepayment shall be
allocated among the Lenders, in proportion to their respective Term Loan
Commitment Percentages, to the respective unpaid principal amount of each such
Lender’s outstanding portion of the Term Loan as reflected in the Term Loan
Account. Any prepayment of principal of the Term Loan shall be accompanied by
payment in full of all interest accrued to the date of prepayment on the amount
being prepaid and shall be applied pro rata to the remaining scheduled
installments of the Term Loan on a pro rata basis and pro rata among the
Lenders. No amount prepaid with respect to the Term Loan may be reborrowed.

4.3   Swingline Loans. Intentionally deleted.
5. LETTERS OF CREDIT.

  5.1   Limitations on Letters of Credit.

  5.1.1   Existing Letters of Credit. Listed on Schedule 5 are all the Existing
Letters of Credit. Neither the Issuing Bank nor any of the Lenders shall have
any obligation to issue any new letters of credit. The Borrowers and the
Guarantors hereby agree that the Revolving Exposure shall not exceed the
Revolving Credit Limit. No Existing Letter of Credit will be extended or renewed
if there is then outstanding any Event of Default. The Administrative Agent (if
different than the Issuing Bank) shall, on behalf of the Revolving Credit
Lenders and in reliance upon the agreement of such Lenders set forth in
Section 5.1.4, and upon the representations and warranties of the Borrowers
contained herein, agrees to enter into an LC Guaranty to support the
Reimbursement Obligations of the Borrowers with respect to Existing Letters of
Credit (an “LC Guaranty”).     5.1.2   Letter of Credit Applications.
Intentionally deleted.

 

41



--------------------------------------------------------------------------------



 



  5.1.3   Terms of Letters of Credit. Each Existing Letter of Credit issued
under the Original Agreement, and any extension or renewal thereof, shall, among
other things, (a) provide for the payment of sight drafts for honor thereunder
when presented in accordance with the terms thereof and when accompanied by the
documents described therein, and (b) have an expiration date no later than the
date which is thirty (30) days (or, if the Existing Letter of Credit is
confirmed by a confirmer or otherwise provides for one or more nominated
persons, sixty (60) days) prior to the Revolver Maturity Date. Subject to clause
(b) above, each Existing Letter of Credit shall expire (without giving effect to
any extension thereof by reason of an interruption of business) at or prior to
the close of business 365 days, in the case of standby Letters of Credit, or
180 days, in the case of documentary Letters of Credit, after the date of the
issuance of such Existing Letter of Credit (or, in the case of any renewal or
extension thereof, 365 days or 180 days, as applicable, after such renewal or
extension); provided that the Issuing Bank may, in its unrestricted discretion,
agree to extend or renew any such Existing Letter of Credit upon terms providing
for automatic extensions thereof to a date not later than 365 days beyond its
current expiration date; and provided further that any such automatic extension
of an Existing Letter of Credit must permit the Issuing Bank to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Existing Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day in each such twelve-month period to be
agreed upon at the time such Existing Letter of Credit is extended or renewed.
Each Existing Letter of Credit so extended or renewed shall be subject to the
Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500 or any successor version
thereto adopted by the Issuing Bank in the ordinary course of its business as a
letter of credit issuer and in effect at the time of issuance of such Existing
Letter of Credit (the “Uniform Customs”) or, in the case of a standby Existing
Letter of Credit, either the Uniform Customs or the International Standby
Practices (ISP98), International Chamber of Commerce Publication No. 590, or any
successor code of standby letter of credit practices among banks adopted by the
Issuing Bank in the ordinary course of its business as a standby letter of
credit issuer and in effect at the time of issuance of such Existing Letter of
Credit. No Existing Letter of Credit shall be for less than $500,000.00 (unless
otherwise agreed to by the Issuing Bank).

 

42



--------------------------------------------------------------------------------



 



  5.1.4   Letter of Credit Participation of Lenders. Each Revolving Credit
Lender severally, but not jointly, agrees that it shall be absolutely liable,
without regard to the occurrence of any Default or any other condition precedent
whatsoever, to the extent of such Lender’s Revolving Loan Commitment Percentage,
to reimburse the Administrative Agent on demand for the amount of each draft
paid by the Issuing Bank under each Existing Letter of Credit and, if
applicable, each payment made by the Administrative Agent to the Issuing Bank
under any LC Guaranty relating to any Existing Letter of Credit issued for the
account of either of the Borrowers to the extent that such amount is not
reimbursed by the Borrowers pursuant to Section 5.2 (such agreement by a Lender
being called herein the “Letter of Credit Participation” of such Lender).    
5.1.5   Participations of Lenders. Each such payment made by a Revolving Credit
Lender shall, unless the applicable Reimbursement Obligation has been otherwise
funded as a Revolving Loan bearing interest at the Base Rate pursuant to
Section 5.2, be treated as the purchase by such Revolving Credit Lender of a
participating interest in the Borrowers’ Reimbursement Obligation under
Section 5.2 in an amount equal to such payment. To that extent, each Revolving
Credit Lender shall share in accordance with its respective Revolving Loan
Commitment Percentage, in any interest which accrues pursuant to Section 5.2.

  5.2   Reimbursement Obligation of the Borrowers. In consideration for the
Issuing Bank having issued, and in order to induce the Administrative Agent to
cause the Issuing Bank to extend and renew, any of the Existing Letters of
Credit for the account of the Borrowers, the Borrowers agree to reimburse or pay
to the Administrative Agent, for the account of the Administrative Agent and/or
the Issuing Bank or (as the case may be) the Lenders, with respect to each
Existing Letter of Credit issued, extended or renewed for either of the
Borrowers’ account, on each date that any draft presented under such Existing
Letter of Credit is honored by the Issuing Bank, or the Issuing Bank or the
Administrative Agent otherwise makes a payment with respect thereto or the
Administrative Agent makes any payment under any LC Guaranty, (a) the amount
paid by the Issuing Bank or the Administrative Agent under or with respect to
such Existing Letter of Credit, and (b) the amount of any taxes, fees, charges
or other costs and expenses whatsoever reasonably incurred by the Issuing Bank
or Administrative Agent or any Lender (without duplication of any amounts paid
by the Borrowers pursuant to Section 6.3, and other than Excluded Taxes) in
connection with any payment made by the Issuing Bank, Administrative Agent or
any Lender under, or with respect to, such Existing Letter of Credit
(collectively, the “Reimbursement Obligations”); provided that, subject to the
conditions to borrowing set forth herein, payment of each Reimbursement
Obligation by the Borrowers under this Section shall be made through the
automatic funding of a Revolving Loan bearing interest at the Base Rate
applicable to Revolving Loans in an amount equal to the amount of such
Reimbursement Obligation, and the Borrowers hereby irrevocably authorize and
direct the Administrative Agent and Issuing Bank to take such actions as may be
necessary to effectuate such automatic funding of any such Base Rate Loans.
Notwithstanding the foregoing, upon the reduction (but not termination) of the
Revolving Credit Limit to an amount less than the then outstanding Revolving
Exposure at such time as the then applicable Maximum Drawing Amount is greater
than zero, the Borrowers shall within one (1) Business Day provide cash or Cash
Equivalents to the Administrative Agent in an amount equal to the lesser of
(i) the excess of the Revolving Exposure over the Revolving Credit Limit, and
(ii) such Maximum Drawing Amount, which amount shall be held by the
Administrative Agent for the benefit of the Lenders and the Administrative Agent
as Cash Collateral for all Reimbursement Obligations, and upon the reduction of
the Revolving Credit Limit to zero, or the acceleration of the Reimbursement
Obligations with respect to all Letters of Credit issued for the account of the
Borrowers in accordance with Section 11.2.1, the Borrowers shall immediately
provide cash or Cash Equivalents to the Administrative Agent in an amount equal
to the then Maximum Drawing Amount on all Existing Letters of Credit, which
amount shall be held by the Administrative Agent, for the benefit of the Lenders
and the Administrative Agent, as Cash Collateral for all Reimbursement
Obligations.

 

43



--------------------------------------------------------------------------------



 



Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds. Interest on any
and all amounts remaining unpaid by the Borrowers under this Section at any time
from the date such amounts become due and payable (whether as stated in this
Section, by acceleration or otherwise) until payment in full (whether before or
after judgment) shall be payable to the Administrative Agent on demand and shall
accrue interest at the Default Rate.

  5.3   Letter of Credit Payments. If any draft shall be presented or other
demand for payment shall be made under any Existing Letter of Credit, the
Administrative Agent shall notify the Borrowers of the date and amount of the
draft presented or demand for payment and of the date and time when it expects
to pay such draft or honor such demand for payment. If the Borrowers fail to
reimburse the Administrative Agent as provided in Section 5.2 on or before the
date that such draft is paid or other payment is made by the Issuing Bank or the
Administrative Agent or, as a result of the applicable borrowing limits
described therein being exceeded such Reimbursement Obligations are not
satisfied by the making of a Revolving Loan bearing interest at the Base Rate
applicable to Revolving Loans, the Administrative Agent may at any time
thereafter notify the Revolving Credit Lenders of the amount of any such Unpaid
Reimbursement Obligation. No later than 2:00 p.m. Boston time on the Business
Day next following the receipt of such notice, each such Revolving Credit Lender
shall make available to the Administrative Agent, at the Administrative Agent’s
Office, in immediately available funds, such Revolving Credit Lender’s Revolving
Loan Commitment Percentage of such Unpaid Reimbursement Obligation, together
with an amount equal to the product of (a) the average, computed for the period
referred to in clause (c) below, of the weighted average interest rate paid by
the Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, times (b) the amount equal to such
Lender’s Revolving Loan Commitment Percentage of such Unpaid Reimbursement
Obligation, times (c) a fraction, the numerator of which is the number of days
that elapse from and including the date the Issuing Bank or the Administrative
Agent paid the draft presented for honor or otherwise made payment to the date
on which such Lender’s Revolving Loan Commitment Percentage of such Unpaid
Reimbursement Obligation, shall become immediately available to the
Administrative Agent, and the denominator of which is 360. The responsibility of
the Issuing Bank and the Administrative Agent to the Borrowers and the Lenders
shall be only to determine that the documents (including each draft) delivered
under each Existing Letter of Credit in connection with such presentment shall
be in conformity in all material respects with such Existing Letter of Credit.

 

44



--------------------------------------------------------------------------------



 



  5.4   Obligations Absolute. The Borrowers’ obligations under this Section
shall be joint, several, absolute and unconditional under any and all
circumstances and irrespective of the occurrence of any Default or any condition
precedent whatsoever or any setoff, counterclaim or defense to payment which
either Borrower may have or have had against the Issuing Bank or the
Administrative Agent, any Lender or any beneficiary of an Existing Letter of
Credit. The Borrowers further agree with the Administrative Agent and the
Lenders that none of the Issuing Bank, the Administrative Agent and the Lenders
shall be responsible for, and the Borrowers’ Reimbursement Obligations under
Section 5.2 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among the Borrowers, the beneficiary of any Existing
Letter of Credit or any financing institution or other party to which any
Existing Letter of Credit may be transferred or any claims or defenses
whatsoever of either Borrower against the beneficiary of any Existing Letter of
Credit or any such transferee. None of the Issuing Bank, the Administrative
Agent and the Lenders shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Existing Letter of Credit. The Borrowers
agree that any action taken or omitted by the Issuing Bank, the Administrative
Agent or any Lender under or in connection with each Existing Letter of Credit
and the related drafts and documents, if done in good faith and in the absence
of gross negligence or willful misconduct, shall be binding upon the Borrowers
and the Guarantors and shall not result in any liability on the part of the
Issuing Bank, the Administrative Agent or any Lender to the Borrowers or
Guarantors.     5.5   Reliance by Issuer. To the extent not inconsistent with
Section 5.4, the Issuing Bank and the Administrative Agent shall be entitled to
rely, and shall be fully protected in relying upon, any Existing Letter of
Credit, draft, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document believed by such Person to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Issuing Bank or the Administrative Agent.

 

45



--------------------------------------------------------------------------------



 



  5.6   Letter of Credit Fees. The Borrowers shall pay a fee in respect of each
Existing Letter of Credit issued for the account of either Borrower (in each
case, a “Letter of Credit Fee”): (a) to the Administrative Agent in an amount
equal to (i) during such time as there is outstanding no Event of Default, the
Applicable Margin per annum with respect to LIBOR Rate Loans that are Revolving
Loans times the Maximum Drawing Amount of each such Existing Letter of Credit,
and (ii) during such time as there exists an Event of Default, 2% per annum
above the otherwise applicable fee (to the fullest extent permitted by
applicable law), which Letter of Credit Fee shall be for the accounts of the
Lenders in accordance with their respective Revolving Loan Commitment
Percentages; and (b) to the Issuing Bank in an amount equal to 0.125% per annum
above the otherwise applicable fee, which amount shall be for the account of the
Issuing Bank as a fronting fee. The Letter of Credit Fee shall be paid quarterly
in arrears on the first Business Day of each Fiscal Quarter for the immediately
preceding Fiscal Quarter. In respect of each Existing Letter of Credit issued
for the account of either Borrower, the Borrowers shall also pay to the Issuing
Bank for the Issuing Bank’s own account, at such other time or times as such
charges are customarily made by the Issuing Bank, the Issuing Bank’s customary
issuance, amendment, negotiation, payment or document examination and other
administrative fees as in effect and applicable from time to time.

6. CERTAIN GENERAL PROVISIONS.
6.1   Fees.

  6.1.1   Administrative Agent’s Fee. The Borrowers shall pay to the
Administrative Agent, for its own account, an administrative agent’s fee as set
forth in the Fee Letter (the “Administrative Agent’s Fee”), in the amounts and
at the times referred to therein.     6.1.2   Closing Fees. The Borrowers shall
pay to the Administrative Agent any additional fees set forth in the Fee Letter
and not otherwise defined herein (the “Closing Fees”), in the amounts and at the
times referred to therein.

  6.2   Payments to Administrative Agent. All payments of principal and interest
on Loans and all Reimbursement Obligations, Fees and any other amounts due
hereunder or under any of the other Loan Documents (unless the provisions of
this Credit Agreement or another Loan Document require otherwise) shall be made
on the due date thereof to the Administrative Agent in Dollars for the
respective accounts of the Creditor Parties, by wire transfer of immediately
available funds, at the Administrative Agent’s Office or at such other place as
the Administrative Agent may from time to time designate, in each case no later
than 12:00 p.m. Boston time, and in immediately available funds.

 

46



--------------------------------------------------------------------------------



 



    6.3   No Offsets, Taxes Etc.

  6.3.1   No Offsets. Any and all payments by the Borrowers or Guarantors
hereunder or under any of the other Loan Documents shall be made free and clear
of and without deduction or withholding for any and all present or future Taxes,
unless such Taxes are required by law or the administration thereof to be
deducted or withheld (all such Taxes, excluding the Excluded Taxes and Other
Taxes, being referred to herein as “Covered Taxes”). If the Borrowers or
Guarantors shall be required by law or the administration thereof to deduct or
withhold any Covered Taxes from or in respect of any sum payable hereunder or
under any other Loan Document, (a) the sum payable shall be increased as may be
necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional amounts paid
under this paragraph), the applicable Creditor Parties receive an amount equal
to the sum they would have received if no such deduction or withholding had been
made; (b) the Borrowers and Guarantors shall make such deductions or
withholdings; and (c) the Borrowers and Guarantors shall pay the full amount
deducted or withheld to the relevant taxation or other authority in accordance
with applicable law.

  6.3.2   Other Taxes. The Borrowers and Guarantors agree to pay, in a timely
manner and in accordance with all applicable law, any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (all such taxes, charges and levies being herein referred to as “Other
Taxes”) imposed by any jurisdiction (or any political subdivision or taxing
authority thereof or therein) which arise from any payment made by the Borrowers
or Guarantors hereunder or under any of the other Loan Documents or from the
execution, delivery or registration of, or otherwise with respect to, this
Credit Agreement or any of the other Loan Documents.     6.3.3  
Indemnification. The Borrowers and Guarantors agree to indemnify each of the
Creditor Parties for the full amount of Covered Taxes or Other Taxes not
deducted, withheld and paid by the Borrowers or Guarantors in accordance with
Sections 6.3.1 and 6.3.2 on amounts payable by the Borrowers and Guarantors
under this Section which are paid by any of the Creditor Parties and any
liability (including penalties and interest arising therefrom or with respect
thereto, other than penalties and interest attributable solely to the gross
negligence or willful misconduct of such Creditor Parties, as applicable)
arising therefrom or with respect thereto, whether or not any such Covered Taxes
or Other Taxes were correctly or legally asserted. Payment under this
indemnification shall be made within fifteen (15) days from the date a Creditor
Party makes written demand therefor. A certificate as to the amount of such
Covered Taxes or Other Taxes and evidence of payment thereof submitted to the
Borrowers and Guarantors shall be conclusive, absent manifest error, of the
amount due from the Borrowers or Guarantors to such Creditor Party.

 

47



--------------------------------------------------------------------------------



 



  6.3.4   Non-U.S. Lenders. Each Creditor Party that is organized under the laws
of a jurisdiction outside the United States (a “Non-U.S. Lender”) agrees that it
shall, no later than the Closing Date (or, in the case of a Creditor Party which
becomes a party hereto pursuant to this Credit Agreement after the Closing Date,
on or prior to the date upon which such Creditor Party becomes a party hereto),
and from time to time thereafter upon the reasonable request of the Borrowers
(but only if such Non-U.S. Lender or beneficial owner is legally entitled to do
so) deliver to the Borrowers and the Administrative Agent two properly completed
and duly executed copies of either United States Internal Revenue Service Form
W-8BEN, W-8ECI or W-8IMY or any subsequent versions thereof or successors
thereto, or any other form prescribed by applicable law as a basis for claiming
exemption from (or reduction in) United States federal withholding tax together
with such supplementary documentation as may be prescribed by applicable law, in
each case claiming complete exemption from, or reduced rate of, United States
federal withholding tax and payments of interest hereunder. In addition, in the
case of a Non-U.S. Lender claiming exemption from United States federal
withholding tax under Section 871(h) or Section 881(c) of the Code, such
Non-U.S. Lender (to the extent legally entitled to do so) shall deliver a
certificate, in substantially the same form as Exhibit 6.3.4, to the Borrowers
and the Administrative Agent, certifying that such Non-U.S. Lender or beneficial
owner is not (A) a bank for purposes of Section 881(c)(3)(A) of the Code, (B) a
10-percent shareholder of any of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code. Each Non-U.S. Lender (i) agrees
that it shall promptly notify the Borrowers and the Administrative Agent in the
event any such representation provided pursuant to this Section is no longer
accurate and (ii) agrees that it will deliver updated versions of the foregoing,
as applicable, whenever any of the previous certifications provided herein has
become inaccurate in any material respect, together with such other forms as may
be required in order to confirm or establish the entitlement of such Creditor
Party to a continued exemption from or reduction in United States withholding
tax with respect to payments under this Credit Agreement. All forms provided in
this Section shall be delivered by each Non-U.S. Lender to the Borrowers and the
Administrative Agent on or before the date it becomes a party to this Credit
Agreement and on or before the date, if any, such Non-U.S. Lender changes its
applicable lending office by designating a different lending office (a “New
Lending Office”).

 

48



--------------------------------------------------------------------------------



 



  6.3.5   U.S. Lenders. Any Creditor Party that is not a Non-U.S. Lender and
that may not be treated as an exempt recipient based on the indicators described
in Treasury Regulation Section 1.6049-4(c)(1)(ii) shall deliver to the Borrowers
on or prior to the date on which such Creditor Party becomes a Creditor Party
under this Credit Agreement (and from time to time thereafter as prescribed by
applicable law or upon the reasonable request of the Borrowers), two duly
executed and properly completed copies of United States Internal Revenue Service
Form W-9, or any successor form that such Creditor Party is entitled to provide
at such time in order to comply with United States back-up withholding
requirements. Notwithstanding any other provision in this Section, no amount
shall be required to be paid to a Creditor Party under this Section with respect
to backup withholding if there has been a notified underreporting pursuant to
Section 3406(a)(1)(C) of the Code (or similar provision or successor provision)
with respect to such Creditor Party.     6.3.6   Pre-Existing Withholding
Requirements. The Borrowers and Guarantors shall not be required to indemnify
any Non-U.S. Lender, or pay any additional amounts to any Non-U.S. Lender, in
respect of United States federal withholding tax pursuant to this Credit
Agreement to the extent that the obligation to withhold amounts with respect to
United States federal withholding tax existed on the date such Non-U.S. Lender
became a party to this Credit Agreement or, with respect to payments to a New
Lending Office, the date such Non-U.S. Lender designated such New Lending Office
with respect to the Loans; provided, however, that this clause shall not apply
to the extent (i) the indemnity payment or additional amounts any transferee or
assignee of any Creditor Party, or any Creditor Party through a New Lending
Office, would be entitled to receive (without regard to this clause (i)) do not
exceed the indemnity payment or additional amounts that the Person making the
assignment or transfer to such transferee or assignee, or Creditor Party making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such assignment, transfer or designation, or (ii) the
obligation to pay such additional amounts would not have arisen but for a
failure by such Non-U.S. Lender to comply with the provisions of Section 6.3.4.
    6.3.7   Mitigation. Any Creditor Party claiming any indemnity payment or
additional payment amounts payable pursuant to this Section shall use reasonable
efforts (consistent with legal and regulatory restrictions), at the Borrowers’
and Guarantors’ expense, (a) to file any certificate or document reasonably
requested in writing by the Borrowers, or (b) to change the jurisdiction of its
applicable lending office if the making of such a filing or change (i) would
avoid the need for or reduce the amount of any such indemnity payment or
additional amount which may thereafter accrue, (ii) would not require such
Creditor Party to disclose any information such Creditor Party deems
confidential and (iii) would not, in the sole determination of such Creditor
Party, be otherwise disadvantageous to such Creditor Party.

 

49



--------------------------------------------------------------------------------



 



  6.3.8   Refunds. If any Creditor Party (including a transferee) determines in
its sole discretion that it is entitled to claim a refund from a Governmental
Authority in respect of Covered Taxes or Other Taxes with respect to which any
of the Borrowers or Guarantors has paid additional amounts pursuant to this
Section, it will promptly notify the applicable Borrower or Guarantor of the
availability of such refund claim and shall, within twenty (20) days after
receipt of a written request by such Borrower or Guarantor, make a claim to the
Governmental Authority for such refund at such Borrower’s or Guarantor’s
expense. If any Creditor Party receives a refund (including a refund made
pursuant to the preceding sentence) in respect of any Covered Taxes or Other
Taxes with respect to which a Borrower or Guarantor has paid additional amounts
pursuant to this Section, such Creditor Party shall within ten (10) Business
Days from the date of the receipt pay over such refund (solely to the extent of
such Borrower’s or Guarantor’s payment, plus a pro rata portion of any interest
paid by the relevant Governmental Authority with respect to such refund) to such
Borrower or Guarantor, net of all out of pocket expenses of such Creditor Party
incurred in connection with obtaining such refund, including reasonable
attorneys fees; provided, however, that such Borrower or Guarantor, upon the
request of such Creditor Party, agrees to repay the amount paid over to such
Borrower or Guarantor (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the applicable Creditor Party in the
event such Creditor Party is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require any Creditor Party to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to a Borrower, a Guarantor or any other Person.
Notwithstanding anything to the contrary, in no event will any Creditor Party be
required to pay any amount under this Section the payment of which would place
such Creditor Party in a less favorable net after-tax position than such
Creditor Party would have been in if the additional amounts giving rise to such
refund of any Covered Taxes or Other Taxes had never been paid.     6.3.9  
Evidence of Payment. The Borrowers and Guarantors shall furnish to the
Administrative Agent and each of the Creditor Parties the original or a
certified copy of a receipt evidencing any payment of Covered Taxes or Other
Taxes made by the Borrowers or Guarantors as soon as such receipt becomes
available.     6.3.10   Survival. The provisions of this Section shall survive
the termination of this Credit Agreement and repayment of all Obligations.

  6.4   Computations. All computations of interest on Loans, any Fees or any
other amount due hereunder shall, unless otherwise expressly provided herein, be
based on a 365/366-day year for all Base Rate Loans, and a 360-day year for all
other purposes, and paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to LIBOR Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest and
fees shall accrue during such extension.

 

50



--------------------------------------------------------------------------------



 



  6.5   Interest Limitation. Notwithstanding any other term of this Credit
Agreement or any other document referred to herein or therein, the maximum
amount of interest which may be charged to or collected from any Person liable
hereunder by the Lenders shall be absolutely limited to, and shall in no event
exceed, the maximum amount of interest which could lawfully be charged or
collected under applicable law (including, to the extent applicable, the
provisions of Section 5197 of the Revised Statutes of the United States, as
amended or 12 U.S.C. Section 85, as amended), so that the maximum of all amounts
constituting interest under applicable law, howsoever computed, shall never
exceed as to any Person liable therefor such lawful maximum, and any term of
this Credit Agreement or any other document referred to herein or therein which
could be construed as providing for interest in excess of such lawful maximum,
shall be and hereby is made expressly subject to and modified by the provisions
of this paragraph.

  6.6   Inability to Determine LIBOR Rate. In the event, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the
Administrative Agent shall in good faith determine or be notified by the
Required Lenders that (a) adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate that would otherwise determine the rate of interest
to be applicable to any LIBOR Rate Loan during any Interest Period or (b) the
LIBOR Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to the Lenders of making or maintaining
their LIBOR Rate Loans during such period, the Administrative Agent shall
forthwith give notice of such determination (which shall be conclusive and
binding on the Borrowers and the Lenders) to the Borrowers and the Lenders. In
such event (i) any Loan Request or Conversion Request with respect to LIBOR Rate
Loans shall be automatically withdrawn and shall be deemed a request for Base
Rate Loans, (ii) each LIBOR Rate Loan will automatically, on the last day of the
then current Interest Period relating thereto, become a Base Rate Loan and
(iii) the obligations of the Lenders to make LIBOR Rate Loans shall be suspended
until the Administrative Agent or the Required Lenders determine that the
circumstances giving rise to such suspension no longer exist, whereupon the
Administrative Agent or, as the case may be, the Administrative Agent upon the
instruction of the Required Lenders, shall so notify the Borrowers and the
Lenders.

  6.7   Illegality. Notwithstanding any other provisions herein, if any present
or future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to (i) make or
maintain LIBOR Rate Loans, or (ii) perform its obligations in respect of any
LIBOR Rate Loan, such Lender shall forthwith give notice of such circumstances
to the Borrowers, the Administrative Agent and the other Lenders and thereupon
(a) the commitment of such Lender to make LIBOR Rate Loans or convert Loans of
another Type to LIBOR Rate Loans shall forthwith be suspended, and (b) such
Lender’s Loans then outstanding as LIBOR Rate Loans if any such Loans exist,
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. The Borrowers hereby agree promptly to pay to
the Administrative Agent for the account of such Lender, upon demand by such
Lender, any additional amounts necessary to compensate such Lender for any costs
incurred by such Lender in making any conversion in accordance with this
Section, including any interest or fees payable by such Lender to lenders of
funds obtained by it in order to make or maintain its LIBOR Rate Loans
hereunder.

 

51



--------------------------------------------------------------------------------



 



  6.8   Additional Costs, Etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any Governmental Authority charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Creditor Party by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law), shall:

  6.8.1   Taxes. subject any Creditor Party to any Tax or withholding of any
nature with respect to this Credit Agreement, the other Loan Documents, any
Letters of Credit, such Creditor Party’s Commitment or the LIBOR Rate Loans, or
change in the basis of taxation of payments to such Creditor Party (other than
Taxes, levies, imposts, charges, fees, deductions or withholdings covered by
Section 6.3 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Creditor Party), or

  6.8.2   Reserves. impose or increase or render applicable (other than to the
extent specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Creditor Party), or

  6.8.3   Other Costs. impose on any Creditor Party any other conditions or
requirements with respect to this Credit Agreement, the other Loan Documents,
such Lender’s Commitment, any Letters of Credit or, the LIBOR Rate Loans, and
the result of any of the foregoing is:

(a) to increase the cost to any Creditor Party of making, funding, issuing,
renewing, extending or maintaining any of the LIBOR Rate Loans, such Commitment
or any Existing Letter of Credit, or
(b) to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Creditor Party hereunder on account of such
Commitment, any Existing Letter of Credit or any of the Loans, or
(c) to require such Creditor Party to make any payment or to forego any interest
or Reimbursement Obligation or other sum payable hereunder, the amount of which
payment or foregone interest or Reimbursement Obligation or other sum is
calculated by reference to the gross amount of any sum receivable or deemed
received by such Creditor Party from the Borrowers hereunder,

 

52



--------------------------------------------------------------------------------



 



then, and in each such case, the Borrowers will, upon demand made by such
Creditor Party at any time and from time to time and as often as the occasion
therefor may arise, pay to such Creditor Party such additional amounts as will
be sufficient to compensate such Creditor Party for such additional cost,
reduction, payment or foregone interest or Reimbursement Obligation or other sum
upon presentation by such Creditor Party of a certificate in accordance with
Section 6.10; provided that the Borrowers shall not be liable to any Creditor
Party for costs incurred more than one hundred eighty (180) days prior to
receipt by the Borrowers of such certificate from such Creditor Party, as
applicable, unless such costs were incurred prior to such 180-day period solely
as a result of such present or future applicable law being retroactive to a date
which occurred prior to such 180-day period.

  6.9   Capital Adequacy. If after the date hereof any Creditor Party determines
that (i) the adoption of or change in any law, governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law)
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by a court or governmental
authority with appropriate jurisdiction, or (ii) compliance by such Creditor
Party or any corporation controlling such Creditor Party with any law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) of any such entity regarding capital adequacy, has the
effect of reducing the return on such Creditor Party’s commitment with respect
to any Loans to a level below that which such Creditor Party could have achieved
but for such adoption, change or compliance (taking into consideration such
Creditor Party’s then existing policies with respect to capital adequacy and
assuming full utilization of such entity’s capital) by any amount deemed by such
Creditor Party to be material, then such Creditor Party may notify the Borrowers
of such fact upon presentation of a certificate in accordance with Section 6.10.
To the extent that the amount of such reduction in the return on capital is not
reflected in the Base Rate, the Borrowers and such Creditor Party shall
thereafter attempt to negotiate in good faith, within thirty (30) days of the
day on which the Borrowers receive such notice, an adjustment to the
compensation payable hereunder which will adequately compensate such Creditor
Party in light of these circumstances. If the Borrowers and such Creditor Party
are unable to agree to such adjustment within thirty (30) days of the date on
which the Borrowers receive such notice, then commencing on the date of such
notice (but not earlier than the effective date of any such increased capital
requirement), the fees payable hereunder shall increase by an amount that will,
in such Creditor Party’s reasonable determination, provide adequate
compensation; provided that the Borrowers shall not be liable to any Creditor
Party for costs incurred more than one hundred eighty (180) days prior to
receipt by the Borrowers of such notice. Each Creditor Party shall allocate such
cost increases among its customers in good faith and on an equitable basis.

  6.10   Certificate. A certificate setting forth any additional amounts payable
pursuant to Section 6.8 or Section 6.9 and a reasonably detailed explanation of
such amounts which are due, submitted by any Creditor Party to the Borrowers,
shall be prima facie evidence in the absence of manifest error that such amounts
are due and owing.

 

53



--------------------------------------------------------------------------------



 



  6.11   Mitigation Obligations; Replacement of Lenders.

  6.11.1   Designation of a Different Lending Office. If any Lender requests
compensation, or the Borrowers are required to pay any additional amounts to or
for the benefit of such Lender, pursuant to Section 6.7, Section 6.8 or
Section 6.9, or if any Lender gives a notice pursuant to Section 6.7, then such
Lender shall use reasonable efforts to designate a different Domestic Lending
Office or LIBOR Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate or reduce amounts compensable or payable pursuant
to Section 6.7, Section 6.8 or Section 6.9, as the case may be, in the future,
or eliminate the need for the notice pursuant to Section 6.7 as applicable, and
(b) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

  6.11.2   Replacement of Lenders. If any Lender requests compensation, or the
Borrowers are required to pay any additional amount to or for the benefit of any
such Lender, under Section 6.7, Section 6.8 or Section 6.9, the Borrowers may
replace such Lender in accordance with Section 6.14.

  6.11.3   Survival. All of the Borrower’s Obligations under Section 6.7,
Section 6.8, Section 6.9 and this Section shall survive termination of the
Commitments and repayment of all other Obligations hereunder.

  6.12   Indemnity. The Borrowers agree to indemnify the Administrative Agent
and each Lender and to hold each of them harmless from and against any loss,
cost or expense that such Person may sustain or incur as a consequence of
(a) default by the Borrowers in payment of the principal amount of or any
interest on any LIBOR Rate Loans as and when due and payable, including any such
loss or expense arising from interest or fees payable by such Lender to lenders
of funds obtained by it in order to maintain its LIBOR Rate Loans, (b) default
by the Borrowers in making a borrowing or conversion after a Borrower has given
(or is deemed to have given) a Loan Request or a notice (in the case of all or
any portion of the Loans pursuant to Section 2.3.4) or a Conversion Request
relating thereto in accordance with Section 2.3.1 or 2.3.2 or (c) the making of
any payment of a LIBOR Rate Loan or the making of any conversion of any such
Loan to a Base Rate Loan on a day that is not the last day of the applicable
Interest Period with respect thereto, including interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain any such Loans.

 

54



--------------------------------------------------------------------------------



 



  6.13   Interest and Fees After Event of Default. At the Administrative Agent’s
discretion or upon written request of the Required Lenders, upon the occurrence
and during the continuance of an Event of Default, the Borrowers shall pay
interest on the principal amount of all outstanding Obligations (other than
Obligations arising out of Derivative Agreements not directly relating to the
Loans) at a fluctuating interest rate per annum at all times equal to the
Default Rate, and Letter of Credit Fees at a rate 2% per annum above the
otherwise applicable fee, to the fullest extent permitted by applicable laws.

  6.14   Replacement of Lenders. (a) If any Lender requests compensation, or the
Borrowers are required to pay any additional amount to or for the benefit of
such Lender, pursuant to Section 6.7, Section 6.8 or Section 6.9, or if any
Lender gives a notice pursuant to Section 6.7, (b) if any Lender is a Delinquent
Lender; or (c) if any Lender refuses to consent, or unreasonably withholds,
conditions or delays its consent, pursuant to Section 23.1.1 or Section 23.1.2;
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 17), all of its interests, rights and
obligations under this Credit Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations; provided that:

(i) the Borrowers shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 17.2.2;
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of all Loans made by it, accrued interest thereon, accrued
fees and all other amounts payable hereunder and under the other Loan Documents
(including any amounts under Section 6.7, Section 6.8 or Section 6.9) from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts); and
(iii) such assignment does not conflict with any applicable laws.
A Lender shall not be required to make any such assignment or delegation
pursuant to this Section if, prior to the consummation of such assignment, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.
7. CONDITIONS PRECEDENT.
The Lenders’ willingness to execute and deliver this Credit Agreement, and to
make Revolving Loans, and for the Issuing Bank to consider extending or renewing
any of the Existing Letters of Credit, are subject to the following conditions
precedent:

  7.1   Documents. The Creditor Parties shall have received each of the
following, in form and substance reasonably satisfactory to such Creditor
Parties and their respective counsel:

(a) Counterparts of this Credit Agreement, and the other Loan Documents required
to be executed and delivered contemporaneously with this Credit Agreement,
including, without limitation, those documents reflected on the Closing
Checklist attached to this Credit Agreement as Exhibit 7.1, duly executed and
delivered by each of the parties thereto;
(b) Such other documents, agreements and instruments and the completion of all
actions as the Creditor Parties may reasonably request.

 

55



--------------------------------------------------------------------------------



 



  7.2   Other Conditions Precedent to any Loans.

(a) No Default shall have occurred and be continuing as of the date of the
making of the Loan or would exist immediately after giving effect thereto.
(b) All warranties and representations made by or on behalf of either of the
Borrowers or any of the Guarantors to any of the Creditor Parties pursuant to
the Loan Documents shall be true and accurate in all material respects.
(c) The Creditor Parties shall be satisfied that the Pledge Agreements and Other
Security Documents create or will create, as security for the Obligations, a
valid and enforceable perfected first priority security interest in and Lien
upon all of the Equity Collateral and Other Collateral described therein in
favor of the Administrative Agent, on behalf of the Creditor Parties, subject to
no other Liens, other than such Liens as are permitted pursuant to the terms of
the Pledge Agreements or Other Security Documents.
(d) The Required Lenders shall, in their good faith judgment, be satisfied that,
other than for those matters set forth on Schedule 8.2, no litigation, action,
suit, investigation or other arbitral, administrative or judicial proceeding
shall be pending or threatened which could reasonably be expected to result in a
Material Adverse Effect.
(e) the Borrowers and the Guarantors shall have received all approvals, consents
and waivers, and shall have made or given all necessary filings and notices as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (1) any
Applicable Law or (2) any agreement, document or instrument to which any such
Person is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which would not reasonably be likely to have a
Material Adverse Effect.
(f) The Borrowers shall have paid the Administrative Agent, for the ratable
benefit of the Lenders, where applicable, such amounts as shall be due under the
Fee Letter and shall have paid all other amounts required to be paid hereunder.

 

56



--------------------------------------------------------------------------------



 



8. REPRESENTATIONS AND WARRANTIES.
In order to induce the Creditor Parties to enter into this Credit Agreement and
to make the Loans, each of the Borrowers, and each of the Guarantors, jointly
and severally, represent and warrant to the Administrative Agent, the Issuing
Bank and the Lenders as follows:

  8.1   Financial Information. True, accurate and complete consolidated
financial statements of each Borrower and consolidating balance sheet and income
statement for CCG, as of and for the period ended September 30, 2008 (the
“Balance Sheet Date”), have been delivered to the Creditor Parties and the same
fairly present in all material respects the financial condition of each
Borrower, each Guarantor and each Pledged Entity as of the date thereof and no
material and adverse change has occurred in such financial condition since the
date thereof.

  8.2   Litigation. Except as set forth on Schedule 8.2, there are no actions,
suits, proceedings or investigations of any kind pending or, to the knowledge of
either Borrower or any Guarantors, threatened, against any of them or their
respective Subsidiaries, before any court, tribunal or administrative agency or
board that, if adversely determined, would reasonably be expected to, either in
any case or in the aggregate, have a Material Adverse Effect, or result in any
substantial liability not adequately covered by insurance, or for which adequate
reserves are not maintained on the balance sheet of such Person, or which
question the validity of this Credit Agreement or any of the other Loan
Documents, or any action taken or to be taken pursuant hereto or thereto.

  8.3   Good Title and No Liens. The Borrowers, the Guarantors and the Pledged
Entities are the lawful owners of their respective assets and are and will be
the lawful owners of such assets, free and clear of all liens and encumbrances
of any nature whatsoever other than (i) as permitted in conjunction with this
Credit Agreement, (ii) liens and encumbrances securing other Indebtedness
incurred in connection with the conduct of business by such Persons in the
ordinary course of their respective businesses consistent with past practices
and listed on Schedule 8.3, (iii) liens and encumbrances which are being
released, terminated or discharged with the proceeds of the Term Loan or
(iv) Permitted Liens.

  8.4   Franchise, Patents, Copyrights, Etc. Each of the Borrowers and each of
the Guarantors possess all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, required
for the conduct of its business substantially as now conducted, without known
conflict with any rights of others, except to the extent the failure to own or
have the same would not be reasonably expected to have a Material Adverse
Effect.

 

57



--------------------------------------------------------------------------------



 



  8.5   Entity Matters.

  8.5.1   Organization. Each of the Borrowers, each Guarantor and each of the
Pledged Entities:

(a) is the type of business entity, formed in the jurisdiction, and qualified to
do business in the jurisdictions, as set forth on Schedule 8.5.1.
(b) that purports to be a Delaware statutory trust, is a duly organized validly
existing statutory trust in good standing under the laws of the State of
Delaware and is duly qualified in each jurisdiction where the nature of its
business is such that qualification is required, except where failure to be so
qualified would not result in a Material Adverse Effect, and has all requisite
power and authority to conduct its business and to own its property as now
conducted or owned and as contemplated by this Credit Agreement.
(c) that purports to be a corporation, is a duly organized validly existing
corporation in good standing under the laws of the State of Delaware and is duly
qualified in the jurisdiction where the nature of its business is such that
qualification is required, except where failure to be so qualified would not
result in a Material Adverse Effect, and has all requisite power and authority
to conduct its business and to own its property as now conducted or owned and as
contemplated by this Credit Agreement.
(d) that purports to be a limited liability company, is a duly organized validly
existing limited liability company in good standing under the laws of the State
of Delaware and is duly qualified in the jurisdiction where the nature of its
business is such that qualification is required, except where failure to be so
qualified would not result in a Material Adverse Effect, and has all requisite
power and authority to conduct its business and to own its property as now
conducted or owned and as contemplated by this Credit Agreement.

  8.5.2   Ownership. The ownership of the Capital Stock of CCG, each of the
Guarantors and each of the Pledged Entities is set forth on Schedule 8.5.2. True
and complete copies of each of the Governing Documents for each such Person is
listed on Schedule 8.5.2 and have been furnished to the Administrative Agent by
the Borrowers and the Guarantors. The Borrowers and the Guarantors further
represent and warrant that Schedule 8.5.2 sets forth all of the information
required to be set forth thereon with respect to all of their respective
Subsidiaries that are either (i) a Borrower, a Guarantor or a Pledged Entity, or
(ii) an entity that generates net income or holds net assets equal to or greater
than 5% of CHC’s Consolidated Net Income or consolidated net assets. CHC may
unilaterally, from time to time, revise Schedule 8.5.2 by providing such revised
Schedule 8.5.2 to the Administrative Agent, so as to reflect the addition or
removal of Subsidiaries that meet or no longer meet the criteria set forth
above.

  8.5.3   Taxpayer Identification Numbers. The taxpayer identification numbers
and state organizational numbers (if applicable) of each Borrower, each
Guarantor and each Pledged Entity are accurately stated in Schedule 8.5.3.

 

58



--------------------------------------------------------------------------------



 



  8.5.4   Equity Interests. The Borrowers and the Guarantors are each the owner,
free and clear of all liens and encumbrances (other than those created in favor
of the Administrative Agent pursuant to the Loan Documents), of the Capital
Stock which they purport to own of each of their respective Subsidiaries
required to be listed on Schedule 8.5.2. All shares of such Capital Stock
constituting corporate shares have been validly issued and are fully paid and
nonassessable, all shares or units of such Capital Stock constituting equity in
other forms of entities (e.g. statutory trusts, limited liability companies or
partnerships) are not subject to any calls or assessments, no rights to
subscribe to any additional Capital Stock of any such Person have been granted,
and no options, warrants, or similar rights are outstanding, except as set forth
on Schedule 8.5.4.

  8.6   Authorization. The execution and delivery of this Credit Agreement and
the other Loan Documents to which each Borrower or any Guarantor is to become a
party and the performance by such Persons of the transactions contemplated
hereby and thereby (i) are within the authority of each Borrower and each
Guarantor, as applicable, (ii) have been duly authorized by all necessary
corporate or trust action, as applicable, (iii) do not conflict with, result in
any breach or contravention of or require any consent, waiver, authorization or
approval under any legal requirement to which any such Person is subject or any
judgment, order, writ, injunction, license or permit applicable to any such
Person, as applicable, and (iv) do not conflict with any provision of any such
Person’s Governing Documents or any Contractual Obligation of any such Person,
as applicable, except, in each case, where such conflict would not have a
Material Adverse Effect.

  8.7   Valid and Binding. Each of the Loan Documents constitutes the legal,
valid and binding obligation of each of the Borrowers and the Guarantors party
thereto, enforceable against each such Person in accordance with the respective
terms thereof, subject to bankruptcy, insolvency and similar laws of general
application affecting the rights and remedies of creditors generally and, with
respect to the availability of the remedies of specific enforcement, subject to
the discretion of the court before which any proceeding therefor may be brought.

  8.8   Deferred Compensation and ERISA. Except as could not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect, the
Borrowers, the Guarantors, the Pledged Entities and each ERISA Affiliate are in
material compliance with all applicable provisions and requirements of ERISA and
the regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their material obligations under
each Employee Benefit Plan. No ERISA Event has occurred or is reasonably
expected to occur except ERISA Events that, individually or in the aggregate,
could not reasonably be expected to result in a liability of any Borrower,
Guarantor, Pledged Entity or ERISA Affiliate in excess of $1,000,000. Except to
the extent required under Section 4980B of the Code, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employees of any Borrower, Guarantor,
Pledged Entity or ERISA Affiliate.

 

59



--------------------------------------------------------------------------------



 



No Employee Benefit Plan that is a group health plan within the meaning of
Part 6 of Title I of ERISA is self-insured or provides benefits by any means
other the purchase of insurance. None of the Borrowers, Guarantors, Pledged
Entities or any ERISA Affiliates has any Guaranteed Pension Plan except as may
be designated to the Lender in writing by the Borrowers from time to time. As of
the most recent valuation date for each Guaranteed Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate of all Guaranteed Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $1,000,000; and no “Reportable
Event” within the meaning of Section 4043 of ERISA has occurred with respect to
any Guaranteed Pension Plan. The granting of the Loans, the performance by the
Borrowers and the Guarantors of their respective obligations under the Loan
Documents and the Borrowers’, the Guarantors’ and the Pledged Entities’
conducting of their respective operations do not and will not violate any
provisions of ERISA or any Employee Benefit Plan.

  8.9   No Materially Adverse Contracts, Etc. Neither Borrower, no Guarantor, no
Pledged Entity, and none of their respective Subsidiaries is subject to, or in
breach or default under, any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation, that has or is expected in the
future to have, or where such breach or default has or is expected to have, a
Material Adverse Effect. Neither Borrower, no Guarantor, no Pledged Entity, and
none of their respective Subsidiaries is a party to, or in breach or default
under, any contract or agreement that has or is expected to have, or where such
breach or default has or is expected to have, any Material Adverse Effect.

  8.10   Compliance With Other Instruments, Laws, Etc. Neither Borrower, no
Guarantor, no Pledged Entity, and none of their respective Subsidiaries is in
violation of any provision of its Governing Documents, or any Contractual
Obligations or any legal requirements, including, without limitation, with
respect to any leverage limitations, or any environmental, hazardous substance
or regulatory matter, in any of the foregoing cases in a manner that could
result in the imposition of substantial penalties or result in a Material
Adverse Effect.

  8.11   Tax Status. The Borrowers, the Guarantors, the Pledged Entities and
their respective Subsidiaries (a) have filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which such Person is subject, and (b) have paid all Taxes shown or determined to
be due on such returns, reports and declarations, except those being contested
in good faith and by appropriate proceedings for which appropriate reserves have
been taken and are being maintained in accordance with GAAP. Except for Taxes
being contested as provided in clause (b) above, there are no unpaid Taxes in
any material amount claimed to be due in writing by the taxing authority of any
jurisdiction, and such Persons know of no basis for any such claim.

 

60



--------------------------------------------------------------------------------



 



  8.12   Holding Company and Investment Company Acts. Neither Borrower, no
Guarantor, no Pledged Entity, and none of their respective Subsidiaries is a
“holding company,” or an “affiliate” of a “holding company,” as such terms are
defined in the Public Utility Holding Company Act of 2005; nor are any such
Persons an “investment company,” or an “affiliated company” or a “principal
underwriter” of an “investment company,” as such terms are defined in the
Investment Company Act of 1940.

  8.13   Certain Transactions. Except as set forth on Schedule 8.13, as of the
date of this Credit Agreement, none of the Related Parties of either Borrower,
any Guarantor, any Pledged Entity or any of their respective Subsidiaries is
presently a party to any transaction with any such Persons (other than (a) for
services as employees, officers, trustees, agents, attorneys, representatives,
advisors or directors; (b) transactions (i) with fund entities which are
consolidated on the books of any such Person solely because of the application
of FIN 46 or other similar accounting pronouncements, and (ii) with public
investment funds that would have been so consolidated under FIN 46 or other
similar accounting pronouncements, except for the rights of the investors in
such funds to remove the general partners of such funds without cause; or
(c) such transactions between or among one or more members of The Related
Companies Group, on the one hand, and the Centerline Group, on the other hand,
entered into in the ordinary course of business upon terms and conditions no
less advantageous to the Centerline Group than would be available on an arm’s
length basis with a Person who is not an Affiliate), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, trustee, director or such employee or
any corporation, partnership, trust or other entity in which any officer,
trustee, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

  8.14   Loan Documents. All of the representations and warranties of the
Borrowers and the Guarantors made in the Loan Documents are true and correct in
all material respects.

  8.15   Regulations U and X. No portion of the Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 221 and 224.

  8.16   Solvency. Taking into account the Obligations hereunder, the Borrowers,
the Guarantors, the Pledged Entities and their respective Subsidiaries are on a
consolidated basis, taken as a whole, Solvent.

  8.17   No Material Change; No Default. There has been no (i) Material Adverse
Effect (except as set forth on Schedule 8.17), or (ii) Change in Control, in
each case since the date of the Borrowers’ and Guarantors’ last financial
statements most recently delivered to the Administrative Agent; and there is not
currently outstanding any Default.

 

61



--------------------------------------------------------------------------------



 



  8.18   Insurance. Each of the Borrowers, each of the Guarantors and each of
the Pledged Entities maintains in full force and effect such insurance with
financially sound and reputable insurers with respect to such Person’s
properties and business, against such casualties, liabilities and contingencies,
as are in accordance with the general practices of reasonably prudent businesses
engaged in similar activities in similar geographic areas and in amounts,
containing such terms, and in such forms as are reasonable and prudent in the
ordinary course of such Persons’ business.

  8.19   Use of Proceeds. The Borrowers will use the proceeds of the Loans and
will request the issuance of Letters of Credit only for the purposes and uses
specified in Section 3.

  8.20   Labor Matters. Except as could not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect, as of the date hereof,
there are no strikes, lockouts or slow downs against either Borrower, any
Guarantor or Pledged Entity or any of their respective Subsidiaries pending or,
to the knowledge of the Borrowers and Guarantors, threatened. The consummation
of the transactions contemplated by this Credit Agreement will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which either Borrower, any
Guarantor or Pledged Entity, or any of their respective Subsidiaries, is bound.
The hours worked by and payments made to employees of any such Persons have not
been in violation in any material respect of the federal Fair Labor Standards
Act or any other applicable federal, state, local or foreign law dealing with
such matters and all payments due from such Persons, or for which any claim may
be made against any of such Persons, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of such Persons.

  8.21   Exchange Listing. Intentionally deleted.

  8.22   No Broker or Finder. Neither Borrower, no Guarantor, and no other
Person acting on their behalf, has dealt with any broker, finder or other Person
who or which may be entitled to a broker’s or finder’s fee, or other
compensation, payable by the Creditor Parties or the Administrative Agent in
connection with the Loans, the execution and delivery of the Loan Documents, the
consummation of the transactions contemplated hereby, and the performance of the
Obligations.

  8.23   LIHTC Investments. All LIHTC Investments made with funds provided by
any of the Persons included in the Centerline Group have been made by Centerline
Investor LP. All LIHTC Investments in which Centerline Investor LP holds an
interest as of the Closing Date are listed on Schedule 8.23.

 

62



--------------------------------------------------------------------------------



 



  8.24   Non-Spinnaker Bonds. Neither CHC nor any of its Subsidiaries owns all
or any portion of any mortgage revenue bond except as set forth on Schedule
8.24.

  8.25   Supplemental Loans. As of the Closing Date, the aggregate principal
balance of all Supplemental Loans outstanding does not exceed $63,000,000.00.
There are currently outstanding no Supplemental Loans in connection with (a) any
properties associated with any equity investment, fund or guaranteed fund that
has CFin as the provider of either a direct or back-to-back credit default swap;
or (b) any debt with respect to which CFin is providing any credit enhancement.

  8.26   Information True, Complete and Not Misleading. All of the factual
information provided by or on behalf of the Borrowers or the Guarantors that is
contained or referred to in this Section and in the Schedules to this Credit
Agreement, and in the certificates and opinions furnished to the Administrative
Agent or the Lenders by or on behalf of the Borrowers and the Guarantors in
connection with this Credit Agreement or any other Loan Document, is true,
accurate and complete in all material respects, and omits no material fact
necessary to make the same, in light of the circumstances when made, not
misleading.

9. AFFIRMATIVE COVENANTS.
For so long as this Credit Agreement is in effect, and until such time as all of
the Obligations have been indefeasibly fully paid and performed, unless the
Creditor Parties shall otherwise consent in the manner provided for in
Section 23, the Borrowers and the Guarantors shall comply, jointly and
severally, and shall cause all of their Subsidiaries to comply, with the
following covenants:

  9.1   Punctual Payment. The Borrowers will duly and punctually pay or cause to
be paid the principal and interest on the Loans and all interest, fees and other
Obligations provided for in this Credit Agreement or any other Loan Document,
all in accordance with the terms of this Credit Agreement and the other Loan
Documents.

  9.2   Maintenance of Location and Office. Each Borrower and each Guarantor
will maintain (i) its jurisdiction of formation in Delaware, and its chief
executive office in New York, New York, or at such other jurisdiction or place
in the United States as such Borrower or Guarantor shall designate by not less
than thirty (30) days prior written notice to the Administrative Agent.

  9.3   Organizational Number. Neither Borrower, nor any Guarantor or Pledged
Entity, will change its organizational number or taxpayer identification number,
except upon thirty (30) days prior written notice to the Administrative Agent.

  9.4   Records and Accounts. Each Borrower and each Guarantor will keep, and
cause each of their respective Subsidiaries to keep, true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP.

 

63



--------------------------------------------------------------------------------



 



  9.5   Delivery of Financial Statements and Notices.

  9.5.1   Financial Statements, Reports, Etc. Each Borrower, EIT, CMC and CMP
will furnish to the Administrative Agent (in form and substance reasonably
acceptable to the Administrative Agent), either physically or through electronic
delivery, which shall promptly furnish to each Lender:

(a) within ninety (90) days after the end of each Fiscal Year with respect to
CHC, and within one hundred five (105) days after the end of each Fiscal Year
with respect to EIT, CMC and CMP, its consolidated balance sheet, income
statement, statement of equity and cash flow statement, and, with respect to CCG
and CHC, consolidating balance sheet and related statement of income showing the
financial condition of each such Person and its consolidated Subsidiaries as of
the close of such Fiscal Year and the results of its operations and the
operations of such Subsidiaries during such year, together with comparative
figures for the immediately preceding Fiscal Year. The consolidating statements
shall include separate figures for CAHA and Centerline Investors, as applicable.
Such balance sheets and related statements referred to above shall be audited by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, and shall
be accompanied by an opinion of such accountants (which opinion shall not be
qualified in any material respect), to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of such Person and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied. In addition, such audited
statements shall be accompanied by unaudited equity statements and cash flow
statements of CAHA and Centerline Investors, in both cases excluding the
partnerships it controls and consolidates, certified as true and correct by
CHC’s chief financial officer;
(b) within forty-five (45) days with respect to CHC, and within sixty (60) days
with respect to CCG, EIT, CMC and CMP, after the end of each of the first three
Fiscal Quarters of each fiscal year, each such Person’s consolidated balance
sheet, income statement, statement of equity and cash flow statement, and, with
respect to CCG and CHC, consolidating balance sheet and related statement of
income showing the financial condition of such Person and its consolidated
Subsidiaries as of the close of such Fiscal Quarter and the results of its
operations and the operations of such Subsidiaries during such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, and comparative figures for the
same periods in the immediately preceding Fiscal Year, all unaudited and
certified by such Person’s chief financial officer as fairly presenting the
financial condition and results of operations of such Person and its
consolidated Subsidiaries on a consolidated (and, in the case of CCG and CHC, a
consolidating) basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments. The consolidating statement shall include
separate figures for CAHA and Centerline Investors, as applicable. In addition,
such statements shall be accompanied by unaudited equity statements and cash
flow statements of CAHA and Centerline Investors, in both cases excluding the
partnerships it controls and consolidates, certified as true and correct by
CHC’s chief financial officer;

 

64



--------------------------------------------------------------------------------



 



(c) concurrently with any delivery of financial statements with respect to CHC
under clause (a) or (b) above, a certificate substantially in the form of
Exhibit 9.5.1(c) (a “Compliance Certificate”) of CHC’s chief financial officer
opining and certifying (i) that no Default has occurred or, if a Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Section 9.18.1, and
Sections 10.14 through 10.16 and, (x) setting forth the Borrowers’ calculation
of Consolidated EBITDA, Fixed Charges, Funded Debt, (y) certifying that there
has been no change in the business activities, assets or liabilities of any
Person reasonably likely to result in a Material Adverse Effect, or if there has
been any such change, describing such change in reasonable detail, and,
(z) certifying that the Borrowers and the Guarantors are in compliance with
Section 10.13;
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by such Persons
with the SEC, or with any national securities exchange, or distributed to its
shareholders, partners or members, as the case may be. In the event that CHC is
no longer required to file periodic and other reports to the SEC, the Borrowers
shall provide from time to time such statements and reports as CHC would have
been required to file on a so-called Form 8-K if it were still required to file
such statements and reports with the SEC;
(e) promptly after the receipt thereof by any such Person or any Subsidiary, a
copy of any “management letter” received by any such Person from its certified
public accountants, and the management’s response thereto; and
(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of such Persons or any of
their Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request;
(g) documents required to be delivered pursuant to Section 9.5.1(a), (b) or (d)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which such Person posts such documents,
or provides a link thereto, on such Person’s website on the internet; or (ii) on
which such documents are posted on such Person’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent);

 

65



--------------------------------------------------------------------------------



 



(h) by no later than the 10th day following CHC’s filing its Form 10Q with the
SEC, a report reflecting on a consolidated basis, and breaking out such
information separately for each of CHC’s consolidated group’s businesses, (i)
expenditures and receipts for the Fiscal Quarter just ended and for the
year-to-date through the end of such Fiscal Quarter, showing a comparison to the
Budget for such time period;
(i) by no later than the 10th day following the end of each Fiscal Quarter,
CHC’s internally generated cash expenditures report, in form and substance
consistent with such report prepared prior to the Closing Date and as the
Administrative Agent may reasonably request from time to time.
(j) by no later than the 15th day of each calendar month following the Closing
Date, a report setting forth the sale, during the prior month, of any
Collateral, reflecting the sale price, detailed expenses and detailed accounting
of Collateral Sale Proceeds for such sales; and
(k) by no later than December 1, 2009, a Budget for calendar year 2010.

  9.5.2   Notices. With reasonable promptness, but in all events within five
(5) Business Days after the Person described below has actual knowledge thereof:

(a) Defaults. Each Borrower and each Guarantor will, and will cause each of
their respective Subsidiaries to notify the Administrative Agent in writing of
the occurrence of any act, event or condition which constitutes a Default under
any of the Loan Documents, such notice to include a written statement of any
remedial or curative actions which such Person proposes to undertake to cure or
remedy any such Default before it becomes an Event of Default.
(b) Equity Collateral. Each Borrower and each Guarantor will, and will cause
each of their respective Subsidiaries to, give notice to the Administrative
Agent in writing of any events relating to the Equity Collateral that materially
adversely affect the rights of the Administrative Agent or any other Creditor
Parties with respect thereto.
(c) Litigation. Each Borrower and each Guarantor will, and will cause each of
their respective Subsidiaries to, give notice to the Administrative Agent in
writing of any litigation or proceedings threatened or any pending litigation
and proceedings affecting any such Person involving an amount in controversy
exceeding $2,000,000, or with respect to any of the foregoing Persons, that
could reasonably be expected to have a Material Adverse Effect, and stating the
nature and status of such litigation or proceedings. Each Borrower and each
Guarantor will, and will cause each of their respective Subsidiaries to, give
notice to the Administrative Agent in writing in form and detail reasonably
satisfactory to the Administrative Agent of any judgment in excess of $2,000,000
not covered by insurance, final or otherwise, against such Persons.
Notwithstanding the foregoing, the parties hereto agree that the litigation
listed on Schedule 8.2 shall be excluded from the notice provisions of this
Section.

 

66



--------------------------------------------------------------------------------



 



(d) Change in Credit Rating. Each Borrower and each Guarantor will, and will
cause each of their respective Subsidiaries to, give notice to the
Administrative Agent in writing of any change in any such Person’s credit
rating, or the credit rating pertaining to any debt obligations of any such
Person, as determined by Moody’s, S&P or any other nationally recognized rating
service from time to time.
(e) Management. The Borrowers and Guarantors will provide to the Administrative
Agent prompt notice in the event the relationship of any of their respective
officers or other members of senior management will be terminating.
(f) Material Adverse Change. Each Borrower and each Guarantor will, and will
cause each of its Subsidiaries to, give notice to the Administrative Agent in
writing of any events or circumstances that are reasonably likely to cause a
Material Adverse Effect.
(g) Notice to Lenders. The Administrative Agent will promptly furnish to each
Lender a copy of each notice received by the Administrative Agent under this
Section 9.5.2.

  9.5.3   True, Accurate and Complete Financial Statements. All financial
statements furnished hereunder shall be true, accurate and complete in all
material respects and shall fairly present in all material respects the
financial condition of such Persons as of the date thereof.

  9.5.4   Revisions to Schedule 8.5.2. The Borrowers and Guarantors shall
provide from time to time all information as the Administrative Agent may
reasonably request regarding any Subsidiaries listed on Schedule 8.5.2;
provided, however, that, with respect to proprietary or confidential information
that may be requested from time to time, the confidentiality of any such
information shall be maintained in accordance with the terms of Section 25.

  9.6   Existence; Conduct of Business.

  9.6.1   Statutory Trusts. Each of the Borrowers, the Guarantors and the
Pledged Entities, if any, that are organized as statutory trusts (see
Schedule 8.5.1) will (a) do or cause to be done all things necessary to preserve
and keep in full force and effect its existence as a Delaware statutory trust,
(b) preserve and keep in full force all of its rights and franchises, except
where such failure would not have a material adverse effect on the business,
assets or condition, financial or otherwise, of such Person, and (c) only engage
in Permitted Businesses and as contemplated by its Governing Documents.

 

67



--------------------------------------------------------------------------------



 



  9.6.2   Corporations. Each of the Borrowers, the Guarantors and the Pledged
Entities, if any, that are organized as corporations (see Schedule 8.5.1) will
(a) do or cause to be done all things necessary to preserve and keep in full
force and effect its existence as a Delaware corporation, (b) preserve and keep
in full force all of its rights and franchises, except where such failure would
not have a material adverse effect on the respective business, assets or
condition, financial or otherwise, of such Person, and (c) only engage in
Permitted Businesses and as contemplated by its Governing Documents.

  9.6.3   Limited Liability Companies. Each of the Borrowers, the Guarantors and
the Pledged Entities, if any, that are organized as limited liability companies
(see Schedule 8.5.1) will (a) do or cause to be done all things necessary to
preserve and keep in full force and effect such Person’s existence as a Delaware
limited liability company, (b) preserve and keep in full force all of such
Person’s rights and franchises, except where such failure would not have a
material adverse effect on the business, assets or condition, financial or
otherwise, of such Person, and (c) only engage in Permitted Businesses and as
contemplated by such Person’s Governing Documents.

  9.7   Insurance. Each of the Borrowers, each of the Guarantors, each of the
Pledged Entities and their respective Subsidiaries shall maintain with respect
to its business operations, and shall cause each of their respective
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to such properties and its business against such
casualties, liabilities and contingencies as shall be in accordance with the
general practices of reasonably prudent businesses engaged in similar activities
in similar geographic areas and in amounts, containing such terms, in such
forms, covering such risks and for such periods as may be reasonably acceptable
to the Administrative Agent. At the Administrative Agent’s request from time to
time, the Borrowers and Guarantors shall provide a comprehensive or partial list
(as requested) of all such policies and true, correct and complete copies of
some or all such policies, as may be requested.

  9.8   Taxes and Trade Debt. The Borrowers and each Guarantor and Pledged
Entity will, and will cause each of their Subsidiaries to, duly pay and
discharge, or cause to be paid and discharged, before the same shall become
overdue, all Taxes imposed upon it and its real properties, sales and
activities, or any part thereof, or upon the income or profits therefrom, except
for those Taxes which any such Person is contesting in good faith by appropriate
proceedings and with respect to which appropriate reserves have been established
and are being maintained in accordance with GAAP.

 

68



--------------------------------------------------------------------------------



 



  9.9   Compliance with Laws, Contracts, Licenses, and Permits. Each Borrower,
each Guarantor and each Pledged Entity will, and will cause each of their
respective Subsidiaries to, comply with (a) all applicable legal requirements
now or hereafter in effect wherever its business is conducted, (b) the
provisions of its Governing Documents, and (c) all of its Contractual
Obligations (except during any period where such compliance is not permitted by
the terms of this Credit Agreement), except to the extent the failure to comply
with any of the foregoing would not be reasonably expected to result in a
Material Adverse Effect. If at any time while any Obligation is outstanding, any
authorization, consent, permit or license from any Governmental Authority, or
other third party consents, approvals, or notifications, shall become necessary
or required in order that any such Person may fulfill any of its respective
Obligations under any of the Loan Documents, such Person will promptly take or
cause to be taken all reasonable steps within its respective power to obtain
such authorization, consent, permit or license, or other third party consents,
and to provide such notifications, and furnish the Administrative Agent with
evidence thereof.

  9.10   Indemnification Against Payment of Brokers’ Fees. Each Borrower and
each Guarantor agrees to defend, indemnify and hold harmless the Administrative
Agent and each other Creditor Party from and against any and all liabilities,
damages, penalties, costs, and expenses, relating in any manner to any brokerage
or finder’s fees in respect of the Loans (except as resulting from any
arrangements or agreements made with any broker or finder by the Administrative
Agent or another Creditor Party).

  9.11   Fiscal Year. The fiscal year of each Borrower and each Guarantor (and
each of their Subsidiaries) presently ends on December 31 of each year. If any
of the Borrowers, the Guarantors or their Subsidiaries shall change their fiscal
year end, such Person shall promptly furnish the Administrative Agent with
thirty (30) days prior written notice thereof.

  9.12   Place for Records; Inspection. The Borrowers, the Guarantors and the
Pledged Entities shall maintain all of their business records at the address
specified in Section 18. Upon reasonable notice and at reasonable times during
normal business hours, the Administrative Agent and, during such time as there
is outstanding any Default, each Lender shall have the right to examine each
Borrower’s, each of the Guarantor’s, and each Pledged Entity’s property and make
copies of and abstracts from each such Person’s books of account, correspondence
and other records and to discuss their respective financial and other affairs
with any of their respective senior officers and any accountants hired by any
such Person, it being agreed that the Administrative Agent and each Lender
receiving any such information shall hold such information in confidence in
accordance with the provisions of Section 25. Any transferee of any portion of
the Loans or any holder of a participation interest in the Loans shall be
entitled to deal with such information in the same manner and in connection with
any subsequent transfer of its interest in the Loans or of further participation
interests therein; provided, however, that the Administrative Agent, or any
Lender, transferee, holder or participant shall be bound by the confidentiality
provisions of Section 25.

 

69



--------------------------------------------------------------------------------



 



  9.13   Replacement Documentation. Upon receipt of an affidavit of an officer
of the Administrative Agent or a Lender as to the loss, theft, destruction or
mutilation of any Note, or as to any other Loan Document which is not of public
record, and, in the case of any such loss, theft, destruction or mutilation,
upon surrender and cancellation of such Note or other Loan Document, each
Borrower and each Guarantor will promptly issue, in lieu thereof, a replacement
Note or other Loan Document which shall be, as applicable, in the same principal
amount thereof and otherwise of like tenor.

  9.14   Further Assurances. Each Borrower and each Guarantor will cooperate
with, and will cause each of its Subsidiaries to cooperate with, the
Administrative Agent and execute such further instruments and documents as the
Administrative Agent shall reasonably request to carry out to the Administrative
Agent’s reasonable satisfaction the transactions contemplated by this Credit
Agreement and the other Loan Documents.

  9.15   Guaranties. Each of the Guarantors shall at all times comply with the
terms and conditions of its respective Guaranty.

  9.16   Additional Information. Without derogating the Borrowers’ obligations
hereunder, and each Guarantor’s obligations pursuant hereto and to its
respective Guaranties, each Borrower and each Guarantor will promptly supply the
Administrative Agent with such additional information relating to this Credit
Agreement and the other Loan Documents and the performance of the Obligations
contemplated hereby and thereby as the Administrative Agent may hereafter
reasonably request from time to time.

  9.17   Exchange Listing. [Intentionally deleted].

  9.18   Consolidated EBITDA Covenant; Additional Guarantors and Pledged
Entities.

  9.18.1   Consolidated EBITDA Covenant. The Borrowers and Guarantors shall
cause the Consolidated EBITDA generated in the aggregate by the Borrowers, the
Guarantors (other than CCC), and the Pledged Entities (excluding Consolidated
EBITDA generated by CFin Holdings) to comprise at least 90% of the Consolidated
EBITDA of CHC on a consolidated basis (excluding Consolidated EBITDA generated
by CFin Holdings) (the “Consolidated EBITDA Covenant”).

  9.18.2   Additional Guarantors or Pledged Entities. Unless there exists a
Valid Business Impediment, the Borrowers and the Guarantors shall cause
additional Persons which are Subsidiaries of a Borrower or a Guarantor to become
Guarantors from time to time so as to assure compliance with the Consolidated
EBITDA Covenant. In the event that there exists a Valid Business Impediment to
such a Person becoming a Guarantor hereunder, the Borrowers and the Guarantors
shall cause the holders of all the Capital Stock of such Person to be pledged to
the Administrative Agent in order for such Person to become a Pledged Entity.

 

70



--------------------------------------------------------------------------------



 



  9.19   EIT Preferred Shares Covenants. EIT shall maintain, with no material
modifications, all covenants applicable to and binding upon EIT Preferred
Shares.

  9.20   Ownership of CCG, Guarantors and Pledged Entities.

(a) Holding Trust shall hold at all times, beneficially and of record, 100% of
the EIT Common Shares and voting control of EIT, on a fully diluted basis,
assuming the conversion of all convertible securities, the granting of all
authorized options and equity awards and the exercise of all options, warrants,
subscription rights, preemptive rights and other similar rights.
(b) Holding Trust and EIT shall not issue any additional Capital Stock or any
rights or instruments convertible into Capital Stock.
(c) CHC shall hold at all times, beneficially and of record, (i) all of the
Capital Stock of CCG, (ii) all of the Capital Stock of Centerline/AC, and
(iii) 100% of the Common Shares of Beneficial Interest of Holding Trust (as
defined in the Governing Documents of Holding Trust).
(d) Centerline/AC shall hold at all times, beneficially and of record, 100% of
the “Common Units” of Centerline Investors (as defined in Centerline Investors’
Governing Documents).
(e) Centerline Investors shall hold at all times, beneficially and of record,
99.99% of the Capital Stock of Centerline REIT Inc.
(f) Centerline REIT Inc. shall hold at all times, beneficially and of record,
all of the Capital Stock of (i) ARCap 2004-RR3 Resecuritization, Inc. and
(ii) ARCap 2005-RR5 Resecuritization, Inc.
(g) CCG shall hold at all times, beneficially and of record, (i) all of the
Common Units of CCC (as defined in the Governing Documents of CCC), (ii) 1% of
the Capital Stock of CAHA, (iii) all of the Capital Stock of CMC and CMP,
(iv) all of the Capital Stock of Centerline Finance Corporation, (v) all of the
Capital Stock of Credit Management, (vi) all of the Capital Stock of CM Investor
LLC, and (vii) all of the Capital Stock of Centerline Servicing, Inc.
(h) CCC shall hold at all times, beneficially and of record, 99% of the Capital
Stock of CAHA.
(i) CCG shall maintain at all times direct ownership of at least 30% of the
voting and common equity interests in the Capital Stock of CFin Holdings.
(j) CFin Holdings shall maintain at all times direct ownership of 100% of the
voting and common equity interests in the Capital Stock of CFin.
(k) CAHA shall hold at all times, beneficially and of record, 49% of the Capital
Stock of Centerline Investor LP.
(l) Centerline Holdings LLC shall hold at all times, beneficially and of record,
51% of Centerline Investor LP, and 100% of Centerline Investor LP II.

 

71



--------------------------------------------------------------------------------



 



  9.21   Blizzard.

  9.21.1   Blizzard Covenant. CHC shall, and shall cause any of its
Subsidiaries, to satisfy the Blizzard Covenant.

  9.21.2   Blizzard Credit Facility. CHC has granted to the Administrative
Agent, for the benefit of the Lenders, a lien and security interest in that
certain promissory note in face amount of $80,000,000.00, payable to CHC,
executed and delivered in connection with the Blizzard Credit Facility (the
“Blizzard Note”). The Borrowers and Guarantors agree that CHC will turn over any
principal payment under the Blizzard Note to the Administrative Agent for the
benefit of the Lenders and will not accept any distribution of property from
Blizzard or any successor in interest to Blizzard in partial or complete payment
of any principal outstanding under the Blizzard Note, unless such property is
simultaneously assigned to or made subject to a lien or security interest in
favor of the Administrative Agent for the benefit of the Lenders.

  9.21.3   Blizzard Reorganization. In furtherance of the forgoing provisions of
this Section 9.21, the Borrowers and Guarantors shall cause prompt delivery to
the Administrative Agent of any proposal from Blizzard or any successor in
interest to Blizzard for the repayment or extinguishment of the Blizzard Note or
the exchange of the Blizzard Note for any property or interest including without
limitation any interest in any trust or other vehicle created under a plan that
is approved under the provisions of the federal Bankruptcy Code (11 USC
Sections 101 et seq) (the “Bankruptcy Code”) (a “Plan”). The Borrowers and the
Guarantors agree that they will not enter into any agreement to enter into a
Plan or consent to a Plan, without the prior written consent of the
Administrative Agent. The Administrative Agent shall not release its lien and
security interest in the Blizzard Note unless it has approved of a Plan and is
satisfied that all steps have been taken on behalf of the Borrowers, the
Guarantors and Blizzard or any trustee or other fiduciary under a Plan to assure
the Administrative Agent that it will receive an assignment of or lien on any
interest or property being distributed to any Borrower or Guarantor under any
Plan.

  9.22   Payment of Deferred Fees. Intentionally deleted.     9.23   Unfunded
Escrow. Intentionally deleted.     9.24   Revolving Loan/Term Loan True Up.
Intentionally deleted.

 

72



--------------------------------------------------------------------------------



 



  9.25   Distributions from Subsidiaries. Following the occurrence, and during
the continuation, of any Default, the Borrowers shall cause each of their
Subsidiaries that are not Guarantors to make Distributions of all cash and other
assets to the extent that such Distributions (i) will not cause any such
Subsidiary to be in default of any contractual obligation or legal requirement
incurred or undertaken prior to the date hereof in the ordinary course of
business consistent with past practices with respect to both type and magnitude,
and (ii) such cash or assets are not necessary for such Subsidiary to retain in
order to continue operating its business in the ordinary course consistent with
the Budget with respect to both type and magnitude.

  9.26   Sale of Non-Core Assets. With respect to the assets listed on
Schedule 9.26 (the “Non-Core Assets”) the Borrowers and the Guarantors shall use
their commercially reasonable best efforts to (a) sell or cause to be sold all
or any portion of such Non-Core Assets; (b) collect or cause to be collected all
or any portion of outstanding principal and accrued interest on such Non-Core
Assets consisting of Indebtedness for borrowed money to a debtor that is not a
Borrower, Guarantor or Pledged Entity (a “Non-Core Asset Loan”); or
(c) otherwise monetize or cause to be monetized such Non-Core Assets (without
any Borrower, Guarantor, Pledged Entity or any of their Affiliates incurring any
Indebtedness in connection with such monetization); as soon as practicable after
the Closing Date upon terms and conditions reasonably acceptable to the Required
Lenders. The Lenders hereby acknowledge and agree that any collection of all
outstanding principal and accrued interest on a Non-Core Asset Loan shall be
deemed to be upon terms and conditions reasonably acceptable to the Required
Lenders. The Borrowers and Guarantors shall deliver, or cause to be delivered,
to the Administrative Agent all proceeds from any such sale, collection or
monetization, net of reasonable transaction costs and fees to unrelated third
parties, to be applied in accordance with the terms of Section 4.2.3. In
furtherance of the foregoing, the Borrowers and the Guarantors shall be required
to sell or cause to be sold, collect or cause to be collected or monetize or
cause to be monetized Non-Core Assets generating such net proceeds, and shall
deliver to the Administrative Agent such net proceeds, equal to or greater than
the following amounts by the following deadlines: (a) net proceeds equal to at
least $1,000,000.00 shall be delivered to the Administrative Agent from the sale
of Non-Core Assets on or before March 31, 2009, (b) net proceeds equal to at
least an additional $1,000,000.00 (aggregating, with proceeds delivered under
clause (a) of this Section, $2,000,000) shall be delivered to the Administrative
Agent from the sale of Non-Core Assets on or before June 30, 2009 (c) net
proceeds equal to at least an additional $1,500,000.00 (aggregating, with
proceeds delivered under clauses (a) and (b) of this Section, $3,500,000) shall
be delivered to the Administrative Agent from the sale of Non-Core Assets on or
before September 30, 2009, and (d) net proceeds equal to at least an additional
$2,000,000.00 (aggregating, with proceeds delivered under clauses (a), (b) and
(c) of this Section, $5,500,000) shall be delivered to the Administrative Agent
from the sale of Non-Core Assets on or before December 31, 2009.

 

73



--------------------------------------------------------------------------------



 



  9.27   LIHTC Investments. The Borrowers and Guarantors shall cause all LIHTC
Investments that are made from funds provided by CHC or its Subsidiaries to be
made by Centerline Investor LP. On or before the fifteenth day of each calendar
month after the Closing Date, the Borrowers shall provide to the Administrative
Agent a revised version of Schedule 8.23 which shall describe all LIHTC
Investments currently in place as of the last day of the immediately preceding
calendar month.

  9.28   Anticipated Cash Flow. The Borrowers and Guarantors have informed the
Administrative Agent and the Lenders that they anticipate receiving in the
ordinary course of business during the period commencing on the Closing Date and
ending on July 15, 2009, cash flow from (a) releases of funds from the Bond
Stabilization Escrow Account aggregating in excess of $20,000,000.00,
(b) payments of B Bond Cash Flow in amounts sufficient for at least $7,000,000
to have been applied to pay down the Loans in accordance with the terms of
Section 4.2.4(a). In furtherance of the foregoing, and in furtherance of the
covenant set forth in Section 9.26, on or before July 15, 2009, the Borrowers
and Guarantors hereby covenant and agree that at least $30,000,000 shall be
generated from (i) the sale, collection or monetization of Non-Core Assets,
(ii) the release of funds from the Bond Stabilization Escrow Account, and
(iii) payments of B Bond Cash Flow, so as to cause the then outstanding
principal balance of the Term Loan (and, in turn, the Term Loan Limit) to be
less than $39,000,000 on July 15, 2009. In the event that the outstanding
principal balance of the Term Loan as of July 15, 2009 equals or exceeds
$39,000,000, the Borrowers and Guarantors shall immediately make payment to the
Administrative Agent to reduce the outstanding principal balance of the Term
Loan to less than $39,000,000.

10. NEGATIVE COVENANTS; FINANCIAL COVENANTS.
For so long as this Credit Agreement is in effect, and until such time as all of
the Obligations have been indefeasibly fully paid and performed, unless the
Creditor Parties shall otherwise consent to the extent and in the manner set
forth in Section 23, the Borrowers and the Guarantors shall comply, jointly and
severally, with the following covenants:

  10.1   Liens. The Borrowers and Guarantors shall not create, incur or assume,
and they shall not permit or suffer any Pledged Entity creating, incurring or
assuming, any Lien upon or with respect to any of such Person’s assets,
including, without limitation, any Capital Stock, except (collectively,
“Permitted Liens”):

  10.1.1   Affordable Housing Syndications. Liens on Capital Stock in Affiliates
that own multi-family affordable housing projects granted by such Persons to
secure capital contribution obligations, or Liens granted by such Affiliates, in
the ordinary course of CHC’s Subsidiaries’ multi-family affordable housing
business;

  10.1.2   Governmental Charges. Liens or charges for current Taxes which are
not delinquent or which remain payable without penalty, or the validity of which
is being contested in good faith by appropriate proceedings upon stay of
execution of the enforcement thereof; provided the obligor with respect thereto
shall have set aside on its books and shall maintain adequate reserves for their
payment in conformity with GAAP;

 

74



--------------------------------------------------------------------------------



 



  10.1.3   Liens Contemplated Hereby. Liens in favor of the Administrative
Agent, on behalf of the Lenders, pursuant to and as contemplated by the terms
hereof and by the terms of the other Loan Documents;

  10.1.4   Warehouse Lines. Liens pursuant to any mortgage warehouse line of
credit (provided that (i) no Lien in connection with any mortgage warehouse line
of credit gives rise to any interest in any of the Collateral, and
(ii) underlying mortgage loans made under such warehouse lines shall be entered
into pursuant to unconditional purchase commitments (subject to program
deliverable and other requirements arising in the ordinary course of business
consistent with past practices) from Fannie Mae or Freddie Mac, or other
investors acceptable to the Required Lenders in their reasonable discretion, on
terms and conditions consistent with the mortgage warehouse line of credit
utilized by CMC on the date hereof);

  10.1.5   Existing Liens. Liens existing on the date hereof and listed on
Schedule 8.3; provided that (i) the property covered thereby is not changed,
(ii) the amount secured or benefited thereby is not increased, (iii) the direct
or any contingent obligor with respect thereto is not changed, and (iv) any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 10.3;

  10.1.6   Mechanics Liens, etc. Landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like statutory Liens arising in
the ordinary course of business which are not overdue for a period of more than
thirty (30) days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

  10.1.7   Pledges & Deposits. Liens (including pledges and deposits) incurred
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security legislation, other than any
Lien imposed by ERISA;

  10.1.8   Bids. Liens (including pledges and deposits) incurred to secure the
performance of bids, trade contracts, tenders, and leases (other than
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

  10.1.9   Easements. Easements, rights-of-way, restrictions, reservations,
covenants, conditions, encroachments, other minor defects or irregularities of
title, and other similar encumbrances affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

75



--------------------------------------------------------------------------------



 



  10.1.10   Judgments. Liens securing judgments for the payment of money not
constituting an Event of Default under Section 11.1.7;

  10.1.11   Purchase Money. Liens securing Indebtedness that was permitted under
Section 10.3.1(e)of the Original Agreement; provided that (i) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

  10.1.12   Precautionary UCC Financing Statements. The interest of a lessor
under Liens arising from precautionary UCC financing statement filings regarding
leases (other than Indebtedness) entered into by such Persons in the ordinary
course of business;

  10.1.13   Bankers’ Liens. Liens that are contractual or statutory set-off
rights arising in the ordinary course of business with financial institutions or
bankers’ Liens on deposits of cash in favor of banks or other depository
institutions, solely to the extent incurred in connection with the maintenance
of such deposit accounts in the ordinary course of business;

  10.1.14   Licenses. Any interest or title of a licensor, lessor or sublessor
under any license or lease agreement pursuant to which rights are granted to
such Persons;

  10.1.15   Public Utilities. Deposits or pledges in favor of public or private
utility companies arising in the ordinary course of business and not out of any
extraordinary transaction;

  10.1.16   Debt Liens. Liens in existence on the Closing Date on the property
of any Borrower, Guarantor or Pledged Entity securing secured Indebtedness that
was permitted pursuant to clauses (f), (j), (k), (l), (m), (q) or (r) of
Section 10.3.1 of the Original Agreement, solely if and to the extent that
Indebtedness so secured was Permitted Indebtedness under the Original Agreement
with respect to the Borrower, Guarantor or Pledged Entity granting such Lien;
and

  10.1.17   Bond Transaction. Liens of Freddie Mac in connection with the Bond
Transaction.

 

76



--------------------------------------------------------------------------------



 



  10.2   Negative Pledge and Double Negative Pledge.

  10.2.1   Negative Pledge. CCG shall not grant, create, or suffer to be granted
or created, any Lien on the Capital Stock directly or indirectly held by it of
CFin Holdings, CMC or CMP.

  10.2.2   Double Negative Pledge. Other than pursuant to the terms of this
Credit Agreement, in no event shall CCG agree with, or become obligated to, any
other Person to refrain from granting or creating a Lien on the Capital Stock of
CFin Holdings, CMC or CMP.

  10.3   Indebtedness. The Borrowers and Guarantors shall not incur, assume or
become obligated with respect to, or permit or suffer any Pledged Entity
incurring, assuming or becoming obligated with respect to, directly or
indirectly, any Indebtedness (on a consolidated and individual basis) except the
following (collectively, “Permitted Indebtedness”):

  10.3.1   Types of Permitted Indebtedness and Persons to whom they Apply. Set
forth below is a list of each type of Permitted Indebtedness with a listing
regarding which entities may incur, without duplication, the particular type of
Permitted Indebtedness:

(a) Indebtedness existing on the date of this Credit Agreement, listed and
described, but only to the extent so listed and described and only with respect
to the Person disclosed to be liable with respect to each specific Indebtedness,
on Schedule 10.3.1; and, with respect to (i) such Permitted Indebtedness
consisting of equipment leases and (ii) such Permitted Indebtedness of CMC or
CMP pursuant to mortgage warehouse lines of credit, any renewals, extensions or
replacements of such Indebtedness, provided, however, that such renewals,
extensions and replacements shall be on substantially the same terms and
conditions, and shall constitute Permitted Indebtedness of the same Person, as
the Permitted Indebtedness that is then being renewed extended or replaced;
(b) The Borrowers, the Guarantors and the Pledged Entities may incur
Indebtedness for Taxes to the extent that payment thereof shall at the time not
be required to be made in accordance with Section 9.8;
(c) Each of the Borrowers, the Guarantors and the Pledged Entities may incur
Indebtedness, to the extent that such Person has generally incurred such
Indebtedness in the ordinary course of business consistent with past practices,
on open account incurred by any such Person for the purchase price of services,
materials and supplies (not as a result of borrowing) for Working Capital
Purposes, so long as all of such open account Indebtedness shall be promptly
paid and discharged when due or in conformity with customary trade terms and
practices, except for any such open account Indebtedness which is being
contested in good faith by such Person and as to which adequate reserves
required by GAAP have been established and are being maintained and as to which
no Lien has been placed on any property of such Person;

 

77



--------------------------------------------------------------------------------



 



(d) The Borrowers, the Guarantors and the Pledged Entities may incur
Indebtedness consisting of obligations owed by a Borrower, Guarantor or a
Pledged Entity to any of their respective Affiliates; provided, however, that if
any such Affiliate is not a Borrower or a Guarantor, such Indebtedness must be
subordinated to the Obligations in accordance with the Intercompany
Subordination Agreement upon terms and conditions satisfactory to the
Administrative Agent (other than such Indebtedness arising out of tax credit
transactions as contemplated by Section 10.1.1 of the Loan Agreement between or
among one or more members of The Related Companies Group, on the one hand, and
the Centerline Group, on the other hand, entered into in the ordinary course of
business upon terms and conditions no less advantageous to the Centerline Group
than would be available on an arm’s length basis with a Person who is not an
Affiliate);
(e) Intentionally deleted;
(f) Intentionally deleted;
(g) Each of the Borrowers and the Guarantors shall be jointly and severally
liable for and may incur the Obligations;
(h) Each of the Borrowers, the Guarantors and the Pledged Entities may incur
Indebtedness consisting of cash management charges, or arising out of ACH
services, in each case incurred in the ordinary course of business consistent
with such entity’s past practices;
(i) Each of CMC and CMP may incur Indebtedness in respect of mortgage warehouse
lines of credit; provided that underlying mortgage loans made under such
warehouse lines shall be entered into pursuant to unconditional purchase
commitments from Fannie Mae or Freddie Mac, or other investors acceptable to the
Required Lenders in their reasonable discretion, on terms and conditions
consistent with the mortgage warehouse line of credit utilized by CMC on the
date hereof;
(j) Intentionally deleted;
(k) Intentionally deleted;
(l) Intentionally deleted;
(m) Intentionally deleted;
(n) Intentionally deleted;
(o) Each of CHC, CCG, CAHA, Centerline REIT Inc., Centerline Servicing Inc.,
CFin Holdings, Centerline/AC, CMC, CMP and Centerline Finance Corporation may
incur Indebtedness in respect of workers’ compensation claims;

 

78



--------------------------------------------------------------------------------



 



(p) Intentionally deleted;
(q) Each of Holding Trust, SPV I, SPV II and, to the extent not included as a
Risk-Adjusted Contingent Liability, CHC,may incur Indebtedness in connection
with the Bond Transaction, solely if and to the extent that such Permitted
Indebtedness results from circumstances or events beyond the control of either
Borrower or any of their Subsidiaries causing Risk-Adjusted Contingent
Liabilities arising under Bond Transactions consummated prior to October 31,
2008, to be re-characterized as GAAP liabilities;
(r) Intentionally deleted;
(s) Each of the Borrowers may incur (i) Risk-Adjusted Contingent Liabilities
solely to the extent that such Risk-Adjusted Contingent Liabilities arising
after the date hereof arise solely out of risk-sharing arrangements with Fannie
Mae and Freddie Mac with respect to mortgage loan originations on multifamily
properties incurred in the ordinary course of business consistent with past
practices both in terms of type and magnitude and as contemplated by Section 19
of Exhibit 1.1D; and (ii) additional Risk-Adjusted Contingent Liabilities which
are included in the full face amount thereof in the definition of Funded Debt
solely to if and to the extent that such Risk-Adjusted Contingent Liabilities
existed prior to October 31, 2008, and the events or circumstances causing such
Risk-Adjusted Contingent Liabilities to be re-characterized so as to be included
in the definition of Funded Debt are beyond the control of either Borrower or
any of their Subsidiaries;
(t) Intentionally deleted;
(u) Intentionally deleted; and
(v) If and to the extent that the accrual by CHC, CCC and Centerline Investors
resulting from the failure to pay Distributions pursuant to Section 10.6
constitutes Indebtedness, such Indebtedness shall constitute Permitted
Indebtedness.

  10.3.2   CHC. CHC may incur, without duplication:

(a) Intentionally deleted;
(b) Indebtedness to Fannie Mae, Freddie Mac, GNMA, FHA or other parties with
whom CHC or its Subsidiaries originate, sell, repurchase or service mortgage
loans, to the extent directly relating to or arising out of such origination,
sale, repurchase, or servicing in the ordinary course of business; and
(c) Indebtedness secured by real property acquired upon foreclosure of
mortgages, to the extent directly related to such real property, not in excess
of the fair market value thereof, and reasonably expected by CHC to be recovered
from the sale or other disposition of the subject real property;

 

79



--------------------------------------------------------------------------------



 



  10.3.3   The Borrowers. The Borrowers may incur, without duplication:

(a) Intentionally deleted; and
(b) Each of the Borrowers may incur Subordinated Debt.

  10.3.4   CCG. CCG may incur, without duplication:

(a) Intentionally deleted; and
(b) Intentionally deleted.

  10.3.5   Centerline Investors. Intentionally deleted.

  10.3.6   EIT. Intentionally deleted.

  10.4   Merger; Ownership Interests; Sale of Assets. The Borrowers and
Guarantors shall not, and shall not permit or suffer any of the Pledged Entities
to, with respect to each such Person:

  10.4.1   Mergers, Consolidations and Asset Sales. Merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of such Person.

  10.4.2   Other Asset Transfers. effect any sale, disposition, contribution or
other transfer of their respective tangible or intangible assets other than (a)
with the prior written consent of the Required Lenders, sales, dispositions,
contributions or other transfers to other entities included among the Borrowers,
the Guarantors and the Pledged Entities; (b) with the prior written consent of
the Required Lenders, sales generating Collateral Sale Proceeds applied to
prepay the Loans in accordance with the terms of Section 4.2.2; and (c) sales of
LIHTC Investments in the ordinary course of Centerline Investor LP’s business
consistent with past practices.

 

80



--------------------------------------------------------------------------------



 



  10.5   Loans, Guarantees and Investments.

  10.5.1   Limitations on Loans and Guarantees. The Borrowers and Guarantors
will not make, and will not permit or suffer any of the Pledged Entities making,
any loans, advances or extensions of credit to any Person, or making any
guaranty or surety for any Person, except (a) advances to the Borrowers’, the
Guarantors’, the Pledged Entities’ or their respective Subsidiaries’ employees
in the ordinary course of business for reasonable expenses consistent with the
Budget to be incurred by such employees for the benefit of such advancing
Person; and (b) loans made by CAHA to a Person developing a property entitled to
low income housing tax credits in connection with a LIHTC Investment where such
loan is consistent with CAHA’s past practices of making so-called
“pre-development loans,” the proceeds of any such loans is drawn from funds
available under the Revolving Portion, the aggregate principal balance of all
such loans outstanding at any time does not exceed $500,000, and each such loan
is reflected on the Budget; and (c) Supplemental Loans where the aggregate
principal balance of all Supplemental Loans outstanding at any time does not
exceed (i) $72,800,000.00 in 2009, and (ii) $85,600,000 in 2010. All LIHTC
Investments referenced in clause (b) above shall be made solely with funds
borrowed hereunder that are available to be borrowed as part of the Revolving
Portion. None of the Supplemental Loans referenced in clause (c) above shall be
in connection with (y) any properties associated with any equity investment,
fund or guaranteed fund that has CFin as the provider of either a direct or
back-to-back credit default swap; or (z) any debt with respect to which CFin is
providing any credit enhancement.

  10.5.2   Further Exception to Limitations on LIHTC Investments.
Notwithstanding any other provision of this Credit Agreement, the parties hereto
(a) acknowledge that as of the Closing Date the aggregate amount invested by
Centerline Investor LP in LIHTC Investments is $29,658,740.00; and (b) agree
that from the Closing Date through the close of business on January 30, 2009 the
first $4,658,740.00 of proceeds from any sale of LIHTC Investments may be used
by Centerline Investor LP in order to make additional LIHTC Investments or by
CHC or its Subsidiaries for Working Capital Purposes. After the close of
business on January 30, 2009, all proceeds from the sale of LIHTC Investments
shall be applied to reduce (i) the outstanding principal balance of the Termed
Out Revolver and the Revolving Credit Limit until such time as the aggregate
amount invested by Centerline Investor LP in LIHTC Investments is reduced to
$25,000,000, and (ii), thereafter, the outstanding principal balance of the
Revolving Portion in order to create additional availability under the Revolving
Portion.

  10.6   Distributions. CCG, the Guarantors and the Pledged Entities shall not
make any Distributions to any Persons other than (a) to a Person that is a
Borrower or a Guarantor; (b) to a Person that is a Pledged Entity provided that
such Pledged Entity, within one Business Day, makes a further Distribution of
such amounts to a Person that is a Borrower or a Guarantor; (c) to a Person that
is not a Borrower or a Guarantor to the extent that such Distributions are
(i) limited to an amount not to exceed $25,000 per year and (ii) made to holders
of that certain 12.5% preferred stock of Centerline REIT Inc., solely as
permitted pursuant to the terms of that certain Amended and Restated Certificate
of Incorporation of Centerline REIT Inc., as amended, as in effect on
December 5, 2008; and (d) to the holders of the EIT Preferred Shares or the
holders of any securities into which the EIT Preferred Shares are converted if
and to the extent that such Distributions are made solely out of funds received
from Freddie Mac as contemplated by the Bond Transaction.

 

81



--------------------------------------------------------------------------------



 



  10.7   Distributions After Default. [Intentionally deleted].

  10.8   Affiliate Indebtedness. So long as a Default has occurred and is
continuing, no Borrower, Guarantor or Pledged Entity will make any payments to
any Affiliate that is not a Borrower or Guarantor on account of any Indebtedness
owed by such Person to such Affiliate, other than: (a) reimbursements for the
payment of Taxes; (b) payments in order to cover operating expenses incurred in
the ordinary course of business, provided that such expenses are upon terms and
conditions no more favorable to such Affiliate than would be available in an
arms-length transaction between independent parties; and (c) payments to The
Related Companies Group on account of obligations incurred in the ordinary
course of business, provided that such expenses are upon terms and conditions no
more favorable to such Affiliate than would be available in an arms-length
transaction between independent parties.

  10.9   Purchase of Margin Stock. Except with the prior written consent of the
Administrative Agent, the Borrowers and the Guarantors shall not utilize and
shall not permit or suffer any other Person utilizing, any part of the proceeds
of the Loans to purchase or carry any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.

  10.10   Transactions with Affiliates. Except as permitted by Section 10.1, or
with the prior written consent of the Administrative Agent, the Borrowers and
the Guarantors shall not enter, and shall not permit or suffer the Pledged
Entities entering, into any purchase, sale, lease or other transaction with an
Affiliate (other than the Borrowers, the Guarantors or the Pledged Entities),
except in the ordinary course of business on terms that are no less favorable to
the Borrower, Guarantor or Pledged Entity, as the case may be, than those that
might be obtained at the time in a comparable arm’s-length transaction with any
Person who is not an Affiliate.

  10.11   Amendment to Governing Documents. Except with the prior written
consent of the Administrative Agent, the Borrowers, Guarantors and Pledged
Entities shall not amend or agree with any Person to vary the terms of any of
their respective Governing Documents; provided, however, that any such Person
may enter into such amendments or agreements if such change or amendment does
not or will not adversely affect (a) the liability, risk or rights of any
Creditor Party under any of the Loan Documents or in connection with any of the
transactions contemplated hereby or thereby, or (b) the status of such Person as
an entity that would not be substantively consolidated with any other of the
Borrowers, the Guarantors or the Pledged Entities in the event any of them is
the debtor in any bankruptcy proceeding.

  10.12   Business Lines. The Borrowers and the Guarantors shall not engage, and
shall not permit or suffer any Pledged Entity engaging, in any business lines,
other than their respective lines of business as of the date of this Credit
Agreement and such lines of business reasonably related or ancillary thereto;
and such Persons may also engage in other lines of business relating or
ancillary to real estate finance and management and asset and fund management
(collectively, “Permitted Businesses”).

 

82



--------------------------------------------------------------------------------



 



  10.13   Competing Businesses. The Borrowers and the Guarantors will not
create, own or operate, and will not permit or suffer any Pledged Entity
creating, owning or operating, any operating business that would compete
directly with a business which CHC or any of its Subsidiaries operates or in
which CHC or any of its Subsidiaries has any interest.

  10.14   Net Worth. CHC’s Net Worth shall be greater than $100,000,000.00.

  10.15   Consolidated EBITDA to Fixed Charges Ratio. CHC shall maintain at the
end of each Fiscal Quarter for the four Fiscal Quarter period ending (a) on
December 31, 2008 and the last day of each Fiscal Quarter ending thereafter
through the Fiscal Quarter ending on December 31, 2009, a ratio of Consolidated
EBITDA to Fixed Charges equal to or greater than 1.50 to 1.00; and (b) on
March 31, 2010, and the last day of each Fiscal Quarter ending thereafter, a
ratio of Consolidated EBITDA to Fixed Charges equal to or greater than 2.00 to
1.00.

  10.16   Funded Debt to Consolidated EBITDA Ratio. CHC shall maintain for the
four Fiscal Quarters ending (a) on December 31, 2008 through March 31, 2010, a
ratio of Funded Debt to Consolidated EBITDA equal to or less than 6.00 to 1.00;
and (b) on June 30, 2010, and the last day of each Fiscal Quarter ending
thereafter, a ratio of Funded Debt to Consolidated EBITDA equal to or less than
4.00 to 1.00.

  10.17   Stock Buy-Backs. No Borrower, Guarantor, or Pledged Entity shall
purchase or otherwise acquire for any consideration its Capital Stock during the
term of this Agreement.

  10.18   Prohibition Against Payment of Deferred Fees. Until such time as all
of the Obligations have been indefeasibly paid in full and no Lender has any
further obligation to advance any Loans hereunder, there shall be no payment
made on account of principal, or any interest, in connection with the Deferred
Fees; provided, however, and provided that there is not then in existence any
Default and that the Deferred Fee Forbearance Agreement is still in full force
and effect, the Borrowers may pay (a) accrued interest on the outstanding
principal amount of the Deferred Fees at a rate not to exceed 11% simple
interest per annum, and (b) an amount of the principal portion of the Deferred
Fees not to exceed $500,000 on each of (i) the Closing Date, (ii) June 30, 2009,
(iii) December 31, 2009, (iv) June 30, 2010, and (v) the Revolver Maturity Date.
Notwithstanding the foregoing, the parties hereby acknowledge that nothing in
this Credit Agreement shall restrict, limit, waive or otherwise change any of
the rights and obligations of CHC and Morgan Stanley & Co. Incorporated under
the Deferred Fee Agreement.

 

83



--------------------------------------------------------------------------------



 



  10.19   Limitations on Operating Expenses, Investments, Capital Expenditures
and Extraordinary Expenses. The Borrowers and the Guarantors shall not make or
incur, and shall cause each of their Subsidiaries to not make or incur, any
operating expenses, investments, capital expenditures or extraordinary expenses
that are not either reflected in the Budget for the applicable time period or
otherwise contemplated by the terms of this Credit Agreement. The parties hereto
hereby expressly acknowledge and agree that the Borrowers and Guarantors can
make expenditures and expenses of a type and magnitude reflected on the Budget
without the consent of the Required Lenders.

11. DEFAULT.

  11.1   Events of Default. Each of the following events or circumstances,
unless cured within any applicable grace period set forth or referred to below
in this Section, shall constitute an “Event of Default”:

  11.1.1   Failure to Pay.

(a) The Borrowers shall fail to pay any principal on any of the Loans as and
when the same shall become due and payable; or
(b) The Borrowers shall fail to pay any interest or any other Obligation under
the Loans within five (5) days of when the same is due and payable;

  11.1.2   Failure to Perform. Either Borrower or any Guarantor shall: (a) fail
to comply with any of its Negative Covenants and Financial Covenants,
Section 9.18.1 or Section 9.26; (b) fail to comply, within thirty (30) days
after such Person receives notice of such failure from the Administrative Agent
or from any Lender, with any of its other agreements and covenants contained
herein which are not otherwise referenced herein (such thirty day period to be
extended at the discretion of the Administrative Agent (but not beyond
forty-five (45) days) if such failure can be cured, the Borrowers and Guarantors
have promptly commenced and are diligently pursuing a cure and the
Administrative Agent determines that such extension is reasonably necessary in
order to effect such a cure); or (c) fail to comply with any of its other
agreements, covenants, liabilities and obligations contained in any of the other
Loan Documents beyond any applicable notice and grace periods;

  11.1.3   Breach of Representation or Warranty. Any representation or warranty
of either Borrower or any Guarantor in this Credit Agreement or any of the other
Loan Documents shall have been false or misleading in any material respect upon
the date when made or deemed to have been made or repeated;

  11.1.4   Failure to Pay Other Indebtedness. Either Borrower, any Guarantor or
any Pledged Entity shall be in default or breach of any recourse or non-recourse
obligations aggregating $10,000,000 or more, and the effect thereof is (i) to
cause an acceleration, mandatory redemption or other required repurchase of such
obligations, or (ii) to permit the holder(s) of such obligations to accelerate
the maturity of any such obligations or require a redemption or other repurchase
of such obligations; or any such obligations shall be otherwise declared to be
due and payable (by acceleration or otherwise) or required to be prepaid,
redeemed or otherwise repurchased (other than by a regularly scheduled required
prepayment) prior to the stated maturity thereof;

 

84



--------------------------------------------------------------------------------



 



  11.1.5   Insolvency. Either Borrower, any Guarantor or any Pledged Entity
shall make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of any such Person or of any substantial part
of any such Person’s assets or shall commence any case or other proceeding
relating to any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or shall take any action to
authorize or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any such Person and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein;

  11.1.6   Involuntary Proceedings. (i) The filing of any case or other
proceeding against either Borrower, any Guarantor or any Pledged Entity under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect and such case or proceeding is not controverted within twenty (20)
days and dismissed within sixty (60) days of its commencement; (ii) a decree or
order is entered appointing a trustee, custodian, liquidator or receiver for any
such Person, or adjudicating any such Person bankrupt or insolvent, or approving
a petition in any such case or other proceeding; or (iii) a decree or order for
relief is entered in respect of any such Person, in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;

  11.1.7   Judgments. There shall remain in force, undischarged, unsatisfied,
unstayed or unvacated, or not bonded pending appeal, for more than ninety (90)
days, whether or not consecutive, any uninsured final judgment against either
Borrower, any Guarantor or any Pledged Entity that, with other outstanding
uninsured final judgments, undischarged, against such Persons in the aggregate
exceeds in the aggregate $1,000,000.00;

  11.1.8   Cancellation of Loan Documents. If any of the Loan Documents shall be
canceled, terminated, revoked or rescinded or any action at law, suit or in
equity or other legal proceeding to cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of either Borrower, any Guarantor
or any Pledged Entity, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, any one or more
of the Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof;

 

85



--------------------------------------------------------------------------------



 



  11.1.9   ERISA. There occurs one or more ERISA Events that individually or in
the aggregate results in or otherwise is associated with liability of any
Borrower, Guarantor, Pledged Entity or ERISA Affiliate in excess of $1,000,000
annually; provided, however, that it shall be an Event of Default if there
exists, as of any valuation date for a Guaranteed Pension Plan, or in the
aggregate for all Guaranteed Pension Plans (excluding Guaranteed Pension Plans
with assets in excess of benefit liabilities) an excess of the actuarial present
value (determined on the basis of reasonable assumptions employed by the
independent actuary for such plan) of benefit liabilities (as defined in
Section 4001(a)(16) of ERISA) over the fair market value of the assets of such
plan, only if such excess individually or in the aggregate for all Guaranteed
Pension Plans (excluding in such computation any Guaranteed Pension Plans with
assets greater than benefit liabilities) exceeds $1,000,000 annually.

  11.1.10   Indictment. Either Borrower, any Guarantor or any Pledged Entity
shall be indicted for a federal crime, a punishment for which could include the
forfeiture of any assets of such Person; or

  11.1.11   Change in Control. There shall occur a Change in Control.

  11.1.12   Deferred Fee Forbearance Agreement. The Deferred Fee Forbearance
Agreement shall be terminated or of no further force or effect prior to
January 1, 2010.

  11.1.13   Material Adverse Change. There shall have occurred after the Closing
Date any change in or to the assets, liabilities, financial condition or
business operations of either Borrower, any Guarantor, any Pledged Entity or any
of their Subsidiaries, taken as a whole, which constitutes a Material Adverse
Effect.

  11.2   Remedies Upon Event of Default.

  11.2.1   Accelerate Debt. The Administrative Agent may, and with the direction
of the Required Lenders shall, declare the Obligations evidenced by this Credit
Agreement and the other Loan Documents immediately due and payable and such date
shall constitute the Revolver Maturity Date and the Term Loan Maturity Date
(provided that in the case of the occurrence of an event set forth in
Sections 11.1.5 and 11.1.6, such acceleration shall be automatic); and

 

86



--------------------------------------------------------------------------------



 



  11.2.2   Pursue Remedies. The Administrative Agent may, and with the direction
of the Required Lenders shall, pursue any and all remedies provided for
hereunder, or under any one or more of the other Loan Documents. Except as
expressly contemplated or permitted by the terms of this Credit Agreement, each
Lender may exercise setoff rights as contemplated by, and pursuant to,
Section 12 solely with the consent of the Administrative Agent, but not
otherwise. Further, no Lender in its capacity as such, may proceed to protect
and enforce its rights by suit in equity, action at law or other proceeding,
whether for the specific performance of any covenant or agreement contained in
this Credit Agreement or the other Loan Documents or any instrument pursuant to
which the Obligations to such Lender are evidenced, or otherwise proceed to
enforce the payment thereof or exercise any other legal or equitable right of
such Lender, all such rights being delegated to the Administrative Agent in
accordance with the terms of this Credit Agreement.

  11.2.3   Power of Attorney. For the purpose of exercising the rights granted
by this Section, as well as any and all other rights and remedies of the
Administrative Agent or the Lenders, each of the Borrowers and each Guarantor
hereby irrevocably constitutes and appoints the Administrative Agent (or any
agent designated by the Administrative Agent) its true and lawful
attorney-in-fact, with full power of substitution, which appointment is coupled
with an intent, exercisable upon and during the continuance of any Event of
Default, to execute, acknowledge and deliver any instruments and to and perform
any acts in the name and on behalf of the Borrowers or any Guarantor.

  11.3   Written Waivers. If a Default is waived by the Administrative Agent
and/or any other Creditor Party, in accordance with the applicable provisions of
Section 23, in their sole discretion, pursuant to a specific written instrument
executed by an authorized officer of such Persons, respectively, the Default so
waived shall be deemed to have never occurred.

  11.4   Allocation of Proceeds. If an Event of Default shall have occurred and
be continuing and the Maturity Dates have been accelerated, all payments
received by the Administrative Agent under any of the Loan Documents, in respect
of any principal of or interest on the Obligations or any other amounts payable
by the Borrowers hereunder or thereunder, shall be applied in the following
order and priority:

(a) amounts due to the Administrative Agent, in its capacity as such, in respect
of fees and expenses due under Section 14, or otherwise due under this Credit
Agreement and the other Loan Documents;
(b) any amounts due the other Creditor Parties pursuant to the terms of this
Credit Agreement and the other Loan Documents other than principal of or
interest on the Loans;

 

87



--------------------------------------------------------------------------------



 



(c) payments of interest on the Loans to be applied pro rata to each Lender and
proportionately to the aggregate unpaid and accrued interest on the Revolving
Loans and the Term Loan respectively;
(d) payments of principal of the Revolving Loans and Term Loans to be applied
pro rata to each Lender and proportionately to the aggregate of such unpaid
principal and amounts respectively;
(e) payments of all other Obligations pro rata to each Creditor Party; and
(f) any amount remaining after application as provided above, and after all of
the Obligations have been indefeasibly paid in full, shall be paid to either
Borrower or whomever else may be legally entitled thereto.

  11.5   Performance by the Administrative Agent. If either Borrower or any of
the Guarantors shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of such Person after the
expiration of any cure or grace periods set forth herein if and to the extent
the Administrative Agent considers in its discretion that such performance is
necessary or advisable in order to protect or preserve the Collateral or in
order to protect against a potential Material Adverse Effect. In such event,
such Person shall, at the request of the Administrative Agent, promptly pay any
amount expended by the Administrative Agent in such performance or attempted
performance to the Administrative Agent, together with interest thereon at the
applicable Default Rate from the date of such expenditure until paid.
Notwithstanding the foregoing, the Administrative Agent shall not have any
liability or responsibility whatsoever for the performance of any obligation of
such Person under this Credit Agreement or any other Loan Document in the
absence of its gross negligence or willful misconduct. All amounts expended by
the Administrative Agent pursuant to this Section shall constitute Obligations
secured by the Collateral.

  11.6   Rights Cumulative. The rights and remedies of the Administrative Agent
and the other Creditor Parties under this Credit Agreement and each of the other
Loan Documents shall be cumulative and not exclusive of any rights or remedies
which any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent and the other Creditor
Parties may be selective and no failure or delay by any such Person in
exercising any right shall operate as a waiver thereof, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

88



--------------------------------------------------------------------------------



 



12. SETOFF.
Regardless of the adequacy of any collateral, if any Event of Default shall have
occurred and be continuing, any deposits or other sums credited by or due from
the Administrative Agent or any other Creditor Party to either Borrower or any
of the Guarantors and any securities or other property of either Borrower or any
of the Guarantors in the possession of the Administrative Agent or such other
Creditor Party or any of their respective Affiliates may, at any time, solely
with the consent of the Administrative Agent, without demand or notice (any such
notice being expressly waived by the Borrowers and the Guarantors), in whole or
in part, be applied to or set off by the Administrative Agent or such other
Creditor Party against the payment of Obligations, now existing or hereafter
arising, of the Borrowers or any of the Guarantors to the Administrative Agent
or such other Creditor Party regardless of the adequacy of any other collateral
securing the Loans. The Administrative Agent and each of the other Creditor
Parties agree with and among each other that (i) if an amount to be set off is
to be applied to Indebtedness of the Borrowers or any of the Guarantors to the
Administrative Agent or such other Creditor Party, such amount shall be applied
ratably first to Obligations owed to the Creditor Party exercising such right of
set off and pro rata to any other similarly situated Creditor Parties, and then
to the Obligations owed all other Creditor Parties, including, without
limitation, Reimbursement Obligations owed to the Issuing Bank or all Lenders,
and (ii) if the Administrative Agent or such other Creditor Party shall receive
from either Borrower or any Guarantor or any other source, whether by voluntary
payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by this Credit Agreement in the name of, or
constituting Reimbursement Obligations owed to, the Administrative Agent or such
other Creditor Party by proceedings against a Borrower or a Guarantor at law or
in equity or by proof thereof in bankruptcy, reorganization, liquidation,
receivership or similar proceedings, or otherwise, and shall retain and apply to
the payment of the Obligations owed to the Administrative Agent or such other
Creditor Party any amount in excess of its ratable portion of the payments
received by all of the Creditor Parties with respect to the debt evidenced
hereby corresponding to all of the Creditor Parties, such Creditor Party will
make such disposition and arrangements with the other Creditor Parties with
respect to such excess, either by way of distribution, pro tanto assignment of
claims, subrogation or otherwise as shall result in each Creditor Party
receiving in respect of the debt evidenced hereby in its name or Reimbursement
Obligations owed it, its proportionate payment as contemplated by this Credit
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Creditor Party, such disposition and arrangements shall be
rescinded and the amount restored to the extent of such recovery, but without
interest. ANY AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO THE ADMINISTRATIVE AGENT OR ANY OTHER CREDITOR PARTY
EXERCISING ANY RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF EITHER BORROWER OR ANY GUARANTOR ARE HEREBY KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVED.

 

89



--------------------------------------------------------------------------------



 



13. THE ADMINISTRATIVE AGENT.

  13.1   Authorization.

  13.1.1   Authorization to Act. The Administrative Agent is authorized to take
such action on behalf of each of the Creditor Parties and to exercise all such
powers as are hereunder and under any of the other Loan Documents and any
related documents delegated to the Administrative Agent, together with such
powers as are reasonably incident thereto, including the authority, without the
necessity of any notice to or further consent of the Creditor Parties, from time
to time to take any action with respect to any Collateral or the Loan Documents
which may be necessary to perfect, maintain perfected or insure the priority of
the security interest in and liens upon the Collateral granted pursuant to the
Loan Documents, and no duties or responsibilities not expressly assumed herein
or therein shall be implied to have been assumed by the Administrative Agent.

  13.1.2   Independent Contractor. The relationship between the Administrative
Agent and each of the Creditor Parties is that of an independent contractor. The
use of the term “Administrative Agent” is for convenience only and is used to
describe, as a form of convention, the independent contractual relationship
between the Administrative Agent and each of the Creditor Parties. Nothing
contained in this Credit Agreement nor the other Loan Documents shall be
construed to create an agency, trust or other fiduciary relationship between the
Administrative Agent and any of the Creditor Parties.

  13.1.3   Representative. As an independent contractor empowered by the
Creditor Parties to exercise certain rights and perform certain duties and
responsibilities hereunder and under the other Loan Documents, the
Administrative Agent is nevertheless a “representative” of the Creditor Parties,
as that term is defined in Article 1 of the Uniform Commercial Code, for
purposes of actions for the benefit of the Creditor Parties and the
Administrative Agent with respect to all collateral security and guaranties
contemplated by the Loan Documents. Such actions include the designation of the
Administrative Agent as “secured party,” “pledgee” or the like on all financing
statements and other documents and instruments, whether recorded or otherwise,
relating to the attachment, perfection, priority or enforcement of any security
interests, pledges, mortgages or deeds of trust in collateral security intended
to secure the payment or performance of any of the Obligations, all for the
benefit of the Creditor Parties and the Administrative Agent.

  13.1.4   Regarding Collateral. The Administrative Agent is authorized and
directed by the Creditor Parties to consent to any sale or other disposition of
Collateral permitted to be sold or disposed of hereunder, and to release its
liens on such Collateral, and the Administrative Agent is authorized to rely on
a certification from the Borrowers that such sale or disposition is permitted
hereunder.

  13.2   Employees, Advisors and the Administrative Agent. The Administrative
Agent may exercise its powers and execute its duties by or through employees or
agents and shall be entitled to take, and to rely on, advice of counsel selected
by it in the absence of gross negligence or willful misconduct, concerning all
matters pertaining to its rights and duties under this Credit Agreement and the
other Loan Documents. The Administrative Agent may utilize the services of such
Persons as the Administrative Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrowers pursuant to Section 14.

 

90



--------------------------------------------------------------------------------



 



  13.3   No Liability. Neither the Administrative Agent (in its capacity as
Administrative Agent) nor any of its Related Parties nor any other Person
assisting them in their duties nor any agent or employee thereof, shall be
liable to any Creditor Party for any waiver, consent or approval given or any
action taken, or omitted to be taken, in good faith by it or them hereunder or
under any of the other Loan Documents, or in connection herewith or therewith,
or be responsible for the consequences of any oversight or error of judgment
whatsoever, except that the Administrative Agent or such other Person, as the
case may be, may be liable for losses due to its willful misconduct or gross
negligence. Each of the Issuing Bank and the Administrative Agent shall be fully
justified in failing or refusing to take any action under this Credit Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as they reasonably deem appropriate or it shall first be indemnified to
its reasonable satisfaction by the other Creditor Parties against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Issuing Bank and the Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Credit Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Creditor Parties and all future holders of a
Commitment or of a Letter of Credit Participation.

  13.4   No Representations.

  13.4.1   General. The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, the Letters of
Credit, any Notes, any of the other Loan Documents or any instrument at any time
constituting, or intended to constitute, collateral security for any of the Loan
Documents, or for the value of any such collateral security or for the validity,
enforceability, or collectibility of any such amounts owing with respect to any
of the Loan Documents, or for any recitals or statements, warranties or
representations made herein or in any of the other Loan Documents or in any
certificate or instrument hereafter furnished to it by or on behalf of the
Borrowers, the Guarantors or any of their respective Subsidiaries, or be bound
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any instrument at any time
constituting, or intended to constitute, collateral security for any of the Loan
Documents or to inspect any of the properties, books or records of the
Borrowers, the Guarantors or any of their respective Subsidiaries. The
Administrative Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrowers or any Guarantor
shall have been duly authorized or is true, accurate and complete so long as the
Administrative Agent believes in good faith that any such notice, consent,
waiver or request is genuine and has been signed, sent or made by the proper
person. The Administrative Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Creditor Parties, with respect to the creditworthiness or
financial conditions of the Borrowers, any Guarantor or any of their
Subsidiaries. Each Creditor Party acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Creditor Party, and
based upon such information and documents as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement, the other
Loan Documents and the transactions contemplated hereby.

 

91



--------------------------------------------------------------------------------



 



  13.4.2   Closing Documentation, Etc. For purposes of determining compliance
with the conditions set forth in Section 7, each Creditor Party that has
executed this Credit Agreement shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document and matter either sent, or made
available, by the Administrative Agent to such Creditor Party for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to such Creditor Party.

  13.5   Payments.

  13.5.1   Payments to Administrative Agent. A payment by the Borrowers to the
Administrative Agent hereunder or under any of the other Loan Documents for the
account of any Creditor Party shall constitute a payment to such Creditor Party.
The Administrative Agent agrees promptly to distribute to each Creditor Party
such Creditor Party’s pro rata share of payments received by the Administrative
Agent for the account of such Creditor Party except as otherwise expressly
provided herein or in any of the other Loan Documents.

  13.5.2   Distribution by Administrative Agent. If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder or under any of the other Loan Documents might expose it to
any liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction.
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Administrative Agent is to be repaid, each Person to whom any
such distribution shall have been made shall either repay to the Administrative
Agent its proportionate share of the amount so adjudged to be repaid or shall
pay over the same in such manner and to such Persons as shall be determined by
such court.

 

92



--------------------------------------------------------------------------------



 



  13.5.3   Delinquent Lenders. Notwithstanding anything to the contrary
contained in this Credit Agreement or any of the other Loan Documents, any
Lender that fails (i) to make available to the Administrative Agent its pro rata
share of any Revolving Loan or to pay any Letter of Credit Participation in
accordance with the terms of this Credit Agreement or (ii) to comply with the
provisions of Section 12 with respect to making dispositions and arrangements
with the other Lenders, where such Lender’s share of any payment received,
whether by setoff or otherwise, is in excess of its pro rata share of such
payments due and payable to all of the Lenders, in each case as, when and to the
full extent required by the provisions of this Credit Agreement, shall be deemed
delinquent and shall be deemed a Delinquent Lender (a “Delinquent Lender”) until
such time as such delinquency is satisfied. A Delinquent Lender shall be deemed
to have assigned any and all payments due to it from the Borrowers, whether on
account of outstanding Loans, Unpaid Reimbursement Obligations, interest, fees
or otherwise, to the remaining applicable non-delinquent Lenders for application
to, and reduction of, their respective pro rata shares of all outstanding Loans
and Unpaid Reimbursement Obligations. The Delinquent Lender hereby authorizes
the Administrative Agent to distribute such payments to the applicable
non-delinquent Lenders in proportion to their respective pro rata shares of all
applicable outstanding Loans and Unpaid Reimbursement Obligations. A Delinquent
Lender shall be deemed to have satisfied in full a delinquency when and if, as a
result of application of the assigned payments to all applicable outstanding
Loans and Unpaid Reimbursement Obligations of the non-delinquent Lenders, the
Lenders’ respective pro rata shares of all outstanding Loans and Unpaid
Reimbursement Obligations have returned to the respective Revolving Loan
Commitment Percentages or Term Loan Commitment Percentages, as the case may be,
of all the Lenders without giving effect to the nonpayment causing such
delinquency.

  13.5.4   Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Administrative Agent and the Revolving Credit Lenders ratably agree
hereby to indemnify and hold harmless the Issuing Bank, from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Administrative
Agent and/or the Issuing Bank have not been reimbursed by the Borrowers as
required by Section 14 and indemnifications pursuant to Section 15), and
liabilities of every nature and character arising out of or related to this
Credit Agreement or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Administrative Agent’s or
the Issuing Bank’s actions taken hereunder or thereunder, except to the extent
that any of the same shall be paid by or on behalf of the Borrowers or caused by
the Administrative Agent’s or the Issuing Bank’s willful misconduct or gross
negligence.

 

93



--------------------------------------------------------------------------------



 



  13.6   Administrative Agent as Lender and Issuing Bank. In its individual
capacity, Bank of America shall have the same obligations and the same rights,
powers and privileges in respect to its Commitment and the Loans made by it and
as the purchaser of any Letter of Credit Participation as it would have were it
not also the Administrative Agent or Issuing Bank.

  13.7   Resignation. The Administrative Agent may resign at any time by giving
sixty (60) days prior written notice thereof to the Creditor Parties and the
Borrowers. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. Unless an Event of Default shall
have occurred and be continuing, such successor Administrative Agent shall be
acceptable to the Borrowers; provided that the Borrowers shall not unreasonably
withhold, condition or delay any such acceptance. If no successor Administrative
Agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Creditor Parties, appoint a successor
Administrative Agent, which shall be a financial institution having a rating of
not less than A by S&P or its equivalent by another nationally recognized rating
agency. Unless an Event of Default shall have occurred and be continuing, such
successor Administrative Agent shall be acceptable to the Borrowers; provided
that the Borrowers shall not unreasonably withhold, condition or delay any such
acceptance. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation, the provisions
of this Credit Agreement and the other Loan Documents shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as Administrative Agent. Any resignation by Bank of America,
as Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Bank. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, and (b) the retiring Issuing Bank shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents, (c) the
successor Issuing Bank shall issue letters of credit in substitution for the
Existing Letters of Credit, if any, outstanding at the time of such succession
or make other arrangements satisfactory to the retiring Issuing Bank to
effectively assume the obligations of the retiring Issuing Bank with respect to
the Existing Letters of Credit.

  13.8   Notification of Defaults. Each Creditor Party hereby agrees that, upon
learning of the existence of a Default, it shall promptly notify the
Administrative Agent thereof, whereupon the Administrative Agent will notify the
other Creditor Parties of such Default. The Administrative Agent hereby agrees
that upon receipt of any notice under this Section it shall promptly notify the
other Creditor Parties of the existence of such Default.

 

94



--------------------------------------------------------------------------------



 



  13.9   Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations and the Maturity Dates shall have occurred, the
Administrative Agent may if it so elects and, shall if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Administrative Agent
such additional indemnities and assurances against expenses and liabilities as
the Administrative Agent may reasonably request, proceed to enforce the
provisions of the Loan Documents authorizing the sale or other disposition of
all or any part of the Collateral and exercise all or any such other legal and
equitable and other rights or remedies as it may have in respect of such
Collateral. The Required Lenders may direct the Administrative Agent in writing
as to the method and the extent of any such sale or other disposition, the
Lenders hereby agreeing to indemnify and hold the Administrative Agent harmless
from all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions (other than with respect to such liabilities
arising out of the Administrative Agent’s, but not the Required Lenders’, gross
negligence or willful misconduct); provided that the Administrative Agent need
not comply with any such direction to the extent that the Administrative Agent
reasonably believes the Administrative Agent’s compliance with such direction to
be unlawful or commercially unreasonable in any applicable jurisdiction.

  13.10   Administrative Agent May File Proofs of Claim.

      In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial, administrative or like proceeding or any assignment for the benefit of
creditors relative to either Borrower, any Guarantor or any of the Pledged
Entities, the Administrative Agent (irrespective of whether the principal of any
Loan or Reimbursement Obligation shall then be due and payable as herein
expressed or by declaration, by operation of the terms of Section 11.2.1, or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding, under any such assignment or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Reimbursement Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Creditor
Parties and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Creditor Parties and the Administrative Agent under
Sections 5.6, 6.1, and 14) allowed in such proceeding or under any such
assignment; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same in accordance with the terms of
this Credit Agreement.

 

95



--------------------------------------------------------------------------------



 



Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such proceeding or under any such assignment is hereby
authorized by each Creditor Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Creditor Parties, nevertheless to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 5.6, 6.1, and 14).
Nothing contained herein shall authorize the Administrative Agent to consent to
or accept or adopt on behalf of any Creditor Party any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations owed to such
Creditor Party or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding or
under any such assignment.
14. EXPENSES.
The Borrowers agree to pay (i) the reasonable costs of producing and reproducing
this Credit Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (ii) without duplication of any amounts paid by
the Borrowers pursuant to Section 6.3, any Taxes (including any interest and
penalties in respect thereto) payable by any of the Creditor Parties (other than
Excluded Taxes) on or with respect to the transactions contemplated by this
Credit Agreement (the Borrowers hereby agreeing to indemnify the Creditor
Parties with respect thereto), (iii) the reasonable fees, expenses and
disbursements of the Administrative Agent’s and each Lender’s counsel or any
local counsel to the Administrative Agent incurred in connection with the
preparation, negotiation, execution, delivery, administration or interpretation
of the Loan Documents and other instruments mentioned herein, each closing
hereunder, amendments, modifications, restatements, approvals, consents or
waivers hereto or hereunder, and proposed amendments, modifications,
restatements, approvals, consents or waivers hereto or hereunder, (iv) the
reasonable fees, expenses and disbursements of the Administrative Agent incurred
by the Administrative Agent in connection with the preparation and syndication
of the Loan Documents and other instruments mentioned herein, including, without
limitation, collateral examination, legal fees, appraisal expenses and
environmental audits, (v) the reasonable fees, expenses and disbursements of the
Administrative Agent incurred by the Administrative Agent in connection with the
administration or interpretation of the Loan Documents and other instruments
mentioned herein, including, without limitation, collateral examination and
appraisal expenses, (vi) all reasonable fees, expenses and disbursements
(including without limitation reasonable attorneys’ fees and costs and
reasonable consulting, accounting, appraisal, investment banking and similar
professional fees and charges) incurred by any of the Creditor Parties in
connection with (A) the enforcement of or preservation of rights under any of
the Loan Documents against any of the Guarantors, the Borrowers or any of their
respective Subsidiaries or the administration thereof after the occurrence of a
Default, and (B) any litigation, proceeding or dispute whether arising hereunder
or otherwise, in any way related to any Creditor Party’s relationship with any
of the Borrowers, the Guarantors, or any of their respective Subsidiaries,
unless such Creditor Party is conclusively determined by a final order of a
court of competent jurisdiction to have breached its obligations hereunder,
(vii) any reasonable and customary fees, costs, expenses and bank charges,
including bank charges for returned checks, incurred by any of the Creditor
Parties or any of their Affiliates in establishing, maintaining or handling of
any accounts for the collection, application or disposition of any of the
Collateral, and (viii) all reasonable fees, expenses and disbursements of the
Creditor Parties incurred in connection with UCC searches, and UCC filings. The
Borrowers and the Guarantors authorize the Creditor Parties to debit any account
maintained by either Borrower or a Guarantor, with a Creditor Party or with any
of their Affiliates, in payment of amounts due hereunder. The covenants of this
Section shall survive payment or satisfaction of all other Obligations.

 

96



--------------------------------------------------------------------------------



 



15. INDEMNIFICATION.
The Borrowers and the Guarantors agree jointly and severally to indemnify and
hold harmless the Creditor Parties together with each of their Affiliates and
their Related Parties, from and against any and all claims, actions and suits
whether groundless or otherwise, and from and against any and all liabilities,
losses, damages and expenses of every nature and character arising out of this
Credit Agreement or any of the other Loan Documents or the transactions
contemplated hereby including, without limitation, (i) any actual or proposed
use by the Borrowers or any of their Subsidiaries of the proceeds of any of the
Loans or Letters of Credit, (ii) the reversal or withdrawal of any provisional
credits granted by any Creditor Party, or any of their Affiliates upon the
transfer of funds from bank agency or lock box accounts or in connection with
the provisional honoring of checks or other items, (iii) the Borrowers, the
Guarantors or any of their respective Subsidiaries entering into or performing
this Credit Agreement or any of the other Loan Documents, (iv) any actual or
alleged infringement of any patent, copyright, trademark, service mark or
similar right of the Borrowers, the Guarantors or any of their respective
Subsidiaries, or (v) with respect to the Borrowers, the Guarantors and their
respective Subsidiaries and their respective properties and assets, the
violation of any environmental law, the presence, disposal, escape, seepage,
leakage, spillage, discharge, emission, release or threatened release of any
hazardous substances or any action, suit, proceeding or investigation brought or
threatened with respect to any hazardous substances (including, but not limited
to, claims with respect to wrongful death, personal injury or damage to
property), in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such event,
circumstances, investigation, litigation or other proceeding, provided, however,
that the Borrowers and Guarantors shall not be liable to the Creditor Parties,
any of their Affiliates or any of their Related Parties for any of the foregoing
to the extent that they arise from such Person’s gross negligence or willful
misconduct as determined by final order of a court of competent jurisdiction. In
litigation, or the preparation therefor, the Creditor Parties shall be entitled
to select their own counsel and, in addition to the foregoing indemnity, the
Borrowers and Guarantors agree to pay promptly the reasonable fees and expenses
of such counsel. If and to the extent that the obligations of either Borrower or
any Guarantor under this Section are unenforceable for any reason, the Borrowers
and Guarantors hereby jointly and severally agree to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The covenants contained in this Section shall
survive payment or satisfaction in full of all other Obligations. Each of the
Creditors Parties agree to promptly notify the Borrowers of any such claim,
action, suit, liability, loss, damage or expense after becoming aware of the
same; provided that the failure to provide such notice shall not affect the
Borrowers’ and Guarantors’ obligations under this Section.

 

97



--------------------------------------------------------------------------------



 



16. SURVIVAL OF COVENANTS, JOINT AND SEVERAL OBLIGATIONS, ETC.

  16.1   Survival. All covenants, agreements, representations and warranties
made herein, in any of the other Loan Documents or in any documents or other
papers delivered by or on behalf of the Borrowers, the Guarantors or any of
their respective Subsidiaries pursuant hereto shall be deemed to have been
relied upon by the Creditor Parties, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making of any
of the Loans and the issuance, extension or renewal of any Letters of Credit, as
herein contemplated, and shall continue in full force and effect so long as any
Existing Letter of Credit or any Obligation due under this Credit Agreement or
any of the other Loan Documents remains outstanding or any obligation to make
any Loans or any obligation to issue, extend or renew any Existing Letter of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement. All statements contained in any certificate or other
paper delivered to any Creditor Party at any time by or on behalf of the
Borrowers, the Guarantors or any of their respective Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrowers, the Guarantors or
such Subsidiary hereunder.

  16.2   Joint and Several Obligations. All of the Obligations shall be the
individual, as well as the joint and several, obligation, responsibility,
commitment and liability of each of the Borrowers and the Guarantors. Regardless
of the payment in full of the Obligations and termination of all Commitments of
the Lenders if, after the payment in full of the Obligations, any portion of
such payments to the Administrative Agent or any other Creditor Party is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then the Obligations and all liens, rights and remedies therefor or
relating thereto shall be reinstated to the extent of such invalidation,
declaration, set aside or repayment, and the Borrowers and the Guarantors shall
continue to be jointly and severally liable for such reinstated Obligations as
if such Obligations had not been paid.

  16.3   Maximum Amount. Anything contained in this Agreement or the other Loan
Documents to the contrary notwithstanding, the amount of the Obligations payable
by each Borrower under this Agreement or the other Loan Documents shall be the
aggregate amount of the Obligations unless a court of competent jurisdiction
adjudicates such Borrower’s Obligations under this Agreement and the other Loan
Documents (or the amount thereof) to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers), in which case the amount of
the Obligations payable by such Borrower hereunder or thereunder shall be
limited to the maximum amount that could be incurred by such Borrower without
rendering such Borrower’s obligations under this Agreement and the other Loan
Documents invalid or unenforceable under such applicable law.

 

98



--------------------------------------------------------------------------------



 



17. ASSIGNMENT AND PARTICIPATION.

  17.1   General Conditions. The provisions of this Credit Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any of
the Guarantors may assign or otherwise transfer any of their respective rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (a) to an Eligible Assignee in accordance
with the provisions of Section 17.2, (b) by way of participation in accordance
with the provisions of Section 17.4 or (c) by way of pledge or assignment of a
security interest subject to the restrictions of Section 17.6 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 17.4 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement or
any of the other Loan Documents.

  17.2   Assignments. Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Revolving Loan Commitment or Term
Loan Commitment, and the Loans at the time owing to it); provided that:

  17.2.1   Minimum Assignments. Any assignment of any Revolving Loan Commitment
shall be for a minimum amount of such Revolving Loan Commitment of $5,000,000;
and any assignment of any Term Loan Commitment shall be for a minimum amount of
such Term Loan Commitment of $1,000,000; provided, however, that the foregoing
minimum amounts shall not apply to any assignment to another existing Lender or
to a Lender’s Affiliate or Approved Fund (provided further, however, that the
aggregate Commitments held by any particular Lender and its Affiliates and its
Approved Funds shall satisfy the foregoing minimum amounts).

  17.2.2   Deliverables. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance substantially
in the form and content of Exhibit 17.2.2 (an “Assignment and Acceptance”),
together with a processing and recordation fee of $3,500, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an administrative questionnaire in such substance and form, and providing such
information, as the Administrative Agent may require from time to time,
provided, however, that only one such processing and recordation fee will be
charged in connection with the simultaneous assignment by a single Lender to
more than one of its Approved Funds.

 

99



--------------------------------------------------------------------------------



 



  17.2.3   Joinder. Subject to acceptance and registering thereof by the
Administrative Agent pursuant to Section 17.3, from and after the effective date
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party to this Credit Agreement and, to the extent of the interest
assigned by such Assignment and Acceptance have the rights and obligations of a
Lender under this Credit Agreement, and the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations as such under this Credit Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Person’s
rights and obligations under this Credit Agreement, such Person shall cease to
be a party hereto) but shall continue to be entitled to the benefits of (i)
Sections 6.3, 6.8, 6.9 and 6.12 with respect to facts and circumstances
occurring prior to the effective date of such assignment and (ii) Section 15
notwithstanding such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Credit Agreement that does not comply with this
paragraph shall be treated for purposes of this Credit Agreement as a sale by
such Person of a participation in such rights and obligations in accordance with
Section 17.4.

  17.3   Register; Accounts. The Administrative Agent will maintain at the
Administrative Agent’s Office a copy of each Assignment and Acceptance delivered
to it, and Schedule 2 as a register for the recordation of the names and
addresses of the Lenders and the Issuing Bank, and the Commitments and
Commitment Percentages of each Lender. The Administrative Agent will also
maintain accounts reflecting principal amounts of the Revolving Loans and Term
Loan owing to each Lender pursuant to the terms hereof from time to time,
payments made on such Loans and other appropriate debits and credits (the
“Revolving Loan Account” and the “Term Loan Account,” respectively and,
collectively with Schedule 2, the “Register”). The Administrative Agent may
unilaterally, from time to time, revise the Register so as to update the
information set forth thereon (including, without limitation, as a result of any
reductions of Commitments pursuant to Section 2.5, as well as arising out of the
execution and delivery of any Assignment and Acceptance); and the entries in the
Register shall be conclusive absent manifest error. The Borrowers, the
Guarantors, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded as a Lender in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

100



--------------------------------------------------------------------------------



 



  17.4   Participations. Any Lender may at any time, without the consent of, or
notice to, either Borrower, any Guarantor, or any of the other Creditor Parties,
sell participations to any Person (other than a natural person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Credit Agreement (including all or a portion of its Commitments
and/or the Loans owing to it); provided that (a) such Lender’s obligations under
this Credit Agreement shall remain unchanged, (b) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (c) the Borrowers, the Guarantors and the other Creditor Parties
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Credit Agreement. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Credit
Agreement and to approve any amendment, modification or waiver of any provision
of this Credit Agreement in accordance with the terms of this Credit Agreement;
provided that such agreement or instrument may provide that, solely as between
such Lender and the Participant, such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that would
reduce the principal of or the interest rate on any Loans, extend the term or
increase the amount of the Commitment of such Lender as it relates to such
Participant, reduce the amount of any Closing Fee, the Unused Facility Fee or
Letter of Credit Fees to which such Participant is entitled or extend any
regularly scheduled payment date for principal or interest. Subject to
Section 17.5, the Borrowers and the Guarantors agree that each Participant shall
be entitled to the benefits of Sections 6.3, 6.8, 6.9 and 6.12 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 17.2. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 12 as though it were a Lender,
provided such Participant agrees to be subject to Section 12 as though it were a
Lender.

  17.5   Payments to Participants. A Participant shall not be entitled to
receive any greater payment under Sections 6.3, 6.8, 6.9 and 6.12 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.

  17.6   Miscellaneous Assignment Provisions. A Lender may at any time grant a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including without limitation
(a) any pledge or assignment to secure obligations to any of the twelve Federal
Reserve Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C.
§341 and (b) with respect to any Lender that is a Fund, to any lender or any
trustee for, or any other representative of, holders of obligations owed or
securities issued by such Fund as security for such obligations or securities or
any institutional custodian for such Fund or for such lender; provided that no
such grant shall release such Lender from any of its obligations hereunder,
provide any voting rights hereunder to the secured party thereof, substitute any
such secured party for such Lender as a party hereto or affect any rights or
obligations of either Borrower, any Guarantor, the Administrative Agent or the
Issuing Bank hereunder.

 

101



--------------------------------------------------------------------------------



 



  17.7   Assignee or Participant Affiliated with CHC. If any assignee Lender is
an Affiliate of either Borrower or any of the Guarantors, then any such assignee
Lender shall have no right to vote as a Lender hereunder or under any of the
other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or other modifications to any of the Loan
Documents or for purposes of making requests or giving directions to the
Administrative Agent pursuant to Section 11.2.1 or Section 23, and the
determination of the Required Lenders shall for all purposes of this Credit
Agreement and the other Loan Documents be made without regard to such assignee
Lender’s interest in any of the Loans or Reimbursement Obligations. If any
Lender sells a participating interest in any of the Loans or Reimbursement
Obligations to a Participant, and such Participant is an Affiliate of either
Borrower or any of the Guarantors, then such transferor Lender shall promptly
notify the Administrative Agent of the sale of such participation. A transferor
Lender shall have no right to vote as a Lender hereunder or under any of the
other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or modifications to any of the Loan Documents
or for purposes of making requests to the Administrative Agent pursuant to
Section 11.2.1 or Section 23 to the extent that such participation is
beneficially owned by either Borrower or any of the Guarantors or any of their
respective Affiliates, and the determination of the Required Lenders shall for
all purposes of this Credit Agreement and the other Loan Documents be made
without regard to the interest of such transferor Lender in the Loans or
Reimbursement Obligations to the extent of such participation.

  17.8   Recordation in Register. Upon its receipt of an Assignment and
Acceptance executed by the parties to such assignment, together with a copy of
any Note subject to such assignment, the Administrative Agent shall (a) record
the information contained therein in the Register, and (b) give prompt notice
thereof to the Borrowers and the other Creditor Parties by issuance of an
updated Schedule 2.

18. NOTICES, ETC.
Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required to be given pursuant to this Credit
Agreement shall be in writing and shall be (i) delivered in hand, (ii) mailed by
United States registered or certified first class mail, postage prepaid,
(iii) sent by overnight courier, or (iv) sent by telegraph, telecopy, facsimile,
email or telex and confirmed by delivery via courier or postal service,
addressed as follows:
if to either Borrower or any of the Guarantors, c/o CHC at 625 Madison Avenue,
New York, NY 10022 Attention: Robert L. Levy, Chief Financial Officer, facsimile
no. 212-593-5796, email rlevy@centerline.com, or at such other United States
address for notice as the Borrowers shall last have furnished in writing to the
Person giving the notice; with a copy to Paul, Hastings, Janofsky & Walker LLP,
75 E. 55th Street, New York, New York 10022, Attention: Leslie A. Plaskon, Esq.,
facsimile no. 212-319-4090, email: leslieplaskon@paulhastings.com;
if to the Administrative Agent, at One Federal Street, Mail Code: MA5-503-04-16,
Boston, MA 02110, USA, Attention: John F. Simon, Senior Vice President,
facsimile no. 617-346-4670, email: John.F.Simon@bankofamerica.com, with a copy
to Binh Truong, Relationship Administrator, Bank of America, N.A., One Federal
Street, Mail Code: MA5-503-04-16, Boston, MA 02110, USA e-mail:
binh.kim.truong@bankofamerica.com, or such other address for notice as the
Administrative Agent shall last have furnished in writing to the Person giving
the notice; and
if to the Issuing Bank or any Lender, at the Issuing Bank’s or such Lender’s
address for its Domestic Lending Office set forth on Schedule 2 hereto, or such
other address for notice as such Creditor Party shall have last furnished in
writing to the Person giving the notice.

 

102



--------------------------------------------------------------------------------



 



Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier, email or
facsimile to a responsible officer of the party to which it is directed, at the
time of the receipt thereof by such officer or the sending of such email or
facsimile and (ii) if sent by registered or certified first-class mail, postage
prepaid, on the third Business Day following the mailing thereof.
19. GOVERNING LAW; JURISDICTION; VENUE.
THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW BUT INCLUDING AND GIVING EFFECT TO SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW). EACH OF THE PARTIES HERETO
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS, THE STATE OF NEW YORK, OR ANY FEDERAL COURT SITTING THEREIN, AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS
IN ANY SUCH SUIT BEING MADE UPON SUCH PARTY BY MAIL AT THE ADDRESS SPECIFIED IN
SECTION 18. EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.
20. HEADINGS.
The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.
21. COUNTERPARTS.
This Credit Agreement and any amendment, modification or restatement hereof may
be executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Delivery by facsimile or
by other electronic method of transmission by any of the parties hereto of an
executed counterpart hereof or of any amendment, waiver or restatement hereto
shall be as effective as an original executed counterpart hereof or of such
amendment, waiver or restatement and shall be considered a representation that
an original executed counterpart hereof or such amendment, waiver or restatement
as the case may be, will be delivered.

 

103



--------------------------------------------------------------------------------



 



22. ENTIRE AGREEMENT, ETC.

  22.1   Entire Agreement. The Loan Documents are intended by the parties as the
final, complete and exclusive statement of the transactions evidenced by the
Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by the Loan
Documents, and no party is relying on any promise, agreement or understanding
not set forth in the Loan Documents.

  22.2   Additional Guarantors and Pledged Entities. The Administrative Agent
may unilaterally, from time to time, revise Schedule 1A so as to reflect the
addition or removal of Persons from the definition of Guarantors and Pledged
Entities. The Schedule 1A provided by the Administrative Agent from time to time
shall be conclusively presumed to be true, accurate correct, and binding upon
all of the parties hereto, in the absence of manifest error.

23. CONSENTS, AMENDMENTS, WAIVERS, ETC.

  23.1   General Rule. Any consent or approval required or permitted by this
Credit Agreement to be given by all of the Lenders may be given, and any term of
this Credit Agreement, the other Loan Documents or any other instrument related
hereto or mentioned herein may be amended, and the performance or observance by
either Borrower, any of the Guarantors or any of their respective Subsidiaries
of any terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default may be waived (either generally or
in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Required Lenders. Notwithstanding the
foregoing, no consent, approval, amendment, modification or waiver shall:

  23.1.1   Affected Lenders. Without the written consent of each Borrower, each
Guarantor and each Lender directly affected thereby:

(a) reduce or forgive the principal amount of any Loans or Reimbursement
Obligations, or reduce the rate of interest on the Loans or the amount of the
Closing Fees, the Unused Facility Fee or Letter of Credit Fees (other than
interest accruing pursuant to Section 6.13 following the effective date of any
waiver by the Required Lenders of the Event of Default relating thereto);
(b) increase the amount of the Total Commitment or any Lender’s Revolving Loan
Commitment or Term Loan Commitment (except upon an assignment in accordance with
the terms of Section 17) or extend the expiration date of the Total Commitment
or any Lender’s Revolving Loan Commitment or Term Loan Commitment;

 

104



--------------------------------------------------------------------------------



 



(c) postpone or extend either the Revolver Maturity Date or the Term Loan
Maturity Date or any other regularly scheduled dates, or the date set forth in
the last sentence of Section 9.28, for payments of principal of, or interest on,
any portion of the Loans or Reimbursement Obligations or any fees or other
amounts payable to such Lender or waive any Event of Default relating thereto
(it being understood that (i) a waiver of the application of the Default Rate,
(ii) any vote to accelerate or to rescind any acceleration made pursuant to
Section 11.2.1 of amounts owing with respect to the Loans and other Obligations
and (iii) any modifications of the provisions relating to amounts or timing of
prepayments of Loans and other Obligations shall require only the approval of
the Required Lenders);
(d) release the Borrowers from any Obligations consisting of principal,
interest, fees, reimbursement obligations, expenses, or indemnities, release all
or substantially all of the Collateral or release all or substantially all of
the Guarantors from their guaranty obligations under the Guaranties (excluding,
if either Borrower, any Guarantor or any of their Subsidiaries becomes a debtor
under the Bankruptcy Code, the release of “cash collateral,” as defined in
Section 363(a) of the Bankruptcy Code pursuant to a cash collateral stipulation
with the debtor approved by the Required Lenders);
(e) amend the provisions of Sections 4.2.3 and 4.2.4 with respect to the
requirement thereunder that the outstanding principal amount of the Term Loan
will be paid prior to repayment of the outstanding principal amount of the
Revolving Loans; or
(f) amend any provision of this Credit Agreement calling for the pro rata
application of funds to any Creditor Parties;

  23.1.2   All Lenders. Without the written consent of all of the Lenders, (a)
amend or waive this Section or the definition of Required Lenders, (b) permit an
assignment of any rights hereunder by either Borrower, (c) amend or waive
Section 11.4;

  23.1.3   Administrative Agent and Issuing Bank. Without the written consent of
the Administrative Agent, and, to the extent affected thereby, the Issuing Bank,
amend or waive Section 2.4, Section 5 or Section 13, the amount or time of
payment of the Administrative Agent’s Fee or any Letter of Credit Fees payable
for the Administrative Agent’s or the Issuing Bank’s account or any other
provision applicable to the Administrative Agent or the Issuing Bank; or

  23.1.4   Upon Change in Administrative Agent or Issuing Bank. In the event of
any change in the Person acting as the Administrative Agent or the Issuing Bank
hereunder, without the written consent of the Person formerly acting as such,
amend or waive any provision of this Credit Agreement accruing to the benefit of
such Person in respect of all actions taken or omitted to be taken by either of
them prior to such change.

 

105



--------------------------------------------------------------------------------



 



  23.2   Waivers. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon. No course of dealing or
delay or omission on the part of the Administrative Agent, the Issuing Bank or
any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. No notice to or demand upon the Borrowers or
any Guarantor shall entitle such Person to other or further notice or demand in
similar or other circumstances.

  23.3   Reasonable Cooperation by Creditor Parties. If and to the extent that
the written consent of the Required Lenders, all of the Lenders or the Issuing
Bank, respectively, is required to take any of the actions contemplated by this
Section, and the Administrative Agent has given such consent, none of the other
Creditor Parties entitled to give or withhold their consent shall unreasonably
withhold, condition or delay its decision regarding the giving of any such
consent.

  23.4   Amendments Requiring Freddie Mac’s Consent. Intentionally deleted.

24. SEVERABILITY.
The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction under particular circumstances, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and under such circumstances, and shall not in any manner
affect such clause or provision in any other jurisdiction or other
circumstances, or any other clause or provision of this Credit Agreement in any
jurisdiction. The parties agree that they will negotiate in good faith to
replace any provision hereof so held invalid or unenforceable with a valid
provision which is as similar as possible to the invalid or unenforceable
provision.
25. CONFIDENTIALITY.

  25.1   Confidentiality. During such period as any of the Loans remain
outstanding and are not then due and payable and any of the Commitments remain
in effect, and for six months thereafter (and twelve months with respect to
proprietary information of CFin disclosed hereunder), each of the Creditor
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective Related Parties in connection with this
Credit Agreement and the transactions contemplated hereby (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) to the
extent required to exercise any remedies hereunder or under any other Loan
Document or to take any action or proceeding relating to this Credit Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Credit Agreement or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to either Borrower
or a Guarantor and their respective Obligations, (g) with the consent of CHC or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to any Creditor
Party or any of their respective Affiliates on a nonconfidential basis from a
source other than either Borrower or a Guarantor.

 

106



--------------------------------------------------------------------------------



 



  25.2   Definition of Information. For purposes of this Section, “Information”
means all confidential information received from either Borrower or any
Guarantor relating to either Borrower, any Guarantor or any Pledged Entity or
any of their respective businesses, other than any such information that is
available to any Creditor Party or an Affiliate of such Creditor Party on a
nonconfidential basis prior to disclosure by either Borrower, any Guarantor or
any Pledged Entity, or subsequently becomes available on such basis. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

  25.3   Compliance Standard. Each of the Creditor Parties acknowledges that
(a) the Information may include material non-public information concerning the
Borrowers, the Guarantors, and their Subsidiaries, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including federal and state securities laws. To
the extent practicable and possible in compliance with applicable law,
regulation, proceeding or court order, each of the Creditor Parties shall, prior
to disclosure thereof, notify the Borrowers of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Creditor Party by such governmental agency) or pursuant to
legal process.

  25.4   Intralinks and Public Lenders. The Borrowers and the Guarantors hereby
acknowledge that (a) the Administrative Agent will make available to the other
Creditor Parties materials and/or information provided by or on behalf of the
Borrowers and the Guarantors hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrowers or their securities) (each, a “Public
Lender”). The Borrowers and the Guarantors hereby agree that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers and the Guarantors shall be deemed to
have authorized the Creditor Parties to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers and
the Guarantors or their securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in this
Section); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor”; and
(z) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”

 

107



--------------------------------------------------------------------------------



 



26. USA PATRIOT ACT.
Each Creditor Party hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of the Borrowers and other information that will allow such Creditor
Party to identify the Borrowers in accordance with the Act.
27. NO ADVISORY OR FIDUCIARY RESPONSIBILITY.
In connection with all aspects of each transaction contemplated hereby, the
Borrowers and the Guarantors acknowledge and agree, and acknowledge the
understanding of each Person included in the Centerline Group, that: (i) the
Loans provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver,
restatement or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Borrowers, the Guarantors and
their respective Affiliates, on the one hand, and the Administrative Agent, on
the other hand, and the Borrowers and the Guarantors are each capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver, restatement or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent is and has been acting solely as a
principal and is not the agent, fiduciary, or financial advisor for the
Borrowers, the Guarantors or any of their respective stockholders, creditors or
employees, any other Person in the Centerline Group or any other Person;
(iii) the Administrative Agent has not assumed or will not assume an agency,
fiduciary, or advisory responsibility in favor of the Borrowers or any
Guarantor, or any other Person in the Centerline Group, with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, restatement, waiver or other modification hereof
or of any other Loan Document (irrespective of whether the Administrative Agent
has advised or is currently advising either Borrower, any Guarantor or any other
Person in the Centerline Group on other matters) and the Administrative Agent
has no obligation to either Borrower, any Guarantor or any other Person in the
Centerline Group with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
(iv) the Administrative Agent and its Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrowers,
the Guarantors or other Persons in the Centerline Group, and the Administrative
Agent has no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent has
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver, restatement or other modification hereof or of any other
Loan Document) and the Borrowers and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate. Each of the Borrowers and the Guarantors hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent with respect to any breach or alleged breach of
agency or fiduciary duty.

 

108



--------------------------------------------------------------------------------



 



28. DESIGNATION OF PERMITTED LIENS.
The designation of a Lien as a Permitted Lien is not, and shall not be deemed to
be, an acknowledgment by any Creditor Party to any Person that the Lien shall
have priority over any Lien of the Administrative Agent granted in any Loan
Document for the benefit of the other Creditor Parties.
29. WAIVER OF JURY TRIAL.
EACH PARTY HERETO MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM BASED
HEREON ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION
OF THE LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS, ARISING UNDER CONTRACT, TORT,
STRICT LIABILITY OR ANY OTHER LAW OR AT EQUITY, AND AGREES THAT IT WILL NOT SEEK
TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. Except as prohibited by law, each party hereto
hereby waives any right it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. Each Borrower and each Guarantor (i) certifies that no representative,
agent or attorney of any Creditor Party has represented, expressly or otherwise,
that such Creditor Party would not, in the event of litigation, seek to enforce
the foregoing waivers and (ii) acknowledges that this waiver constitutes a
material inducement for the Creditor Parties to execute this Credit Agreement
and make the Loans and issue Letters of Credit.

[Signatures Appear on Next Page]

 

109



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.


                      BORROWERS:    
 
                    CENTERLINE HOLDING COMPANY    
 
                    By:   /s/ Marc D. Schnitzer                  
 
      Name:   Marc D. Schnitzer    
 
      Title:   President & Chief Executive Officer    
 
                    CENTERLINE CAPITAL GROUP INC.    
 
                    By:   /s/ Marc D. Schnitzer                  
 
      Name:   Marc D. Schnitzer    
 
      Title:   Chief Executive Officer    
 
                    GUARANTORS:    
 
                    CENTERLINE INVESTOR LP LLC    
 
                    By:   /s/ Andrew J. Weil                  
 
      Name:   Andrew J. Weil    
 
      Title:   Chief Executive Officer    
 
                    CENTERLINE INVESTOR LP II LLC    
 
                    By:   /s/ Andrew J. Weil                  
 
      Name:   Andrew J. Weil    
 
      Title:   Chief Executive Officer    
 
                    CENTERLINE CAPITAL COMPANY LLC    
 
                    By:   /s/ Marc D. Schnitzer                  
 
      Name:   Marc D. Schnitzer    
 
      Title:   President    
 
                    CENTERLINE AFFORDABLE HOUSING ADVISORS LLC    
 
                    By:   /s/ Marc D. Schnitzer                  
 
      Name:   Marc D. Schnitzer    
 
      Title:   Chief Executive Officer    

[Signatures Continue on Next Page]

 

 



--------------------------------------------------------------------------------



 



                      CENTERLINE/AC INVESTORS LLC    
 
                    By:   /s/ Marc D. Schnitzer                  
 
      Name:   Marc D. Schnitzer    
 
      Title:   Chief Executive Officer    
 
                    CENTERLINE HOLDING TRUST    
 
                    By:   /s/ Marc D. Schnitzer                  
 
      Name:   Marc D. Schnitzer    
 
      Title:   Chief Executive Officer    
 
                    CENTERLINE INVESTORS I LLC    
 
                    By:   /s/ Marc D. Schnitzer                  
 
      Name:   Marc D. Schnitzer    
 
      Title:   Chief Executive Officer    
 
                    CENTERLINE REIT INC.    
 
                    By:   /s/ Bryan Carr                  
 
      Name:   Bryan Carr    
 
      Title:   Chief Financial Officer    
 
                    CENTERLINE SERVICING INC.    
 
                    By:   /s/ Bryan Carr                  
 
      Name:   Bryan Carr    
 
      Title:   Chief Financial Officer    
 
                    CENTERLINE FINANCE CORPORATION    
 
                    By:   /s/ Bryan Carr                  
 
      Name:   Bryan Carr    
 
      Title:   Chief Financial Officer    

[Signatures Continue on Next Page]

 

 



--------------------------------------------------------------------------------



 



                      CENTERLINE CREDIT MANAGEMENT LLC    
 
                    By:   /s/ Nicholas A.C. Mumford                  
 
      Name:   Nicholas A.C. Mumford    
 
      Title:   Executive Managing Director    
 
                    CM INVESTOR LLC    
 
                    By:   /s/ Marc D. Schnitzer                  
 
      Name:   Marc D. Schnitzer    
 
      Title:   Chief Executive Officer    

 

 



--------------------------------------------------------------------------------



 



                      AGENTS, ADMINISTRATIVE AGENT AND LENDERS:    
 
                    BANK OF AMERICA, N.A., as the Administrative Agent,
as the Issuing Bank and as a Lender    
 
                    By:   /s/John F. Simon                  
 
      Name:   John F. Simon    
 
      Title:   SVP    

 

 